Exhibit 10.12
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

CUSIP Number:  03785AAB8
 


CREDIT AGREEMENT
 
Dated as of March 3, 2014
 
among
 
APPLE HOSPITALITY REIT, INC.,
as the Borrower,
 
CERTAIN SUBSIDIARIES OF
 
APPLE HOSPITALITY REIT, INC.
 
FROM TIME TO TIME PARTY HERETO,
 
as Guarantors,
 
BANK OF AMERICA, N.A.,
 
as Administrative Agent, Swing Line Lender,
 
L/C Issuer and as a Lender,
 
KEYBANK NATIONAL ASSOCIATION
as Syndication Agent
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
and
U.S. BANK NATIONAL ASSOCIATION
as Co-Documentation Agents
 
REGIONS BANK
as Managing Agent
 
and
 
The Other Lenders Party Hereto
 
BANK OF AMERICA, N.A.,
KEYBANC CAPITAL MARKETS
 
and
 
WELLS FARGO SECURITIES, LLC,
 
as Joint Lead Arrangers and Joint Bookrunners
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
Section
 
Page

 
Article I. DEFINITIONS AND ACCOUNTING TERMS
 
1

 
1.01
Defined Terms
1

 
1.02
Other Interpretive Provisions
40

 
1.03
Accounting Terms
41

 
1.04
Rounding
42

 
1.05
Times of Day; Rates
42

 
1.06
Letter of Credit Amounts
42

 
Article II. THE COMMITMENTS AND CREDIT EXTENSIONS
 
42

 
2.01
Committed Loans
42

 
2.02
Borrowings, Conversions and Continuations of Committed Loans
43

 
2.03
Letters of Credit
44

 
2.04
Swing Line Loans
54

 
2.05
Prepayments
57

 
2.06
Termination or Reduction of Commitments
58

 
2.07
Repayment of Loans
58

 
2.08
Interest
58

 
2.09
Fees
59

 
2.10
Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate
60

 
2.11
Evidence of Debt
61

 
2.12
Payments Generally; Administrative Agent’s Clawback
61

 
2.13
Sharing of Payments by Lenders
63

 
2.14
Extension of Maturity Date in respect of Revolving Credit Facility
64

 
2.15
Increase in Facilities
65

 
2.16
Cash Collateral
67

 
2.17
Defaulting Lenders
68

 
Article III. TAXES, YIELD PROTECTION AND ILLEGALITY
 
71

 
3.01
Taxes
71

 
3.02
Illegality
76

 
3.03
Inability to Determine Rates
76

 
3.04
Increased Costs; Reserves on Eurodollar Rate Loans
77

 
3.05
Compensation for Losses
79

 
3.06
Mitigation Obligations; Replacement of Lenders
79

 
3.07
Survival
80

 
Article IV. CONDITIONS PRECEDENT TO Credit Extensions
 
80



 
4.01
Conditions of Initial Credit Extension
80

 
4.02
Conditions to all Credit Extensions
82

 
Article V. REPRESENTATIONS AND WARRANTIES
 
83

 
5.01
Existence, Qualification and Power
83

 
 
 

--------------------------------------------------------------------------------

 
 
 
5.02
Authorization; No Contravention
83

 
5.03
Governmental Authorization; Other Consents
83

 
5.04
Binding Effect
84

 
5.05
Financial Statements; No Material Adverse Effect
84

 
5.06
Litigation
85

 
5.07
No Default
85

 
5.08
Ownership of Property; Liens
85

 
5.09
Environmental Compliance
85

 
5.10
Insurance
85

 
5.11
Taxes
86

 
5.12
ERISA Compliance
86

 
5.13
Subsidiaries; Equity Interests; Loan Parties
87

 
5.14
Margin Regulations; Investment Company Act
87

 
5.15
Disclosure
87

 
5.16
Compliance with Laws
87

 
5.17
Taxpayer Identification Number
88

 
5.18
Intellectual Property; Licenses, Etc.
88

 
5.19
OFAC
88

 
5.20
Solvency
88

 
5.21
REIT Status
88

 
5.22
Unencumbered Eligible Properties
88

 
5.23
Casualty; Etc.
88

 
5.24
Anti-Money Laundering; Sanctions
89

 
Article VI. AFFIRMATIVE COVENANTS
 
89

 
6.01
Financial Statements
89

 
6.02
Certificates; Other Information
90

 
6.03
Notices
92

 
6.04
Payment of Obligations
93

 
6.05
Preservation of Existence, Etc.
94

 
6.06
Maintenance of Properties
94

 
6.07
Maintenance of Insurance
94

 
6.08
Compliance with Laws
94

 
6.09
Books and Records
94

 
6.10
Inspection Rights
95

 
6.11
Use of Proceeds
95

 
6.12
Additional Unencumbered Eligible Properties and Guarantors
96

 
6.13
Compliance with Environmental Laws
96

 
6.14
Further Assurances
96

 
6.15
Maintenance of REIT Status
96

 
6.16
Material Contracts
96

 
6.17
Business Operations
96

 
6.18
Distributions of Income
97

 
Article VII. NEGATIVE COVENANTS
 
97

 
7.01
Liens
97

 
7.02
Investments
98

 
 
 

--------------------------------------------------------------------------------

 
 
 
7.03
Indebtedness
99

 
7.04
Fundamental Changes
100

 
7.05
Dispositions
101

 
7.06
Restricted Payments
101

 
7.07
Change in Nature of Business
102

 
7.08
Transactions with Affiliates
102

 
7.09
Burdensome Agreements
102

 
7.10
Use of Proceeds
103

 
7.11
Financial Covenants
103

 
7.12
Accounting Changes
103

 
7.13
Amendments of Organization Documents
103

 
7.14
Sanctions
104

 
7.15
Compliance with Environmental Laws
104

 
7.16
Management Status
104

 
Article VIII. EVENTS OF DEFAULT AND REMEDIES
 
105

 
8.01
Events of Default
105

 
8.02
Remedies Upon Event of Default
107

 
8.03
Application of Funds
108

 
Article IX. ADMINISTRATIVE AGENT
 
109

 
9.01
Appointment and Authority
109

 
9.02
Rights as a Lender
109

 
9.03
Exculpatory Provisions
110

 
9.04
Reliance by Administrative Agent
111

 
9.05
Delegation of Duties
111

 
9.06
Resignation of Administrative Agent
111

 
9.07
Non-Reliance on Administrative Agent and Other Lenders
113

 
9.08
No Other Duties, Etc.
113

 
9.09
Administrative Agent May File Proofs of Claim
113

 
9.10
Guaranty Matters
114

 
9.11
Lender Swap Agreements
114

 
Article X. CONTINUING GUARANTY
 
114

 
10.01
Guaranty
114

 
10.02
Rights of Lenders
115

 
10.03
Certain Waivers
115

 
10.04
Obligations Independent
116

 
10.05
Subrogation
116

 
10.06
Termination; Reinstatement
116

 
10.07
Subordination
117

 
10.08
Stay of Acceleration
117

 
10.09
Condition of the Loan Parties
117

 
10.10
Releases of Guarantors
118

 
10.11
Contribution
119

 
10.12
Keepwell
120

 
 
 

--------------------------------------------------------------------------------

 
 
Article XI. MISCELLANEOUS
 
121

 
11.01
Amendments, Etc.
121

 
11.02
Notices; Effectiveness; Electronic Communications
123

 
11.03
No Waiver; Cumulative Remedies; Enforcement
125

 
11.04
Expenses; Indemnity; Damage Waiver
125

 
11.05
Payments Set Aside
128

 
11.06
Successors and Assigns
128

 
11.07
Treatment of Certain Information; Confidentiality
133

 
11.08
Right of Setoff
134

 
11.09
Interest Rate Limitation
134

 
11.10
Counterparts; Effectiveness
135

 
11.11
Survival of Representations and Warranties
135

 
11.12
Severability
135

 
11.13
Replacement of Lenders
135

 
11.14
Governing Law; Jurisdiction; Etc.
136

 
11.15
Waiver of Jury Trial
137

 
11.16
No Advisory or Fiduciary Responsibility
138

 
11.17
Electronic Execution of Assignments and Certain Other Documents
138

 
11.18
USA PATRIOT Act
139

 
11.19
ENTIRE AGREEMENT
139



SCHEDULES
           

 
2.01
Commitments and Applicable Percentages

 
5.05
Supplement to Financial Statements

 
5.06
Litigation

 
5.12(d)
Pension Plans

 
5.13
Subsidiaries; Jurisdiction of Incorporation/Organization and Principal Place of
Business

 
7.01
Existing Liens

 
7.03
Existing Indebtedness

 
11.02
Administrative Agent’s Office; Certain Addresses for Notices

        
EXHIBITS
Form of
 
A
Committed Loan Notice

 
B
Swing Line Loan Notice

 
C-1
Revolving Credit Note

 
C-2
Term Note

 
D
Compliance Certificate

 
E-1
Assignment and Assumption

 
E-2  
Administrative Questionnaire

 
F
Joinder Agreement

 
G
U.S. Tax Compliance Certificates

 
H
Solvency Certificate

 
I
Designation Notice



                                                                                                                                                                 
 
 

--------------------------------------------------------------------------------

 
 
CREDIT AGREEMENT
 
This CREDIT AGREEMENT (this “Agreement”) is entered into as of March 3,
2014, among APPLE HOSPITALITY REIT, INC., a Virginia corporation (the
“Borrower”), certain subsidiaries of the Borrower from time to time party
hereto, as Guarantors, each lender from time to time party hereto (collectively,
the “Lenders” and individually, a “Lender”), and BANK OF AMERICA, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer.
 
The Borrower has requested that the Lenders provide an unsecured revolving
credit facility and term loan facility, and the Lenders are willing to do so on
the terms and conditions set forth herein.
 
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
 
ARTICLE I.  DEFINITIONS AND ACCOUNTING TERMS
 
1.01 Defined Terms
 
.  As used in this Agreement, the following terms shall have the meanings set
forth below:
 
“Act” has the meaning specified in Section 11.18.
 
“Additional Obligations” means all obligations arising under Lender Swap
Agreements.
 
“Adjusted Consolidated EBITDA” means, for any period, an amount equal to
(a) Consolidated EBITDA for such period, minus (b) the aggregate FF&E Reserves
for all Real Estate for such period, minus (c) the Consolidated Group Pro Rata
Share of an amount equal to four percent (4%) of all revenues and receipts of
any kind derived by Unconsolidated Affiliates from owning or operating real
property for such period.
 
“Adjusted NOI” means, with respect to any Real Estate as of any date of
determination and for a given period, an amount equal to (a) the Net Operating
Income of such Real Estate, minus (b) the greater of (i) actual franchise fees
paid in respect of such Real Estate and (ii) an amount equal to four percent
(4%) of the Gross Revenues from such Real Estate, minus (c) the FF&E Reserve for
such Real Estate, in each case for the then most recently ended period of four
consecutive fiscal quarters of the Borrower; which amount will be adjusted, if
specifically required, to reflect subsequent events or conditions on a Pro Forma
Basis; provided, that solely for purposes of calculating Unencumbered Real
Estate Value, the Adjusted NOI of any Unencumbered Eligible Property that has at
the time of determination been owned by the Borrower or a Subsidiary thereof for
less than four full fiscal quarters and has Net Operating Income for the four
full fiscal quarters immediately prior to any date of determination (including,
to the extent applicable, periods prior to the ownership thereof by the Borrower
or a Subsidiary) shall be calculated on a Pro Forma Basis; provided, further,
that solely for the purposes of calculating Unencumbered Real Estate Value, with
respect to any Unencumbered Eligible Property that has at the time of
determination been owned by the Borrower or a Subsidiary thereof for less than
four full fiscal quarters and that does not have Net Operating Income for the
four full fiscal quarters immediately prior to any date of determination, the
Adjusted NOI for such Unencumbered Eligible Property for the fiscal quarter in
which such acquisition was made
 
 
1

--------------------------------------------------------------------------------

 
 
and the first full three fiscal quarters following such acquisition shall be
mutually agreed upon by the Administrative Agent and the Borrower at the time of
acquisition thereof.
 
“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
 
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.
 
“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.
 
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.  In no event
shall the Administrative Agent, the L/C Issuer or any Lender be deemed to be an
Affiliate of the Borrower.
 
“Aggregate Deficit Amount” has the meaning specified in Section 10.11.
 
“Aggregate Excess Amount” has the meaning specified in Section 10.11.
 
“Agreement” means this Credit Agreement.
 
“Applicable Fee Rate” means, with respect to any day, the per annum fee rate set
forth opposite the Revolver Usage for such day in the following pricing grid:
 
Revolver Usage
Applicable Fee Rate
≤ 50%
0.30%
> 50%
0.20%

 
“Applicable Percentage” means (a) in respect of the Term Facility, with respect
to any Term Lender at any time, the percentage (carried out to the ninth decimal
place) of the Term Facility represented by (i) on or prior to the Closing Date,
such Term Lender’s Term Commitment at such time, and (ii) thereafter, the
principal amount of such Term Lender’s Term Loans at such time and (b) in
respect of the Revolving Credit Facility, with respect to any Revolving Credit
Lender at any time, the percentage (carried out to the ninth decimal place) of
the Revolving Credit Facility represented by such Revolving Credit Lender’s
Revolving Credit Commitment at such time, subject to adjustment as provided in
Section 2.17.  If the commitment of each Revolving Credit Lender to make
Revolving Credit Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02 or if the Revolving
Credit Commitments have expired, then the Applicable Percentage of each
Revolving Credit Lender in respect of the Revolving Credit Facility shall be
determined based on the Applicable Percentage of such Revolving Credit Lender in
respect of the Revolving Credit Facility most recently in effect, giving effect
to any subsequent assignments made in accordance
 
 
2

--------------------------------------------------------------------------------

 
 
with the terms of this Agreement.  The initial Applicable Percentage of each
Lender in respect of each Facility is set forth opposite the name of such Lender
on Schedule 2.01 or in the Assignment and Assumption or New Lender Joinder
Agreement pursuant to which such Lender becomes a party hereto, as applicable.
 
“Applicable Rate” means, for any day, with respect to any Eurodollar Rate Loan,
Base Rate Loan, Letter of Credit Fee and Facility Fee, as the case may be:
 
(a) until the Investment Grade Pricing Effective Date, the applicable rate per
annum set forth below, based upon the range into which the ratio of Consolidated
Leverage Ratio then falls in accordance with the following table (the
“Leverage-Based Applicable Rate”):
 
Applicable Rate
Pricing Level
Consolidated Leverage Ratio
Revolving Credit Facility
Term Facility
Eurodollar Rate (and Letters of Credit)
Base Rate
Eurodollar Rate
Base Rate
Category 1
<4.0x
1.60%
0.60%
1.55%
0.55%
Category 2
>4.0x - <5.0x
1.75%
0.75%
1.70%
0.70%
Category 3
>5.0x - <6.0x
2.05%
1.05%
2.00%
1.00%
Category 4
> 6.0x
2.35%
1.35%
2.30%
1.30%

 
The Consolidated Leverage Ratio shall be determined as of the end of each fiscal
quarter based on the financial statements and related Compliance Certificate
delivered pursuant to Section 6.01 and Section 6.02(b), respectively, in respect
of such fiscal quarter, and each change in rates resulting from a change in the
Leverage Ratio shall be effective from and including the day when the
Administrative Agent receives such financial statements and related Compliance
Certificate indicating such change but excluding the effective date of the next
such change.  Notwithstanding the foregoing, if either the financial statements
or related Compliance Certificate are not delivered when due in accordance with
Section 6.01 and Section 6.02(b), respectively, then the highest pricing (at
Pricing Level Category 4) shall apply as of the first Business Day after the
date on which such financial statements and related Compliance Certificate were
required to have been delivered and shall continue to apply until the first
Business Day immediately following the date such financial statements and
related Compliance Certificate are delivered in accordance with Section 6.01 and
Section 6.02(b), respectively, whereupon the Applicable Rate shall be adjusted
based upon the calculation of the Leverage Ratio contained in such Compliance
Certificate.  The Applicable Rate in effect from the Closing Date through the
first Business Day immediately following the date financial statements and a
Compliance Certificate are required to be delivered pursuant to Section 6.01 and
Section 6.02(b), respectively, for the fiscal year ending December 31, 2013
shall be at Pricing Level Category 1. 
 
 
3

--------------------------------------------------------------------------------

 
 
Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b); or
 
(b) at all times on and after the Investment Grade Pricing Effective Date, the
applicable rate per annum set forth below, based upon such Debt Ratings as set
forth below applicable on such date (the “Ratings-Based Applicable Rate”):
 
Applicable Rate
Pricing Level
Debt Ratings (S&P and Fitch / Moody's):
Revolving Credit Facility
Term Facility
Facility Fee
Eurodollar Rate (and Letters of Credit)
Base Rate
Eurodollar Rate
Base Rate
Category 1
≥ A- / A3
0.125%
0.925%
0.00%
0.90%
0.00%
Category 2
BBB+ / Baa
0.15%
1.00%
0.00%
1.00%
0.00%
Category 3
BBB / Baa2
0.20%
1.10%
0.10%
1.15%
0.15%
Category 4
BBB- / Baa3
0.25%
1.30%
0.30%
1.50%
0.50%
Category 5
< BBB- / Baa3 (or unrated)
0.30%
1.70%
0.70%
1.95%
0.95%

 
For purposes hereof, “Debt Rating” means, as of any date of determination, the
rating as determined by any of S&P, Moody’s and/or Fitch (collectively, the
“Debt Ratings”) of the Borrower’s non-credit enhanced, senior unsecured
long-term debt; provided if at any time the Borrower has only two (2) Debt
Ratings, and such Debt Ratings are not equivalent, then: (A) if the difference
between such Debt Ratings is one ratings category (e.g. Baa2 by Moody's and BBB-
by S&P or Fitch), the Applicable Rates shall be determined based on the higher
of the Debt Ratings; and (B) if the difference between such Debt Ratings is two
ratings categories (e.g. Baa1 by Moody's and BBB- by S&P) or more, the
Applicable Rates shall be determined based on the Debt Rating that is one higher
than the lower of the applicable Debt Ratings.  If at any time the Borrower has
three (3) Debt Ratings, and such Debt Ratings are not equivalent, then: (A) if
the difference between the highest and the lowest such Debt Ratings is one
ratings category (e.g. Baa2 by Moody's and BBB- by S&P or Fitch), the Applicable
Rates shall be determined based on the highest of the Debt Ratings; and (B) if
the difference between such Debt Ratings is two ratings categories (e.g. Baa1 by
Moody's and BBB- by S&P or Fitch) or more, the Applicable Rates shall be
determined based on the average of the two (2) highest Debt Ratings, provided
that if such average is not a recognized rating category, then the Applicable
Rates shall be determined based on the second highest Debt Rating of the
three.  If at any time the Borrower has only one Debt Rating or has no Debt
Ratings, then the Applicable Rates shall be at Pricing Level
Category 5.  Initially, the Ratings-Based Applicable Rate shall be determined
based upon the Debt Ratings specified in the certificate delivered pursuant to
clause (ii) of the definition of
 
 
4

--------------------------------------------------------------------------------

 
 
“Investment Grade Pricing Effective Date”.  Thereafter, each change in the
Ratings-Based Applicable Rate resulting from a publicly announced change in a
Debt Rating shall be effective, in the case of an upgrade, during the period
commencing on the date of delivery by the Borrower to the Administrative Agent
of notice thereof pursuant to Section 6.03(f) and ending on the date immediately
preceding the effective date of the next such change and, in the case of a
downgrade, during the period commencing on the date of the public announcement
thereof and ending on the date immediately preceding the effective date of the
next such change.  If the rating system of Moody's, S&P or Fitch shall change,
or if any such rating agency shall cease to be in the business of rating
companies or corporate debt obligations, the Borrower and the Lenders shall
negotiate in good faith to amend this definition to reflect such changed rating
system or the unavailability of ratings from such rating agency and, pending the
effectiveness of any such amendment, the Applicable Rate shall be determined by
reference to the rating most recently in effect prior to such change or
cessation.
 
“Applicable Revolving Credit Percentage” means with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility at such time.
 
“Appropriate Lender” means, at any time, (a) with respect to the Term Facility
or the Revolving Credit Facility, a Lender that has a Commitment with respect to
such Facility or holds a Term Loan or a Revolving Credit Loan, respectively, at
such time, (b) with respect to the Letter of Credit Sublimit, (i) the L/C Issuer
and (ii) if any Letters of Credit have been issued pursuant to Section 2.03(a),
the Revolving Credit Lenders and (c) with respect to the Swing Line Sublimit,
(i) the Swing Line Lender and (ii) if any Swing Line Loans are outstanding
pursuant to Section 2.04(a), the Revolving Credit Lenders.
 
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
“Arrangers” means Bank of America, KeyBanc Capital Markets and Wells Fargo
Securities, LLC, each in its capacity as a joint lead arranger and joint
bookrunner.
 
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E-1 or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.
 
“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that
 
 
5

--------------------------------------------------------------------------------

 
 
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP if such lease were accounted for as a capital lease.
 
“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2012,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.
 
“Availability Period” means, in respect of the Revolving Credit Facility, the
period from and including the Closing Date to the earliest of (a) the Maturity
Date for the Revolving Credit Facility, (b) the date of termination of the
Revolving Credit Facility pursuant to Section 2.06, and (c) the date of
termination of the commitment of each Revolving Credit Lender to make Revolving
Credit Loans and of the obligation of the L/C Issuer to make L/C Credit
Extensions pursuant to Section 8.02.
 
“Bank of America” means Bank of America, N.A. and its successors.
 
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate plus 1.00%.  The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate.  Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.
 
“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.
 
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
 
“Base Rate Revolving Credit Loan” means a Revolving Credit Loan that is a Base
Rate Loan.
 
“Borrower” has the meaning specified in the introductory paragraph hereto.
 
“Borrower Materials” has the meaning specified in Section 6.02.
 
“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.
 
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.
 
“Capitalization Rate” means in the case of any property located in the central
business district of New York City, San Francisco, Washington, D.C., Los Angeles
or Boston, seven and
 
 
6

--------------------------------------------------------------------------------

 
 
three quarters percent (7.75%), and in the case of any other property, eight and
one-quarter percent (8.25%).
 
“Capitalized Lease” means a lease under which the discounted future rental
payment obligations of the lessee or the obligor are required to be capitalized
on the balance sheet of such Person in accordance with GAAP.
 
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuer or the
Lenders, as collateral for L/C Obligations or obligations of the Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
or, if the Administrative Agent and the L/C Issuer shall agree in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to the Administrative Agent and the L/C Issuer. “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.
 
“Cash Equivalents” means:
 
(a)           United States dollars (including such dollars as are held as
overnight bank deposits and demand deposits with banks);
 
(b)           marketable direct obligations issued by, or unconditionally
guaranteed by, the United States Government or issued by any agency or
instrumentality thereof and backed by the full faith and credit of the United
States of America, in each case maturing within one year from the date of
acquisition thereof;
 
(c)           marketable direct obligations issued by any State of the United
States of America or any political subdivision of any such State or any public
instrumentality thereof maturing within one year from the date of acquisition
thereof and, at the time of acquisition, having a rating of at least A-2 from
S&P or at least P-2 from Moody’s;
 
(d)           commercial paper maturing no more than one year from the date of
creation thereof and, at the time of acquisition, having a rating of at least
A-2 from S&P or at least P-2 from Moody’s;
 
(e)           time deposits, demand deposits, certificates of deposit,
Eurodollar time deposits, time deposit accounts, term deposit accounts or
bankers’ acceptances maturing within one year from the date of acquisition
thereof or overnight bank deposits, in each case, issued by any bank organized
under the laws of the United States of America or any State thereof or the
District of Columbia or any U.S. branch of a foreign bank having at the date of
acquisition thereof combined capital and surplus of not less than $500,000,000;
and
 
(f)           investments in money market funds which invest substantially all
their assets in securities of the types described in clauses (a) through (e)
above.
 
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.
 
 
7

--------------------------------------------------------------------------------

 
 
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law (including without limitation, Regulation D
issued by the FRB), rule, regulation or treaty or in the administration,
interpretation, implementation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.
 
“Change of Control” means an event or series of events by which:
 
(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of 35% or more of the equity securities of the Borrower entitled to
vote for members of the board of directors or equivalent governing body of the
Borrower on a fully-diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right);
 
(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Borrower cease to
be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors);
 
(c) the passage of thirty days from the date upon which any Person or two or
more Persons acting in concert shall have acquired by contract or otherwise, or
shall have
 
 
8

--------------------------------------------------------------------------------

 
 
entered into a contract or arrangement that, upon consummation thereof, will
result in its or their acquisition of the power to exercise, directly or
indirectly, a controlling influence over the management or policies of the
Borrower, or control over the equity securities of the Borrower entitled to vote
for members of the board of directors or equivalent governing body of the
Borrower on a fully-diluted basis (and taking into account all such securities
that such Person or group has the right to acquire pursuant to any option right)
representing 35% or more of the combined voting power of such securities;
 
(d) the Borrower shall cease, directly or indirectly, to (i) own one hundred
percent (100%) of the Equity Interests of each other Loan Party, free of any
Lien, encumbrance or other adverse claim or (ii) Control any of the other Loan
Parties, in each case other than as the result of a release of a Guarantor
required under Section 10.10(b); or
 
(e) Glade M. Knight shall cease to be the Chairman of the Board of the Borrower.
 
“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 11.01.
 
“Code” means the Internal Revenue Code of 1986.
 
“Commitment” means a Term Commitment or a Revolving Credit Commitment, as the
context may require.
 
“Committed Borrowing” means a Revolving Credit Borrowing or a Term Borrowing, as
the context may require.
 
“Committed Loan” means a Term Loan or a Revolving Credit Loan, as the context
may require.
 
“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A.
 
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
 
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
 
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
 
“Consolidated EBITDA” means for any period, determined in accordance with GAAP
and without duplication, Net Income (or Loss) of the Borrower and its
Subsidiaries on a consolidated basis, exclusive of the following (but only to
the extent included in determination of
 
 
9

--------------------------------------------------------------------------------

 
 
such Net Income (or Loss)): (i) depreciation and amortization expense; (ii)
Consolidated Interest Expense; (iii) income tax expense; (iv) extraordinary or
non-recurring gains and losses; (v) gains and losses from sales of assets; (vi)
closing costs related to the acquisition of properties that were capitalized
prior to FAS 141-R which do not represent a recurring cash item in such period
or in any future period; and (vii) the Consolidated Group Pro Rata Share of the
foregoing items and components referenced in clauses (i) through (vi)
attributable to the Consolidated Group’s interests in Unconsolidated Affiliates.
 
“Consolidated Fixed Charges” means, with respect to the Borrower and its
Subsidiaries on a consolidated basis for any period, the sum of (a) Consolidated
Interest Expense for such period, (b) all regularly scheduled principal payments
made or required to be made with respect to Indebtedness of the Borrower and its
Subsidiaries during such period, other than any balloon or bullet payments
necessary to repay maturing Indebtedness in full, (c) all Preferred
Distributions paid (or amounts divided or distributed to the Borrower and which
are used by the Borrower to make Preferred Distributions) during such period,
and (d) the Consolidated Group Pro Rata Share of the foregoing items and
components referenced in clauses (a) through (c) attributable to the
Consolidated Group’s interests in Unconsolidated Affiliates.
 
“Consolidated Group” means, collectively, the Loan Parties and their
Consolidated Subsidiaries.
 
“Consolidated Group Pro Rata Share” means, with respect to any Unconsolidated
Affiliate, the percentage interest held by the Borrower and its Wholly Owned
Subsidiaries, in the aggregate, in such Person determined by calculating the
percentage of Equity Interests of such Person owned by the Borrower and its
Wholly Owned Subsidiaries.
 
“Consolidated Implied Interest Expense” means, with respect to any item of
Consolidated Unsecured Indebtedness at any time, the greater of (i) the actual
Consolidated Interest Expense attributable thereto and (ii) Consolidated
Interest Expense attributable thereto assuming such Consolidated Unsecured
Indebtedness bore interest at a per annum rate of 6.00%.
 
“Consolidated Interest Expense” means, for any period, without duplication, the
sum of (i) the Interest Expense of the Borrower and its Subsidiaries determined
on a consolidated basis and (ii) the Consolidated Group Pro Rata Share of the
Interest Expense attributable to the Consolidated Group’s interests in
Unconsolidated Affiliates.
 
“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Total Indebtedness to (b) Consolidated EBITDA for the period
of four full fiscal quarters most recently ended, in each case as of such date.
 
“Consolidated Secured Indebtedness” means, at any time, the portion of
Consolidated Total Indebtedness at such time that is Secured Indebtedness.
 
“Consolidated Secured Recourse Indebtedness” means, at any time, means, at any
time, Consolidated Secured Indebtedness that is not Non-Recourse Indebtedness.
 
“Consolidated Subsidiaries” means, as to any Person, all Subsidiaries of such
Person that are consolidated with such Person for financial reporting purposes
under GAAP.
 
 
10

--------------------------------------------------------------------------------

 
 
“Consolidated Tangible Net Worth” means, as of any date of determination, for
the Borrower and its Subsidiaries on a consolidated basis, Shareholders’ Equity
of the Borrower and its Subsidiaries on that date minus the Intangible Assets of
the Borrower and its Subsidiaries on that date, plus (c) all accumulated
depreciation and amortization of the Borrower and its Subsidiaries on a
consolidated basis, in each case on a consolidated basis determined in
accordance with GAAP.
 
“Consolidated Total Assets” means, at any time, on a consolidated basis for the
Borrower and its Subsidiaries, an amount equal to the aggregate undepreciated
book value of (i) all assets owned by the Borrower and its Subsidiaries on a
consolidated basis and (ii) the Consolidated Group Pro Rata Share of assets
owned by Unconsolidated Affiliates, less (a) Intangible Assets and (b) the
Consolidated Group Pro Rata Share of Intangible Assets attributable to the
Consolidated Group’s interests in Unconsolidated Affiliates.
 
“Consolidated Total Indebtedness” means, as of any date of determination, the
then aggregate outstanding amount of all Indebtedness of the Borrower and its
Subsidiaries on a consolidated basis.
 
“Consolidated Unsecured Indebtedness” means, at any time, the portion of
Consolidated Total Indebtedness at such time that is not Secured Indebtedness.
 
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.
 
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
 
“Creditor Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer, the Hedge Banks and each co-agent or sub-agent appointed by the
Administrative Agent from time to time pursuant to Section 9.05, and the other
Persons to whom the Obligations are owing.
 
“Customary Non-Recourse Carve-Outs” means, with respect to any Non-Recourse
Indebtedness, exclusions from the exculpation provisions with respect to such
Non-Recourse Indebtedness for fraud, misapplication of funds, environmental
claims, voluntary bankruptcy, collusive involuntary bankruptcy and other
circumstances customarily excluded by institutional lenders from exculpation
provisions and/or included in separate indemnification agreements in
non-recourse financings of real estate.
 
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium,
 
 
11

--------------------------------------------------------------------------------

 
 
rearrangement, receivership, insolvency, reorganization, or similar debtor
relief Laws of the United States or other applicable jurisdictions from time to
time in effect.
 
 “Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
 
“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate, plus (ii) the
Applicable Rate for Base Rate Loans under the Revolving Credit Facility, plus
(iii) 2.00% per annum; provided, however, that (x) with respect to a Base Rate
Loan, the Default Rate shall be an interest rate equal to (i) the Base Rate,
plus (ii) the Applicable Rate for Base Rate Loans for the Facility under which
such Loan was made, plus (iii) 2.00% per annum and (y) with respect to a
Eurodollar Rate Loan, the Default Rate shall be an interest rate equal to
(i) the Eurodollar Rate, plus (ii) the Applicable Rate for Eurodollar Rate Loans
for the Facility under which such Loan was made, plus (iii) 2.00% per annum, and
(b) when used with respect to Letter of Credit Fees, a rate equal to the
Applicable Rate then applicable to Letter of Credit Fees, plus 2.00% per annum.
 
“Defaulting Lender” means, subject to Section 2.17(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit, Swing
Line Loans or amounts payable pursuant to Section 11.04(c)) within two Business
Days of the date when due, (b) has notified the Borrower, the Administrative
Agent, the L/C Issuer or the Swing Line Lender in writing that it does not
intend to comply with its funding obligations hereunder, or has made a public
statement to that effect (unless such writing or public statement relates to
such Lender’s obligation to fund a Loan hereunder and states that such position
is based on such Lender’s determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
 
 
12

--------------------------------------------------------------------------------

 
 
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and of the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.17(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrower, the L/C
Issuer, the Swing Line Lender and each other Lender promptly following such
determination.
 
“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.
 
“Designation Notice” means a notice from any Lender or an Affiliate of a Lender
substantially in the form of Exhibit I.
 
“Direct Owner” has the meaning specified in the definition of “Unencumbered
Eligible Property”.
 
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
 
“Distribution” means any (a) dividend or other distribution, direct or indirect,
on account of any Equity Interest of any Guarantor, the Borrower, or any of
their respective Subsidiaries now or hereafter outstanding, except a dividend
payable solely in Equity Interests of identical class to the holders of that
class, (b) redemption, conversion, exchange, retirement, sinking fund or similar
payment, purchase or other acquisition for value, direct or indirect, of any
Equity Interest of any Guarantor, the Borrower, or any of their respective
Subsidiaries now or hereafter outstanding and (c) payment made to retire, or to
obtain the surrender of, any outstanding warrants, options or other rights to
acquire any Equity Interests of any Guarantor, the Borrower, or any of their
respective Subsidiaries now or hereafter outstanding.
 
“Dollar” and “$” mean lawful money of the United States.
 
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.
 
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 11.06(b)(iii)).
 
“Eligible Ground Lease” means a ground lease as to which no default or event of
default has occurred or with the passage of time or the giving of notice would
occur and containing the following terms and conditions: (a) a remaining term
(inclusive of any unexercised extension options) of thirty (30) years or more
from the Closing Date; (b) the right of the lessee to mortgage and encumber its
interest in the leased property without the consent of the lessor;
 
 
13

--------------------------------------------------------------------------------

 
 
(c) the obligation of the lessor to give the holder of any mortgage lien on such
leased property written notice of any defaults on the part of the lessee and
agreement of such lessor that such lease will not be terminated until such
holder has had a reasonable opportunity to cure or complete foreclosure, and
fails to do so; (d) reasonable transferability of the lessee's interest under
such lease, including the ability to sublease; and (e) such other rights
customarily required by mortgagees making a loan secured by the interest of the
holder of the leasehold estate demised pursuant to a ground lease.
 
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
 
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
 
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
 
“ERISA” means the Employee Retirement Income Security Act of 1974.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
 
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in
 
 
14

--------------------------------------------------------------------------------

 
 
Section 4001(a)(2) of ERISA or a cessation of operations that is treated as such
a withdrawal under Section 4062(e) of ERISA; (c) a complete or partial
withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer Plan or
notification that a Multiemployer Plan is in reorganization; (d) the filing of a
notice of intent to terminate, the treatment of a Pension Plan amendment as a
termination under Section 4041 or 4041A of ERISA; (e) the institution by the
PBGC of proceedings to terminate a Pension Plan; (f) any event or condition
which constitutes grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan; (g) the
determination that any Pension Plan is considered an at-risk plan or a plan in
endangered or critical status within the meaning of Sections 430, 431 and 432 of
the Code or Sections 303, 304 and 305 of ERISA; or (h) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon  the Borrower or any ERISA
Affiliate.
 
“Eurodollar Rate” means:
 
(a)          with respect to any extension of credit under the Facilities (other
than a Base Rate Loan), the rate per annum equal to the London Interbank Offered
Rate (“LIBOR”) or a comparable or successor rate which rate is approved by the
Administrative Agent, as published on the applicable Reuters screen page (or
such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at approximately 11:00
a.m., London time, two Business Days prior to the commencement of the applicable
interest period, for deposits in the relevant currency (for delivery on the
first day of such interest period) with a term equivalent to such interest
period; and
 
(b)          with respect to any Base Rate Loan, the rate per annum equal to
LIBOR, at or about 11:00 a.m., London time determined two business days prior to
such date for U.S. dollar deposits with a term of one month commencing that day;
 
provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection with any rate set forth in this definition,
the approved rate shall be applied to the applicable interest period in a manner
consistent with market practice; provided, further that to the extent such
market practice is not administratively feasible for the Administrative Agent,
such approved rate shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent.
 
“Eurodollar Rate Loan” means a Committed Loan that bears interest at a rate
based on clause (a) of the definition of “Eurodollar Rate.”
 
“Event of Default” has the meaning specified in Section 8.01.
 
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of such Swap Obligation (or any Guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act
 
 
15

--------------------------------------------------------------------------------

 
 
(determined after giving effect to Section 10.12 and any other “keepwell,
support or other agreement” for the benefit of such Guarantor and any and all
guarantees of such Guarantor’s Swap Obligations by other Loan Parties) at the
time the Guarantee of such Guarantor becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee is or becomes
excluded in accordance with the first sentence of this definition.
 
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 11.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii),
(a)(iii) or (c), amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.01(e) and (d)
any U.S. federal withholding Taxes imposed pursuant to FATCA.
 
“Existing Credit Agreements” means, collectively, (i) that certain Credit
Agreement entered into as of November 16, 2012, among Apple Nine Hospitality,
Inc., a Virginia corporation, and Apple Nine Hospitality Ownership, Inc., a
Virginia corporation, as the borrowers, the Borrower and certain subsidiaries of
the Borrower, as guarantors, each lender from time to time party thereto and
Bank of America, as administrative agent, swing line lender and L/C issuer, as
amended through the date hereof, (ii) that certain Credit Agreement entered into
as of August 30, 2012, among Apple Seven Hospitality, Inc., a Virginia
corporation and Apple Seven Hospitality Ownership, Inc., a Virginia corporation,
as the borrowers, KeyBank National Association and the other lending
institutions party thereto, as lenders, KeyBank National Association as agent,
and KeyBanc Capital Markets as sole lead arranger and sole book manager, as
amended through the date hereof and (iii) that certain Credit Agreement entered
into as of March 13, 2012, among Apple Eight Hospitality, Inc., a Virginia
corporation and Apple Eight Hospitality Ownership, Inc., a Virginia corporation,
as the borrowers, Apple REIT Eight, Inc., a Virginia corporation, and certain
subsidiaries thereof, as guarantors, KeyBank National Association and the other
lending institutions party thereto, as lenders, and KeyBank National Association
as administrative agent, as amended through the date hereof.
 
“Extension Notice” has the meaning specified in Section 2.14(a).
 
“Facility” means the Term Facility or the Revolving Credit Facility, as the
context may require.
 
 
16

--------------------------------------------------------------------------------

 
 
“Facility Fee” has the meaning specified in Section 2.09(a).
 
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
 
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471 (b) (1) of the Code.
 
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
 
“Fee Letter” means the letter agreement, dated December 11, 2013, among the
Borrower, the Administrative Agent and the Arrangers.
 
“FF&E Reserve” means, for any Real Estate for any period, an amount equal to
four percent (4%) of Gross Revenues from such Real Estate for such period.
 
“Fitch” means Fitch, Inc. and any successor thereto.
 
“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.  For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.
 
“Franchise Agreement” means a license or franchise agreement between a Loan
Party and a Franchisor.
 
“Franchisor” means a Person that licenses or franchises its hotel brand to hotel
owners or operators.
 
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
 
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
Outstanding Amount of all outstanding L/C Obligations other than L/C Obligations
as to which such Defaulting Lender’s
 
 
17

--------------------------------------------------------------------------------

 
 
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swing Line Lender, such Defaulting Lender’s Applicable Percentage of Swing Line
Loans other than Swing Line Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.
 
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
 
“Funds From Operations” means, with respect to any period and without double
counting, an amount equal to the Net Income (or Loss) of the Borrower and its
Subsidiaries for such period, excluding gains (or losses) from sales of
property, plus depreciation and amortization and after adjustments for
unconsolidated partnerships and joint ventures; provided that “Funds From
Operations” shall exclude impairment charges, charges from the early
extinguishment of indebtedness and other non-cash charges as evidenced by a
certification of a Responsible Officer of the Borrower containing calculations
in reasonable detail satisfactory to the Administrative Agent. Adjustments for
unconsolidated partnerships and joint ventures will be calculated to reflect
“Funds From Operations” on the same basis.  In addition, “Funds from Operations”
shall be adjusted to remove any impact of the expensing of acquisition costs
pursuant to FAS 141 (revised), as issued by the Financial Accounting Standards
Board in December of 2007, and effective January 1, 2009, including, without
limitation, (i) the addition to Net Income (or Loss) of costs and expenses
related to ongoing consummated acquisition transactions during such period; and
(ii) the subtraction from Net Income (or Loss) of costs and expenses related to
acquisition transactions terminated during such period.
 
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
 
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
 
“Gross Revenues” means, with respect to any Real Estate, all revenues and
receipts of any kind derived from owning or operating such Real Estate
determined in accordance with GAAP.
 
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner,
 
 
18

--------------------------------------------------------------------------------

 
 
whether directly or indirectly, and including any obligation of such Person,
direct or indirect, (i) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Indebtedness or other obligation, (ii) to purchase
or lease property, securities or services for the purpose of assuring the
obligee in respect of such Indebtedness or other obligation of the payment or
performance of such Indebtedness or other obligation, (iii) to maintain working
capital, equity capital or any other financial statement condition or liquidity
or level of income or cash flow of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or other obligation, or (iv) entered
into for the purpose of assuring in any other manner the obligee in respect of
such Indebtedness or other obligation of the payment or performance thereof or
to protect such obligee against loss in respect thereof (in whole or in part),
or (b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.
 
“Guaranteed Obligations” has the meaning specified in Section 10.01.
 
“Guarantor Release Notice” has the meaning specified in Section 10.10(b).
 
“Guarantors” means, collectively, (a) each Subsidiary of the Borrower that, as
of the Closing Date, is a Direct Owner or Indirect Owner of any Unencumbered
Eligible Property, (b) each other Subsidiary of the Borrower that joins as a
Guarantor pursuant to Section 6.12 or otherwise, in each case under clauses (a)
and (b), together with their successors and permitted assigns, to the extent
such Subsidiary has not been released from its obligations hereunder in
accordance with Section 10.10, (c) each Subsidiary of the Borrower that is
reinstated as a Guarantor pursuant to the second paragraph of Section 10.06 or
otherwise, in each case, together with their successors and permitted assigns,
to the extent such Subsidiary has not been released from its obligations
hereunder in accordance with Section 10.10 following such reinstatement and (d)
with respect to the payment and performance by each Specified Loan Party of its
obligations under its Guaranty with respect to all Swap Obligations, the
Borrower.
 
“Guaranty” means the Guaranty made by the Guarantors under Article X in favor of
the Creditor Parties.
 
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances or wastes, including petroleum or
petroleum distillates, natural gas, natural gas liquids, asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas, toxic mold,
infectious or medical wastes and all other substances, wastes, chemicals,
pollutants, contaminants or compounds of any nature in any form regulated
pursuant to any Environmental Law.
 
“Hedge Bank” means any Person in its capacity as a party to a Swap Contract
that, at the time it enters into a Swap Contract not prohibited under Article VI
or VII, is a Lender or an
 
 
19

--------------------------------------------------------------------------------

 
 
Affiliate of a Lender, in its capacity as a party to such Swap Contract (even if
such Person ceases to be a Lender or such Person’s Affiliate ceased to be a
Lender); provided, in the case of a Lender Swap Agreement with a Person who is
no longer a Lender (or Affiliate of a Lender), such Person shall be considered a
Hedge Bank only through the stated termination date (without extension or
renewal) of such Lender Swap Agreement; provided further that for any of the
foregoing to be included as a “Lender Swap Agreement” on any date of
determination by the Administrative Agent, the applicable Hedge Bank (other than
the Administrative Agent or an Affiliate of the Administrative Agent) must have
delivered a Designation Notice to the Administrative Agent prior to such date of
determination.
 
“Hotel Property” means Real Estate upon which is located an operating hotel
property.
 
“Impacted Loans” has the meaning specified in Section 3.03.
 
“Increase Effective Date” has the meaning specified in Section 2.15(b).
 
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
 
(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
 
(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments, excluding up to $3,000,000 of
contingent obligations arising under letters of credit other than Letters of
Credit;
 
(c) net obligations of such Person under any Swap Contract; provided, that if
the aggregate net amount of all such obligations is less than $0, the amount of
such Person’s Indebtedness under this clause (c) shall be $0;
 
(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and, in each case, not past due for more than 60 days after the date
on which such trade account payable was created);
 
(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
 
(f) capital leases and Synthetic Lease Obligations;
 
(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends;
 
 
20

--------------------------------------------------------------------------------

 
 
(h) all Off-Balance Sheet Arrangements of such Person; and
 
(i) all Guarantees of such Person in respect of any of the foregoing.
 
For all purposes hereof, (i) Indebtedness shall include the Consolidated Group
Pro Rata Share of the foregoing items and components attributable to
Indebtedness of Unconsolidated Affiliates, (ii) Indebtedness of any Person shall
not include equipment leases entered into in the ordinary course of business
that are treated as operating leases in accordance with GAAP and (iii) the
Indebtedness of any Person shall include the Indebtedness of any partnership or
joint venture (other than a joint venture that is itself a corporation or
limited liability company) in which such Person is a general partner or a joint
venturer, unless such Indebtedness is expressly made non-recourse to such
Person.  The amount of any net obligation under any Swap Contract on any date
shall be deemed to be the Swap Termination Value thereof as of such date.  The
amount of any capital lease or Synthetic Lease Obligation as of any date shall
be deemed to be the amount of Attributable Indebtedness in respect thereof as of
such date.
 
“Indebtedness Incurrence” has the meaning specified in Section 10.06.
 
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.
 
“Indemnitee” has the meaning specified in Section 11.04(b).
 
“Indirect Owner” has the meaning specified in the definition of “Unencumbered
Eligible Property”.
 
“Information” has the meaning specified in Section 11.07.
 
“Initial Maturity Date” means March 3, 2018.
 
“Intangible Assets” means assets that are considered to be intangible assets
under GAAP, excluding lease intangibles but including customer lists, goodwill,
computer software, copyrights, trade names, trademarks, patents, franchises,
licenses, unamortized deferred charges, unamortized debt discount and
capitalized research and development costs.
 
“Interest Expense” means, for any period with respect to any Person, without
duplication, interest (whether accrued or paid) actually payable, excluding
non-cash interest expense but including capitalized interest not funded under an
interest reserve pursuant to a specific debt obligation together with the
interest portion of payments on Capitalized Leases.
 
“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date of the Facility under which such Loan was made; provided, however, that if
any Interest Period for a Eurodollar Rate Loan exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan (including a Swing Line Loan), the last Business Day of each March,
June, September and December and the Maturity Date of the Facility under which
such Loan was made (with Swing
 
 
21

--------------------------------------------------------------------------------

 
 
Line Loans being deemed made under the Revolving Credit Facility for purposes of
this definition).
 
“Interest Period” means as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two or three months
thereafter (in each case, subject to availability), as selected by the Borrower
in its Committed Loan Notice, or such other period that is six months or less
requested by the Borrower and consented to by all the Appropriate Lenders;
provided that:
 
(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a Eurodollar Rate Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the next preceding Business Day;
 
(ii) any Interest Period pertaining to a Eurodollar Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and
 
(iii) no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.
 
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or other securities of another Person, (b) a
loan, advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit or all or a substantial part of
the business of, such Person or (d) the purchase, acquisition or other
investment in any real property or real property-related assets (including,
without limitation, mortgage loans and other real estate-related debt
investments, investments in land holdings, and costs to construct real property
assets under development).  For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.
 
“Investment Grade Credit Rating” means receipt of two Debt Ratings of BBB- or
higher by S&P or Fitch, or Baa3 or higher by Moody’s.
 
“Investment Grade Permitted Release” has the meaning specified in Section
10.10(a).
 
“Investment Grade Pricing Effective Date” means the first Business Day following
the date on which (i) the Borrower has obtained an Investment Grade Credit
Rating and (ii) the Borrower has delivered to the Administrative Agent an
Officer’s Certificate (x) certifying that an Investment Grade Credit Rating has
been obtained and is in effect (which certification shall also set forth the
Debt Ratings received, if any, from each of S&P, Moody’s and Fitch as of such
 
 
22

--------------------------------------------------------------------------------

 
 
date) and (y) notifying the Administrative Agent that the Borrower has
irrevocably elected to have the Ratings-Based Applicable Rate apply to the
pricing of the Facilities.
 
“IRS” means the United States Internal Revenue Service.
 
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
 
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.
 
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
 
“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Credit Percentage.
 
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.
 
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
 
“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.
 
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06.  For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.
 
“Lender” has the meaning specified in the introductory paragraph hereto and,
unless the context requires otherwise, includes the Swing Line Lender.
 
 
23

--------------------------------------------------------------------------------

 
 
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
 
“Lender Swap Agreement” means any interest rate Swap Contract not prohibited by
Article VI or VII that is entered into by and between any Loan Party and any
Hedge Bank.
 
“Letter of Credit” means any standby letter of credit issued hereunder providing
for the payment of cash upon the honoring of a presentation thereunder.
 
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
 
“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect for the Revolving Credit Facility (or, if such day
is not a Business Day, the next preceding Business Day).
 
“Letter of Credit Fee” has the meaning specified in Section 2.03(h).
 
“Letter of Credit Sublimit” means an amount equal to $25,000,000.  The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facility.
 
“Leverage-Based Applicable Rate” has the meaning specified in the definition of
“Applicable Rate”.
 
“LIBOR” has the meaning specified in the definition of Eurodollar Rate.
 
“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale or other title retention agreement, any easement, right of
way or other encumbrance on title to real property, and any financing lease
having substantially the same economic effect as any of the foregoing).
 
“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Committed Loan or a Swing Line Loan.
 
“Loan Documents” means this Agreement, each Note, each Issuer Document, any
agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.16 of this Agreement and the Fee Letter.
 
“Loan Parties” means, collectively, the Borrower and each Guarantor, and after
the Borrower obtains an Investment Grade Credit Rating shall also include each
Direct Owner and Indirect Owner of each Unencumbered Eligible Property
regardless of whether such Person is a Guarantor.
 
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
 
 
24

--------------------------------------------------------------------------------

 
 
“Management Agreement” means an agreement entered into by any Loan Party
pursuant to which it engages a Manager to manage and operate a Hotel Property.
 
“Manager” means the management company that manages and operates a Hotel
Property pursuant to the Management Agreement for such Hotel Property.
 
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities
(actual or contingent), or condition (financial or otherwise) of the Borrower or
the Borrower and its Subsidiaries taken as a whole; (b) a material impairment of
the ability of any Loan Party to perform its obligations under any Loan Document
to which it is a party; or (c) a material adverse effect upon the legality,
validity, binding effect or enforceability against any Loan Party of any Loan
Document to which it is a party.
 
“Material Contract” means, with respect to any Person, each contract to which
such Person is a party involving aggregate consideration payable to or by such
Person of $10,000,000 or more in any year or that is otherwise material to the
business, condition (financial or otherwise), operations, performance,
properties or prospects of such Person, other than agreements pursuant to which
Indebtedness is incurred.
 
“Maturity Date” means (a) with respect to the Revolving Credit Facility, the
later of (i) the Initial Maturity Date and (ii) if the Initial Maturity Date is
extended pursuant to Section 2.14, such extended maturity date as determined
pursuant to such Section and (b) with respect to the Term Facility, March 3,
2019; provided, however, that, in each case, if such date is not a Business Day,
the Maturity Date shall be the next preceding Business Day.
 
“Merger Agreement” means the Agreement and Plan of Merger, dated as of August 7,
2013, as amended, among Apple REIT Seven, Inc., a Virginia corporation, Apple
REIT Eight, Inc., a Virginia corporation, Apple REIT Nine, Inc., a Virginia
corporation, Apple Seven Acquisition Sub, Inc., a Virginia corporation, and
Apple Eight Acquisition Sub, Inc., a Virginia corporation.
 
“Mergers” means (a) the merger of Apple REIT Seven, Inc., a Virginia
corporation, with and into Apple Seven Acquisition Sub, Inc., a Wholly Owned
Subsidiary of Apple REIT Nine, Inc. and (b) the merger of Apple REIT Eight,
Inc., a Virginia corporation, with and into Apple Eight Acquisition Sub, Inc., a
Wholly Owned Subsidiary of Apple REIT Nine, Inc., pursuant to the Merger
Agreement and the related plans of merger, with Apple Seven Acquisition Sub,
Inc. and Apple Eight Acquisition Sub, Inc. as the surviving corporations.
 
“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 105% of the Fronting Exposure of the L/C Issuer with respect to
Letters of Credit issued and outstanding at such time, (ii) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section 2.16(a)(i), (a)(ii) or (a)(iii), an amount equal
to 105% of the Outstanding Amount of all LC Obligations, and (iii) otherwise, an
amount determined by the Administrative Agent and the L/C Issuer in their sole
discretion.
 
 
25

--------------------------------------------------------------------------------

 
 
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
 
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
 
“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.
 
“Net Income (or Loss)” means, with respect to any Person (or any asset of any
Person) for any period, the sum of (i) the net income (or loss) of such Person
(or attributable to such asset), determined in accordance with GAAP and (ii) the
Consolidated Group Pro Rata Share of the net income (or loss) attributable to
Unconsolidated Affiliates.
 
“Net Operating Income” means, for any Real Estate and for a given period, an
amount equal to the sum of (a) gross revenues (including interest income
received in the ordinary course of business from such Real Estate) but excluding
any non-recurring revenue for such period minus (b) all expenses paid or accrued
and related to the ownership, operation, or maintenance of such Real Estate for
such period, including, but not limited to, taxes, assessments and the like,
insurance, utilities, payroll costs, maintenance, repair and landscaping
expenses, marketing expenses, and general and administrative expenses (including
an appropriate allocation for legal, accounting, advertising, marketing and
other expenses incurred in connection with such Real Estate, but specifically
excluding general overhead expenses of Borrower and its Subsidiaries and any
property management fees), minus (c) the greater of (i) actual management fees
of such Real Estate or (ii) an amount equal to three percent (3%) of the Gross
Revenues from such Real Estate, plus (d) to the extent deducted from gross
revenues in the determination of Net Operating Income, closing costs related to
the acquisition of such Real Estate that were capitalized prior to FAS 141-R
which do not represent a recurring cash item in such period or in any future
period, in each case for or incurred during the applicable period. Net Operating
Income shall not include any proceeds of any condemnation award paid in
connection with any temporary or permanent taking or other condemnation of any
part of a Hotel Property, any proceeds of casualty or other insurance policies
received with respect to a Hotel Property (other than proceeds of business
interruption insurance received with respect to the applicable period), or the
proceeds of any sale, assignment, conveyance, transfer, exchange, disposition,
pledge, mortgage or other encumbrance of all or any portion of a Hotel Property.
 
“New Lender Joinder Agreement” has the meaning specified in Section 2.15(a).
 
“New Term Facility” has the meaning specified in Section 2.15(a).
 
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders, all Lenders
of a Facility or all affected Lenders in accordance with the terms of Section
11.01 and (ii) has been approved by the Required Lenders or the Required Term
Lenders or Required Revolving Lenders, as applicable.
 
 
26

--------------------------------------------------------------------------------

 
 
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
 
“Non-Recourse Indebtedness” means, with respect to a Person, (a) any
Indebtedness of such Person in which the holder of such Indebtedness may not
look to such Person personally for repayment, other than to the extent of any
security therefor or pursuant to Customary Non-Recourse Carve-Outs, (b) if such
Person is a Single Asset Entity, any Indebtedness of such Person (other than
Indebtedness described in the immediately following clause (c)), or (c) if such
Person is a Single Asset Holding Company, any Indebtedness (“Holdco
Indebtedness”) of such Single Asset Holding Company resulting from a Guarantee
of, or Lien securing, Indebtedness of a Single Asset Entity that is a Subsidiary
of such Single Asset Holding Company, so long as, in each case, either (i) the
holder of such Indebtedness may not look to such Single Asset Holding Company
personally for repayment, other than to the Equity Interests held by such Single
Asset Holding Company in such Single Asset Entity or pursuant to Customary
Non-Recourse Carve-Outs or (ii) such Single Asset Holding Company has no assets
other than Equity Interests in such Single Asset Entity and cash and other
assets of nominal value incidental to the ownership of such Single Asset Entity.
 
“Note” means a Term Note or a Revolving Credit Note, as the context may require.
 
“Obligations” means (a) all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, (b) all Additional
Obligations with respect to any Loan Party and (c) all costs and expenses
incurred in connection with enforcement and collection of the foregoing,
including the fees, charges and disbursements of counsel, in each case whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or any Affiliate thereof of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding; provided that
Obligations of a Loan Party shall exclude any Excluded Swap Obligations with
respect to such Loan Party.
 
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
 
“Off-Balance Sheet Arrangement” means any transaction, agreement or other
contractual arrangement to which a Person that is not consolidated with the
Borrower is a party, under which any member of the Consolidated Group has:
 
(a) any obligation under a guarantee contract that has any of the
characteristics identified in FASB ASC 460-10-15-4;
 
(b) a retained or contingent interest in assets transferred to an unconsolidated
entity or similar arrangement that serves as credit, liquidity or market risk
support to such entity for such assets;
 
(c) any obligation, including a contingent obligation, under a contract that
would be accounted for as a derivative instrument, except that it is both
indexed to the
 
 
27

--------------------------------------------------------------------------------

 
 
Borrower’s stock and classified in stockholders’ equity in the Borrower’s
statement of financial position, as described in FASB ASC 815-10-15-74; or
 
(d) any obligation, including a contingent obligation, arising out of a variable
interest (as defined in the FASB ASC Master Glossary) in an unconsolidated
entity that is held by, and material to, any member of the Consolidated Group,
where such entity provides financing, liquidity, market risk or credit risk
support to, or engages in leasing, hedging or research and development services
with, any member of the Consolidated Group.
 
“Operating Lease” means with respect to any Hotel Property, the lease thereof
between the Borrower or other Loan Party that is the owner or ground lessee
thereof and the Loan Party that is the operating lessee thereunder.
 
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
 
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
 
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).
 
“Outstanding Amount” means (i) with respect to Committed Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Committed Loans
and Swing Line Loans, as the case may be, occurring on such date; and (ii) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements by the Borrower of
Unreimbursed Amounts.
 
 
28

--------------------------------------------------------------------------------

 
 
“Participant” has the meaning specified in Section 11.06(d).
 
“Participant Register” has the meaning specified in Section 11.06(d).
 
“PBGC” means the Pension Benefit Guaranty Corporation.
 
“Pension Act” means the Pension Protection Act of 2006.
 
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Sections 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
 
“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.
 
“Permitted Encumbrances” means Liens permitted under Section 7.01(a) and
Permitted Liens described in clauses (a), (b), (e), (f), (h), (i) and (k) of the
definition thereof.
 
“Permitted Liens” means:
 
(a) Liens imposed by law for taxes, assessments, governmental charges or levies
that are not yet due or are being contested in compliance with Section 6.04;
 
(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in good faith and by appropriate proceedings diligently conducted, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person;
 
(c) pledges and deposits made in the ordinary course of business in compliance
with workers' compensation, unemployment insurance and other social security
laws or regulations, other than any Lien imposed by ERISA;
 
(d) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case in the
ordinary course of business;
 
(e) easements, zoning restrictions, rights of way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or materially interfere with the ordinary conduct
of business of the Borrower or any Subsidiary;
 
(f) statutory and common law landlord Liens;
 
 
29

--------------------------------------------------------------------------------

 
 
(g) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h), excluding Liens on any of the Unencumbered
Eligible Properties or on any direct or indirect Equity Interest of any Loan
Party or any Subsidiary thereof;
 
(h) Liens consisting of an agreement to Dispose of any property in a Disposition
permitted by Section 7.05; provided that such Liens encumber only the applicable
assets pending consummation of the Disposition;
 
(i) (i) leases, licenses, subleases or sublicenses granted to other Persons in
the ordinary course of business which do not (A) interfere in any material
respect with the business of the Borrower and its Subsidiaries, taken as a
whole, or (B) secure any Indebtedness, and (ii) the rights reserved or vested in
any Person by the terms of any lease, license, franchise, grant or permit held
by any of the Borrower or its Subsidiaries;
 
(j) (i) statutory and common law rights of set-off and other similar rights and
remedies as to deposits of cash, securities, commodities and other funds in
favor of banks, other depositary institutions, securities or commodities
intermediaries or brokerages and (ii) Liens of a collecting bank arising in the
ordinary course of business under Section 4-208 of the UCC in effect in the
relevant jurisdiction and covering only the items being collected upon; and
 
(k) Liens arising from precautionary UCC financing statements or similar filings
made in respect of operating leases entered into by the Borrower or any of its
Subsidiaries;
 
provided that the term “Permitted Liens” shall not include any Lien securing
Indebtedness.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.
 
 “Platform” has the meaning specified in Section 6.02.
 
“Preferred Distributions” means, for any period and without duplication, all
Distributions paid, declared but not yet paid or otherwise due and payable
during such period on Preferred Securities issued by the Borrower or any of the
Borrower's Subsidiaries. Preferred Distributions shall not include dividends or
distributions (a) paid or payable solely in Equity Interests of identical class
payable to holders of such class of Equity Interests; or (b) paid or payable to
the Borrower or any of its Subsidiaries.
 
“Pro Forma Basis” means, for purposes of calculating compliance with Section
7.11 in respect of a proposed transaction, such transaction shall be deemed to
have occurred as of the first day of the four (4) fiscal-quarter period ending
as of the most recent fiscal quarter end preceding the date of such transaction
with respect to which the Administrative Agent has
 
 
30

--------------------------------------------------------------------------------

 
 
received the Required Financial Information.  As used herein, “transaction”
means (a) any incurrence or assumption of Indebtedness, (b) any removal of a
property as an Unencumbered Eligible Property or any Disposition of any Person
or property or (c) any acquisition of any Person (whether by merger or
otherwise) or property.  In connection with any calculation relating to Section
7.11 upon giving effect to a transaction on a Pro Forma Basis:
 
(i) for purposes of any such calculation in respect of any incurrence or
assumption of Indebtedness, any Indebtedness which is retired in connection with
such incurrence or assumption shall be excluded and deemed to have been retired
as of the first day of the applicable period;
 
(ii) for purposes of any such calculation in respect of any removal of a
property as an Unencumbered Eligible Property or any Disposition of any Person
or property, (A) income statement items (whether positive or negative)
attributable to such Person or property disposed of or removed shall be
excluded, (B) any Indebtedness which is retired in connection with such
transaction shall be excluded and deemed to have been retired as of the first
day of the applicable period, and (C) pro forma adjustments shall be included to
the extent that such adjustments would give effect to events that are
(1) directly attributable to such transaction, (2) expected to have a continuing
impact on the Consolidated Group and (3) factually supportable (in the judgment
of the Administrative Agent); and
 
(iii) for purposes of any such calculation in respect of any acquisition of any
Person (whether by merger or otherwise) or other property, (A) income statement
items (whether positive or negative) and capital expenditures attributable to
the Person or property acquired shall be deemed to be included as of the first
day of the applicable period, and (B) pro forma adjustments (with the calculated
amounts annualized to the extent the period from the date of such acquisition
through the most-recently ended fiscal quarter is not at least twelve (12)
months or four (4) fiscal quarters, in the case of any applicable period that is
based on twelve months or four (4) fiscal quarters) shall be included to the
extent that such adjustments would give effect to events that are (1) directly
attributable to such transaction, (2) expected to have a continuing impact on
the Consolidated Group and (3) factually supportable (in the judgment of the
Administrative Agent).
 
“Pro Forma Closing Date Compliance Certificate” has the meaning specified in
Section 4.01(a)(ix).
 
“Public Lender” has the meaning specified in Section 6.02.
 
“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another person to
qualify as an “eligible contract participant” at such time under
§1a(18)(A)(v)(II) of the Commodity Exchange Act.
 
“Ratings-Based Applicable Rate” has the meaning specified in the definition of
“Applicable Rate”.
 
 
31

--------------------------------------------------------------------------------

 
 
“Real Estate” means all real property at any time owned, or leased (in whole or
in part) pursuant to an Eligible Ground Lease, by the Borrower or any of its
Subsidiaries and which is located in the United States of America, including,
without limitation, Unencumbered Eligible Properties.
 
“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.
 
“Recourse Indebtedness” means Indebtedness (other than Indebtedness under the
Loan Documents) that is not Non-Recourse Indebtedness.
 
“Register” has the meaning specified in Section 11.06(c).
 
“REIT Status” means, with respect to any Person, (a) the qualification of such
Person as a real estate investment trust under the provisions of Sections 856 et
seq. of the Code and (b) the applicability to such Person and its shareholders
of the method of taxation provided for in Sections 857 et seq. of the Code.
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors, auditors (including internal auditors),
attorneys and representatives of such Person and of such Person’s Affiliates.
 
“Release” means any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, injection or leaching into the
Environment, or into, from or through any building, structure or facility.
 
“Relevant Payment” has the meaning specified in Section 10.11.
 
“Removal Effective Date” has the meaning specified in Section 9.06(b).
 
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
 
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.
 
“Required Financial Information” means, with respect to each fiscal period or
quarter of the Borrower (a) the financial statements required to be delivered to
the Administrative Agent pursuant to Section 6.01(a) or Section 6.01(b) and (b)
the Compliance Certificate required to be delivered to the Administrative Agent
pursuant to Section 6.02(b).
 
“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of (a) the Total Outstandings (with the aggregate amount of
each Revolving Credit Lender’s risk participation and funded participation in
L/C Obligations and Swing Line
 
 
32

--------------------------------------------------------------------------------

 
 
Loans being deemed “held” by such Revolving Credit Lender for purposes of this
definition) and (b) the aggregate unused Commitments; provided that (i) the
unused Commitment of, and the portion of the Total Outstandings held or deemed
held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders; (ii) the amount of any participation in any
Swing Line Loan and Unreimbursed Amounts that such Defaulting Lender has failed
to fund that have not been reallocated to and funded by another Revolving Credit
Lender shall be deemed to be held by the Lender that is the Swing Line Lender or
L/C Issuer, as the case may be, in making such determination; and (iii) at all
times when two or more Lenders (excluding Defaulting Lenders) are party to this
Agreement, the term “Required Lenders” shall in no event mean less than two
Lenders.
 
“Required Revolving Lenders” means, as of any date of determination, Revolving
Credit Lenders having more than 50% of the sum of the (a) Total Revolving Credit
Outstandings (with the aggregate amount of each Revolving Credit Lender’s risk
participation and funded participation in L/C Obligations and Swing Line Loans
being deemed “held” by such Revolving Credit Lender for purposes of this
definition) and (b) aggregate unused Revolving Credit Commitments; provided that
(i) the unused Revolving Credit Commitment of, and the portion of the Total
Revolving Credit Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Revolving
Lenders; (ii) the amount of any participation in any Swing Line Loan and
Unreimbursed Amounts that such Defaulting Lender has failed to fund that have
not been reallocated to and funded by another Lender shall be deemed to be held
by the Lender that is the Swing Line Lender or L/C Issuer, as the case may be,
in making such determination; and (iii) at all times when two or more Revolving
Credit Lenders (excluding Defaulting Lenders) are party to this Agreement, the
term “Required Revolving Lenders” shall in no event mean less than two Revolving
Credit Lenders.
 
“Required Term Lenders” means, as of any date of determination, Term Lenders
having more than 50% of the Term Facility on such date; provided that (i) the
portion of the Term Facility held by any Defaulting Lender shall be excluded for
purposes of making a determination of Required Term Lenders; and (ii) at all
times when two or more Term Lenders (excluding Defaulting Lenders) are party to
this Agreement, the term “Required Term Lenders” shall in no event mean less
than two Term Lenders.
 
“Resignation Effective Date” has the meaning specified in Section 9.06(a).
 
“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party
and solely for purposes of the delivery of incumbency certificates pursuant to
Section 4.01, the secretary or any assistant secretary of a Loan Party.  Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.
 
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any Subsidiary thereof, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption,
 
 
33

--------------------------------------------------------------------------------

 
 
retirement, acquisition, cancellation or termination of any such capital stock
or other Equity Interest, or on account of any return of capital to such
Person’s stockholders, partners or members (or the equivalent Person thereof).
 
“Revolver Usage” means, with respect to any day, the ratio (expressed as a
percentage) of (a) the sum of (i) the Outstanding Amount of Revolving Credit
Loans on such day and (ii) the Outstanding Amount of L/C Obligations on such day
to (b) the Revolving Credit Commitments in effect on such day.  For the
avoidance of doubt, the Outstanding Amount of Swing Line Loans shall not be
counted towards or considered usage of the Revolving Credit Commitments for
purposes of determining “Revolver Usage”.
 
“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(a).
 
“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(a), (b) purchase participations in L/C Obligations, and
(c) purchase participations in Swing Line Loans, in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 2.01 under the caption “Revolving Credit
Commitment” or opposite such caption in the Assignment and Assumption or New
Lender Joinder Agreement pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement.
 
“Revolving Credit Exposure” means, as to any Revolving Credit Lender at any
time, the aggregate principal amount at such time of its outstanding Revolving
Credit Loans and such Lender’s participation in L/C Obligations and Swing Line
Loans at such time.
 
“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.  On the
Closing Date, the Revolving Credit Facility is $245,000,000.
 
“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment or holds a Revolving Credit Loan at such time.
 
“Revolving Credit Loan” has the meaning specified in Section 2.01(a).
 
“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing Revolving Credit Loans or Swing Line Loans,
as the case may be,  made by such Lender, substantially in the form of Exhibit
C-1.
 
“Sanction(s)” means any international economic sanction administered or enforced
by the United States Government (including without limitation, OFAC), the United
Nations Security Council, the European Union, Her Majesty’s Treasury or other
relevant sanctions authority.
 
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.
 
 
34

--------------------------------------------------------------------------------

 
 
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
 
“Secured Indebtedness” means, with respect to any Person, all Indebtedness of
such Person that is secured by a Lien on any asset (including without limitation
any Equity Interest) owned or held by the Borrower or any Subsidiary thereof.
 
“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of Parent and its Subsidiaries as of that date determined
in accordance with GAAP.
 
“Single Asset Entity” means a Person (other than an individual) that (a) only
owns or leases (pursuant to an Eligible Ground Lease) a parcel of Real Estate
and/or cash and other assets of nominal value incidental to such Person’s
ownership of such Real Estate; (b) is engaged only in the business of owning,
developing and/or leasing such Real Estate; and (c) receives substantially all
of its gross revenues from such Real Estate. In addition, if the assets of a
Person consist solely of (i) Equity Interests in one or more other Single Asset
Entities and (ii) cash and other assets of nominal value incidental to such
Person’s ownership of the other Single Asset Entities, such Person shall also be
deemed to be a Single Asset Entity for purposes of this Agreement (such an
entity, a “Single Asset Holding Company”).
 
“Single Asset Holding Company” has the meaning given that term in the definition
of Single Asset Entity.
 
“Solvency Certificate” means a Solvency Certificate of the chief financial
officer or the chief accounting officer of the Borrower, substantially in the
form of Exhibit H.
 
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and (e)
such Person is able to pay its debts and liabilities, contingent obligations and
other commitments as they mature in the ordinary course of business.  The amount
of contingent liabilities at any time shall be computed as the amount that, in
the light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.
 
“Specified Loan Party” means any Loan Party that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 10.12).
 
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than
 
 
35

--------------------------------------------------------------------------------

 
 
securities or interests having such power only by reason of the happening of a
contingency) are at the time beneficially owned, or the management of which is
otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person.  Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.
 
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
 
“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
 
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
 
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
 
“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.
 
“Swing Line Loan” has the meaning specified in Section 2.04(a).
 
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.
 
 
36

--------------------------------------------------------------------------------

 
 
“Swing Line Sublimit” means an amount equal to the lesser of (a) $25,000,000 and
(b) the Revolving Credit Facility.  The Swing Line Sublimit is part of, and not
in addition to, the Revolving Credit Facility.
 
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as indebtedness of such Person
(without regard to accounting treatment).
 
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
 
“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Eurodollar Rate Loans, having the same Interest
Period made by each of the Term Lenders pursuant to Section 2.01(b).
 
“Term Commitment” means, as to each Lender, its obligation to make Term Loans to
the Borrower pursuant to Section 2.01(b) in an aggregate principal amount at any
one time outstanding not to exceed the amount set forth opposite such Term
Lender’s name on Schedule 2.01 under the caption “Term Commitment” or opposite
such caption in the Assignment and Assumption pursuant to which such Term Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement.
 
“Term Facility” means, (a) at any time on or prior to the Closing Date, the
aggregate amount of the Term Lenders’ Term Commitments at such time and (b) at
any time after the Closing Date, the aggregate amount of Term Loans of all Term
Lenders outstanding at such time.
 
“Term Lender” means (a) at any time on or prior to the Closing Date, any Lender
that has a Term Commitment at such time and (b) at any time after the Closing
Date, any Lender that holds a Term Loan at such time.
 
“Term Loan” means an advance made by a Term Lender under the Term Facility.
 
“Term Note” means a promissory note made by the Borrower in favor of a Term
Lender evidencing Term Loans made by such Term Lender, substantially in the form
of Exhibit C-2.
 
“Threshold Amount” means (a) with respect to Recourse Indebtedness of any
Person, $25,000,000 and (b) with respect to Non-Recourse Indebtedness of any
Person, $100,000,000.
 
“Total Credit Exposure” means, as to any Lender at any time, such Lender’s
Applicable Percentage of the sum of the Term Facility, the unused Revolving
Credit Commitment and Revolving Credit Exposure of such Lender at such time.
 
 
37

--------------------------------------------------------------------------------

 
 
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
 
“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, Swing Line Loans and L/C Obligations.
 
“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurodollar Rate Loan.
 
“UCC” means the Uniform Commercial Code as in effect in the State of New York.
 
“Unconsolidated Affiliate” means, at any date, any Person (x) in which the
Consolidated Group, directly or indirectly, holds an Equity Interest, which
investment is accounted for in the consolidated financial statements of the
Consolidated Group on an equity basis of accounting and (y) whose financial
results are not consolidated with the financial results of the Consolidated
Group under GAAP.
 
“Unencumbered Adjusted NOI” means, for any period, an amount equal to the
portion of Adjusted NOI for such period that is attributable to Unencumbered
Eligible Properties.
 
“Unencumbered Asset Value” means, at any time for the Consolidated Group,
without duplication, an amount equal to the aggregate Unencumbered Real Estate
Value of all Unencumbered Eligible Properties owned or ground leased by the
Borrower or a Subsidiary thereof at such time; provided that:
 
(iv) the Unencumbered Asset Value will be zero ($0) at any time that there are
fewer than fifteen (15) Unencumbered Eligible Properties included in the
determination of Unencumbered Asset Value;
 
(v) not more than 25% of the Unencumbered Asset Value at any time may be in
respect of any single Unencumbered Eligible Property, with any excess over the
foregoing limit being excluded from Unencumbered Asset Value;
 
(vi) not more than 30% of the Unencumbered Asset Value at any time may be in
respect of Unencumbered Eligible Properties that are located in any one
metropolitan statistical area, with any excess over the foregoing limit being
excluded from Unencumbered Asset Value; and
 
(vii) not more than 25% of the Unencumbered Asset Value at any time may be in
respect of Unencumbered Eligible Properties that are subject to Eligible Ground
Leases (rather than owned in fee simple), with any excess over the foregoing
limit being excluded from Unencumbered Asset Value.
 
“Unencumbered Eligible Property” means any Real Estate that meets and continues
to satisfy each of the following criteria:
 
 
38

--------------------------------------------------------------------------------

 
 
(i) such property is a Hotel Property wholly-owned in fee simple directly by a
Wholly Owned Subsidiary or ground leased directly by a Wholly Owned Subsidiary
pursuant to an Eligible Ground Lease;
 
(ii) the Subsidiary that owns or ground leases such property is organized in a
jurisdiction within the United States of America, and the property itself is
located in the United States of America;
 
(iii) the property is not subject to any ground lease (other than an Eligible
Ground Lease), Lien, negative pledge and/or encumbrance or any restriction on
the ability of the relevant Subsidiary to transfer or encumber such property or
income therefrom or proceeds thereof (other than Permitted Liens);
 
(iv) the Equity Interests of the Subsidiary that directly owns or ground leases
an interest in such Unencumbered Eligible Property (the “Direct Owner”), and
those of each Subsidiary that directly or indirectly owns an interest in the
Direct Owner (each an “Indirect Owner”), are not junior in any manner to any
other class of Equity Interests in such Person or subject to any Liens or other
encumbrances (other than Permitted Encumbrances);
 
(v) the property does not have any material title, survey, environmental,
structural, architectural or other defects and is not subject to any
condemnation or similar proceeding;
 
(vi) the property is managed by a reputable and experienced manager acceptable
to the Administrative Agent and operated under the Marriott, Hilton, Hyatt or
Starwood brand or another nationally recognized brand approved by the Required
Lenders, such approval not to be unreasonably withheld, pursuant to a Franchise
Agreement having a remaining term (inclusive of any extension options
exercisable by the applicable Loan Party) of not less than six (6) years at the
time such property is proposed to be included as an Unencumbered Eligible
Property;
 
(vii) the property is open and operating and is not the subject of any material
expansion or renovation;
 
(viii) no Direct Owner or Indirect Owner of the property is subject to any
proceedings under any Debtor Relief Law or has any Indebtedness other than (w)
the Obligations, (x) unsecured Guarantees of Indebtedness of the Borrower, (y)
in the case of an Indirect Owner, unsecured Guarantees of Non-Recourse
Indebtedness of a Subsidiary for which recourse to such Indirect Owner is
contractually limited to liability for Customary Non-Recourse Carve-Outs and (z)
in the case of Apple Eight Hospitality Ownership, Inc., so long as such
Subsidiary is not prohibited from becoming a Guarantor, Non-Recourse
Indebtedness of such Subsidiary existing on the Closing Date in an aggregate
amount not to exceed $15,000,000 (but not any refinancings, refundings, renewals
or extensions thereof); and
 
(ix) (y) prior to the Investment Grade Permitted Release, each Direct Owner and
Indirect Owner of the property is a Guarantor and (z) after the Investment Grade
 
 
39

--------------------------------------------------------------------------------

 
 
Permitted Release, each Direct Owner and Indirect Owner of the property that has
provided a Guarantee of Indebtedness of the Borrower (other than a Guarantee of
the Obligations) is a Guarantor.
 
“Unencumbered Real Estate Value” means, with respect to any Unencumbered
Eligible Property as of any date of determination, the quotient obtained by
dividing (a) the Unencumbered Adjusted NOI for such Unencumbered Eligible
Property as of the then most recently ended period of four full fiscal quarters,
by (b) the Capitalization Rate (expressed as a decimal).
 
“United States” and “U.S.” mean the United States of America.
 
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
 
“Unused Fee” has the meaning specified in Section 2.09(a).
 
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
 
“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(III).
 
“Wholly Owned Subsidiary” means, as to any Person, another Person all of the
Equity Interests of which (except directors’ qualifying shares) are at the time
directly or indirectly owned by such Person and/or another Wholly Owned
Subsidiary of such Person.
 
1.02 Other Interpretive Provisions
 
.  With reference to this Agreement and each other Loan Document, unless
otherwise specified herein or in such other Loan Document:
 
(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.”  The word “will” shall be construed
to have the same meaning and effect as the word “shall.”  Unless the context
requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, amended and restated, supplemented or otherwise modified
(subject to any restrictions on such amendments, amendments and restatements,
supplements or modifications set forth herein or in any other Loan Document),
(ii) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (iii) the words “hereto,” “herein,” “hereof”
and “hereunder,” and words of similar import when used in any Loan Document,
shall be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended,
 
 
40

--------------------------------------------------------------------------------

 
 
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.
 
(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
 
(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
 
1.03 Accounting Terms.
 
(a) Generally.  All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, (i) Indebtedness of any member of
the Consolidated Group shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on
financial liabilities shall be disregarded and (ii) financial data and
information for any period prior to the Closing Date that is required to be
included in any such determination shall be included on a combined basis for the
Borrower, Apple REIT Seven, Inc. and Apple REIT Eight, Inc. and their respective
Consolidated Subsidiaries.
 
(b) Changes in GAAP.  If at any time any change in GAAP (including the adoption
of IFRS) would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Borrower or the Required Lenders
shall so request, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (A) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (B) the Borrower shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.  Without limiting the foregoing, leases shall
continue to be classified and accounted for on a basis consistent with that
reflected in the Audited Financial Statements for all purposes of this
Agreement, notwithstanding any change in GAAP relating thereto, unless the
parties hereto shall enter into a mutually acceptable amendment addressing such
changes, as provided for above.
 
(c) Consolidation of Variable Interest Entities.  All references herein to
consolidated financial statements of the Borrower and its Subsidiaries or to the
determination of any amount
 
 
41

--------------------------------------------------------------------------------

 
 
for the Borrower and its Subsidiaries on a consolidated basis or any similar
reference shall, in each case, be deemed to include each variable interest
entity that the Borrower is required to consolidate pursuant to FASB ASC 810 as
if such variable interest entity were a Subsidiary as defined herein.
 
1.04 Rounding.  Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
 
1.05 Times of Day; Rates.  Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).  The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the administration, submission or any other matter related to the
rates in the definition of “Eurodollar Rate” or with respect to any comparable
or successor rate thereto.
 
1.06 Letter of Credit Amounts.  Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.
 
ARTICLE II.  THE COMMITMENTS AND CREDIT EXTENSIONS
 
2.01 Committed Loans.
 
(a) Revolving Credit Borrowings.  Subject to the terms and conditions set forth
herein, each Revolving Credit Lender severally agrees to make loans (each such
loan, a “Revolving Credit Loan”) to the Borrower from time to time, on any
Business Day during the Availability Period, in an aggregate amount not to
exceed at any time outstanding the amount of such Lender’s Revolving Credit
Commitment; provided, however, that after giving effect to any Revolving Credit
Borrowing, (i) the Total Revolving Credit Outstandings shall not exceed the
Revolving Credit Facility at such time, and (ii) the Revolving Credit Exposure
of any Revolving Credit Lender shall not exceed such Lender’s Revolving Credit
Commitment.  Within the limits of each Revolving Credit Lender’s Revolving
Credit Commitment, and subject to the other terms and conditions hereof, the
Borrower may borrow under this Section 2.01(a), prepay under Section 2.05, and
reborrow under this Section 2.01(a).  Revolving Credit Loans may be Base Rate
Loans or Eurodollar Rate Loans, as further provided herein.
 
(b) The Term Borrowing.  Subject to the terms and conditions set forth herein,
each Term Lender severally agrees to make a single loan to the Borrower on the
Closing Date in an amount not to exceed such Term Lender’s Term Commitment.  The
Term Borrowing shall consist of Term Loans made simultaneously by the Term
Lenders in accordance with their
 
 
42

--------------------------------------------------------------------------------

 
 
respective Applicable Percentages of the Term Facility.  Amounts borrowed under
this Section 2.01(b) and repaid or prepaid may not be reborrowed.  Term Loans
may be Base Rate Loans or Eurodollar Rate Loans, as further provided herein.
 
2.02 Borrowings, Conversions and Continuations of Committed Loans.
 
(a) Each Committed Borrowing, each conversion of Committed Loans from one Type
to the other, and each continuation of Eurodollar Rate Loans shall be made upon
the Borrower’s irrevocable notice to the Administrative Agent, which may be
given by telephone.  Each such notice must be received by the Administrative
Agent not later than 11:00 a.m. (i) three Business Days (or such shorter period
as shall have been agreed to by the Administrative Agent and the Lenders) prior
to the requested date of any Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or of any conversion of Eurodollar Rate Loans to Base Rate
Committed Loans, and (ii) on the requested date of any Borrowing of Base Rate
Committed Loans; provided, however, that if the Borrower wishes to request
Eurodollar Rate Loans having an Interest Period other than one, two or three
months in duration as provided in the definition of “Interest Period,” the
applicable notice must be received by the Administrative Agent not later than
11:00 a.m. four Business Days prior to the requested date of such Borrowing,
conversion or continuation, whereupon the Administrative Agent shall give prompt
notice to the Appropriate Lenders of such request and determine whether the
requested Interest Period is acceptable to all of them.  Not later than 11:00
a.m., three Business Days before the requested date of such Borrowing,
conversion or continuation, the Administrative Agent shall notify the Borrower
(which notice may be by telephone) whether or not the requested Interest Period
has been consented to by all the Appropriate Lenders.  Each telephonic notice by
the Borrower pursuant to this Section 2.02(a) must be confirmed promptly by
delivery to the Administrative Agent of a written Committed Loan Notice,
appropriately completed and signed by a Responsible Officer of the
Borrower.  Each Borrowing of, conversion to or continuation of Eurodollar Rate
Loans shall be in a minimum principal amount of $1,500,000.  Except as provided
in Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to Base Rate
Committed Loans shall be in a minimum principal amount of $500,000.  Each
Committed Loan Notice (whether telephonic or written) shall specify (i) whether
the Borrower is requesting a Term Borrowing, a Revolving Credit Borrowing, a
conversion of Term Loans or Revolving Credit Loans from one Type to the other,
or a continuation of Eurodollar Rate Loans, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Committed Loans to be borrowed,
converted or continued, (iv) the Type of Committed Loans to be borrowed or to
which existing Committed Loans are to be converted, and (v) if applicable, the
duration of the Interest Period with respect thereto.  If the Borrower fails to
specify a Type of Committed Loan in a Committed Loan Notice or if the Borrower
fails to give a timely notice requesting a conversion or continuation, then the
applicable Committed Loans shall be made as, or converted to, Base Rate
Loans.  Any such automatic conversion to Base Rate Loans shall be effective as
of the last day of the Interest Period then in effect with respect to the
applicable Eurodollar Rate Loans.  If the Borrower requests a Borrowing of,
conversion to, or continuation of Eurodollar Rate Loans in any such Committed
Loan Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month.
 
(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Appropriate Lender of the amount of its Applicable
Percentage of the
 
 
43

--------------------------------------------------------------------------------

 
 
applicable Term Loans or Revolving Credit Loans, and if no timely notice of a
conversion or continuation is provided by the Borrower, the Administrative Agent
shall notify each Appropriate Lender of the details of any automatic conversion
to Base Rate Loans described in the preceding subsection.  In the case of a Term
Borrowing or a Revolving Credit Borrowing, each Appropriate Lender shall make
the amount of its Committed Loan available to the Administrative Agent in
immediately available funds at the Administrative Agent’s Office not later than
1:00 p.m. on the Business Day specified in the applicable Committed Loan
Notice.  Upon satisfaction of the applicable conditions set forth in Section
4.02 (and, if such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of Bank of America with the amount of
such funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower; provided, however, that if, on the date a Committed Loan Notice
with respect to a Revolving Credit Borrowing is given by the Borrower, there are
L/C Borrowings outstanding, then the proceeds of such Revolving Credit
Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings, and second, shall be made available to the Borrower as provided
above.
 
(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan.  During the existence of a Default, no Loans may be requested as,
converted to or continued as Eurodollar Rate Loans without the consent of the
Required Lenders.
 
(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate.  At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.
 
(e) After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than ten Interest Periods in
effect with respect to Committed Loans.
 
2.03 Letters of Credit.
 
(a) The Letter of Credit Commitment.
 
(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Revolving Credit Lenders set
forth in this Section 2.03, (1) from time to time on any Business Day during the
period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit for the account of the Borrower or any of its
Subsidiaries, and to amend or extend Letters of Credit previously issued by it,
in accordance with subsection (b) below, and (2) to honor compliant drawings
under the Letters of Credit; and (B) the Revolving Credit Lenders severally
agree to participate in Letters of Credit issued for the account of the Borrower
or any of its Subsidiaries and any drawings thereunder; provided that after
giving effect to any L/C Credit Extension with respect to any Letter of Credit,
(x) the Total Revolving
 
 
44

--------------------------------------------------------------------------------

 
 
Credit Outstandings shall not exceed the Revolving Credit Facility at such time,
(y) the Revolving Credit Exposure of any Revolving Credit Lender shall not
exceed such Lender’s Revolving Credit Commitment, and (z) the Outstanding Amount
of the L/C Obligations shall not exceed the Letter of Credit Sublimit.  Each
request by the Borrower for the issuance or amendment of a Letter of Credit
shall be deemed to be a representation by the Borrower that the L/C Credit
Extension so requested complies with the conditions set forth in the proviso to
the preceding sentence.  Within the foregoing limits, and subject to the terms
and conditions hereof, the Borrower’s ability to obtain Letters of Credit shall
be fully revolving, and accordingly the Borrower may, during the foregoing
period, obtain Letters of Credit to replace Letters of Credit that have expired
or that have been drawn upon and reimbursed.
 
(ii) The L/C Issuer shall not issue any Letter of Credit if, subject to
Section 2.03(b)(iii), the expiry date of the requested Letter of Credit would
occur more than twelve months after the date of issuance or last extension,
unless the Administrative Agent and the L/C Issuer have approved such expiry
date; provided that in no event will any Letter of Credit have an expiry date
that is later than the first anniversary of the Maturity Date for the Revolving
Credit Facility.
 
(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:
 
(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing the
Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or the
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to the Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;
 
(B) the issuance of the Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;
 
(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
the Letter of Credit is in an initial stated amount less than $100,000;
 
(D) the Letter of Credit is to be denominated in a currency other than Dollars;
or
 
(E) any Revolving Credit Lender is at that time a Defaulting Lender, unless the
L/C Issuer has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to the L/C Issuer (in its sole discretion) with the
 
 
45

--------------------------------------------------------------------------------

 
 
Borrower or such Lender to eliminate the L/C Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 2.17(a)(iv)) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other L/C Obligations as to which the
L/C Issuer has actual or potential Fronting Exposure, as it may elect in its
sole discretion.
 
(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.
 
(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue the Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of the
Letter of Credit does not accept the proposed amendment to the Letter of Credit.
 
(vi) The L/C Issuer shall act on behalf of the Revolving Credit Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and the L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included the L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to the L/C
Issuer.
 
(b) Procedures for Issuance and Amendment of Letters of Credit; Auto Extension
Letters of Credit.
 
(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the
Borrower.  Such Letter of Credit Application may be sent by facsimile, by United
States mail, by overnight courier, by electronic transmission using the system
provided by the L/C Issuer, by personal delivery or by any other means
acceptable to the L/C Issuer.  Such Letter of Credit Application must be
received by the L/C Issuer and the Administrative Agent not later than 11:00
a.m. at least two Business Days (or such later date and time as the
Administrative Agent and the L/C Issuer may agree in a particular instance in
their sole discretion) prior to the proposed issuance date or date of amendment,
as the case may be.  In the case of a request for an initial issuance of a
Letter of Credit, such Letter of Credit Application shall specify in form and
detail satisfactory to the L/C Issuer: (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; and (H) such other matters as the
L/C Issuer may require.  In the case of a request for an amendment of any
outstanding
 
 
46

--------------------------------------------------------------------------------

 
 
Letter of Credit, such Letter of Credit Application shall specify in form and
detail satisfactory to the L/C Issuer (A) the Letter of Credit to be amended;
(B) the proposed date of amendment thereof (which shall be a Business Day); (C)
the nature of the proposed amendment; and (D) such other matters as the L/C
Issuer may require.  Additionally, the Borrower shall furnish to the L/C Issuer
and the Administrative Agent such other documents and information pertaining to
such requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.
 
(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof.  Unless the L/C Issuer has received written notice
from any Revolving Credit Lender, the Administrative Agent or any Loan Party, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Article IV shall not then be satisfied, then, subject to the terms
and conditions hereof, the L/C Issuer shall, on the requested date, issue a
Letter of Credit for the account of the Borrower or applicable Subsidiary
thereof or enter into the applicable amendment, as the case may be, in each case
in accordance with the L/C Issuer’s usual and customary business
practices.  Immediately upon the issuance of each Letter of Credit, each
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Revolving Credit
Lender’s Applicable Revolving Credit Percentage times the amount of such Letter
of Credit.
 
(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole discretion, agree to issue a Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that any such Auto-Extension Letter of Credit must
permit the L/C Issuer to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued.  Unless otherwise directed by
the L/C Issuer, the Borrower shall not be required to make a specific request to
the L/C Issuer for any such extension.  Once an Auto-Extension Letter of Credit
has been issued, the Lenders shall be deemed to have authorized (but may not
require) the L/C Issuer to permit the extension of such Letter of Credit at any
time to an expiry date not later than the Letter of Credit Expiration Date;
provided, however, that the L/C Issuer shall not permit any such extension if
(A) the L/C Issuer has determined that it would not be permitted, or would have
no obligation, at such time to issue such Letter of Credit in its revised form
(as extended) under the terms hereof (by reason of the provisions of clause (ii)
or (iii) of Section 2.03(a) or otherwise), or (B) it has received notice (which
may be by telephone or in writing) on or before the day that is seven Business
Days before the Non-Extension Notice Date (1) from the Administrative Agent that
the Required Lenders have elected not to permit such extension or (2) from the
 
 
47

--------------------------------------------------------------------------------

 
 
Administrative Agent, any Lender or the Borrower that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied, and in
each such case directing the L/C Issuer not to permit such extension.
 
(iv) If the Borrower so requests in any applicable Letter of Credit Application,
the L/C Issuer may, in its sole discretion, agree to issue a Letter of Credit
that permits the automatic reinstatement of all or a portion of the stated
amount thereof after any drawing thereunder (each, an “Auto-Reinstatement Letter
of Credit”).  Unless otherwise directed by the L/C Issuer, the Borrower shall
not be required to make a specific request to the L/C Issuer to permit such
reinstatement.  Once an Auto-Reinstatement Letter of Credit has been issued,
except as provided in the following sentence, the Lenders shall be deemed to
have authorized (but may not require) the L/C Issuer to reinstate all or a
portion of the stated amount thereof in accordance with the provisions of such
Letter of Credit.  Notwithstanding the foregoing, if such Auto-Reinstatement
Letter of Credit permits the L/C Issuer to decline to reinstate all or any
portion of the stated amount thereof after a drawing thereunder by giving notice
of such non-reinstatement within a specified number of days after such drawing
(the “Non-Reinstatement Deadline”), the L/C Issuer shall not permit such
reinstatement if it has received a notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Reinstatement Deadline (A) from the Administrative Agent that the Required
Lenders have elected not to permit such reinstatement or (B) from the
Administrative Agent, any Lender or the Borrower that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied (treating
such reinstatement as an L/C Credit Extension for purposes of this clause) and,
in each case, directing the L/C Issuer not to permit such reinstatement.
 
(v) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.
 
(vi) If the expiry date of any Letter of Credit would occur after the Maturity
Date for the Revolving Credit Facility, the Borrower hereby agrees that it will
at least thirty (30) days prior to such Maturity Date (or, in the case of a
Letter of Credit issued or extended on or after thirty (30) days prior to the
Maturity Date for the Revolving Credit Facility, on the date of such issuance or
extension, as applicable) Cash Collateralize such Letter of Credit in an amount
equal to 105% of the L/C Obligations arising or expected to arise in connection
with such Letter of Credit.
 
(c) Drawings and Reimbursements; Funding of Participations.
 
(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Borrower
and the Administrative Agent thereof.  Not later than 11:00 a.m. on the date of
any payment by the L/C Issuer under a Letter of Credit (each such date, an
“Honor Date”), the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing.  If the
Borrower fails to so reimburse the L/C Issuer by such
 
 
48

--------------------------------------------------------------------------------

 
 
time, the Administrative Agent shall promptly notify each Revolving Credit
Lender of the Honor Date, the amount of the unreimbursed drawing (the
“Unreimbursed Amount”), and the amount of such Revolving Credit Lender’s
Applicable Revolving Credit Percentage thereof.  In such event, the Borrower
shall be deemed to have requested a Revolving Credit Borrowing of Base Rate
Loans to be disbursed on the Honor Date in an amount equal to the Unreimbursed
Amount, without regard to the minimum specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Revolving Credit Commitments and the conditions set forth in
Section 4.02 (other than the delivery of a Committed Loan Notice).  Any notice
given by the L/C Issuer or the Administrative Agent pursuant to this Section
2.03(c)(i) may be given by telephone if immediately confirmed in writing;
provided that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice.
 
(ii) Each Revolving Credit Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available (and the Administrative Agent may apply
Cash Collateral provided for this purpose) for the account of the L/C Issuer at
the Administrative Agent’s Office in an amount equal to its Applicable Revolving
Credit Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 2.03(c)(iii), each Revolving Credit Lender
that so makes funds available shall be deemed to have made a Base Rate Committed
Loan to the Borrower in such amount.  The Administrative Agent shall remit the
funds so received to the L/C Issuer.
 
(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the Borrower shall
be deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate.  In such event, each Revolving Credit Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to Section
2.03(c)(ii) shall be deemed payment in respect of its participation in such L/C
Borrowing and shall constitute an L/C Advance from such Lender in satisfaction
of its participation obligation under this Section 2.03.
 
(iv) Until each Revolving Credit Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Revolving Credit Percentage of such amount shall be solely for the
account of the L/C Issuer.
 
(v) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse the L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the L/C Issuer,
 
 
49

--------------------------------------------------------------------------------

 
 
the Borrower or any other Person for any reason whatsoever; (B) the occurrence
or continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Credit Lender’s obligation to make Revolving Credit Loans pursuant to
this Section 2.03(c) is subject to the conditions set forth in Section 4.02
(other than delivery by the Borrower of a Committed Loan Notice).  No such
making of an L/C Advance shall relieve or otherwise impair the obligation of the
Borrower to reimburse the L/C Issuer for the amount of any payment made by the
L/C Issuer under any Letter of Credit, together with interest as provided
herein.
 
(vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)
by the time specified in Section 2.03(c)(ii), then, without limiting the other
provisions of this Agreement, the L/C Issuer shall be entitled to recover from
such Lender (acting through the Administrative Agent), on demand, such amount
with interest thereon for the period from the date such payment is required to
the date on which such payment is immediately available to the L/C Issuer at a
rate per annum equal to the greater of the Federal Funds Rate and a rate
determined by the L/C Issuer in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by the L/C Issuer in connection with the foregoing.  If such
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Lender’s Committed Loan included in the relevant
Committed Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as
the case may be.  A certificate of the L/C Issuer submitted to any Revolving
Credit Lender (through the Administrative Agent) with respect to any amounts
owing under this clause (vi) shall be conclusive absent manifest error.
 
(d) Repayment of Participations.
 
(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Credit Lender such Lender’s L/C
Advance in respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Applicable Revolving Credit Percentage thereof in the same
funds as those received by the Administrative Agent.
 
(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Applicable Revolving Credit Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per
 
 
50

--------------------------------------------------------------------------------

 
 
annum equal to the Federal Funds Rate from time to time in effect.  The
obligations of the Lenders under this clause shall survive the payment in full
of the Obligations and the termination of this Agreement.
 
(e) Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing and each Revolving Loan made pursuant to Section 2.03(c) shall be
absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including
the following:
 
(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
 
(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer, any Lender or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;
 
(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
 
(iv) waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of the Borrower or its Subsidiaries
or any waiver by the L/C Issuer which does not in fact materially prejudice the
Borrower or its Subsidiaries;
 
(v) honor of a demand for payment presented electronically even if such Letter
of Credit requires that demand be in the form of a draft;
 
(vi) any payment made by the L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC or the ISP;
 
(vii) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or
 
 
51

--------------------------------------------------------------------------------

 
 
(viii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Loan Party or any of
their Subsidiaries.
 
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer.  The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.
 
(f) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of the L/C Issuer,
any Lender, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of the L/C Issuer shall be liable
to any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Revolving Credit Lenders or the Required
Revolving Lenders, as applicable; (ii) any action taken or omitted in the
absence of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document.  The Borrower hereby assumes all
risks of the acts or omissions of any beneficiary or transferee with respect to
its use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude the Borrower’s pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement.  None of the L/C Issuer, any Lender, the Administrative
Agent, any of their respective Related Parties nor any correspondent,
participant or assignee of the L/C Issuer shall be liable or responsible for any
of the matters described in clauses (i) through (viii) of Section 2.03(e);
provided, however, that anything in such clauses to the contrary
notwithstanding, the Borrower may have a claim against the L/C Issuer, and the
L/C Issuer may be liable to the Borrower, to the extent, but only to the extent,
of any direct, as opposed to consequential or exemplary, damages suffered by the
Borrower which the Borrower proves were caused by the L/C Issuer’s willful
misconduct or gross negligence or the L/C Issuer’s willful failure to pay under
any Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit.  In furtherance and not in limitation of the foregoing, the
L/C Issuer may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.  The L/C Issuer may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.
 
(g) Applicability of ISP; Limitation of Liability. Unless otherwise expressly
agreed by the L/C Issuer and the Borrower when a Letter of Credit is issued, the
rules of the ISP shall
 
 
52

--------------------------------------------------------------------------------

 
 
apply to each Letter of Credit.  Notwithstanding the foregoing, the L/C Issuer
shall not be responsible to the Borrower for, and the L/C Issuer’s rights and
remedies against the Borrower shall not be impaired by, any action or inaction
of the L/C Issuer required or permitted under any law, order, or practice that
is required or permitted to be applied to any Letter of Credit or this
Agreement, including the Law or any order of a jurisdiction where the L/C Issuer
or the beneficiary is located, the practice stated in the ISP, or in the
decisions, opinions, practice statements, or official commentary of the ICC
Banking Commission, the Bankers Association for Finance and Trade -
International Financial Services Association (BAFT-IFSA), or the Institute of
International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice.
 
(h) Letter of Credit Fees.  The Borrower shall pay to the Administrative Agent
for the account of each Revolving Credit Lender in accordance, subject to
adjustment as provided in Section 2.17, with its Applicable Revolving Credit
Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for each Letter
of Credit equal to the Applicable Rate for Eurodollar Rate Loans made under the
Revolving Credit Facility times the daily amount available to be drawn under
such Letter of Credit.  For purposes of computing the daily amount available to
be drawn under any Letter of Credit, the amount of such Letter of Credit shall
be determined in accordance with Section 1.06.  Letter of Credit Fees shall be
(i) due and payable on the first Business Day after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand and (ii) computed on a quarterly basis in arrears.  If
there is any change in the Applicable Rate for the Revolving Credit Facility
during any quarter, the daily amount available to be drawn under each Letter of
Credit shall be computed and multiplied by the Applicable Rate for the Revolving
Credit Facility separately for each period during such quarter that such
Applicable Rate was in effect.  Notwithstanding anything to the contrary
contained herein, (i) while any Event of Default arising under Section
8.01(a)(i) or Section 8.01(f) exists, all Letter of Credit Fees shall accrue at
the Default Rate, and (ii) upon the request of the Required Revolving Lenders
while any Event of Default exists (other than as set forth in clause (i)), all
Letter of Credit Fees shall accrue at the Default Rate.
 
(i) Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrower shall pay directly to the L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit, at the rate per annum
specified in the Fee Letter, computed on the daily amount available to be drawn
under such Letter of Credit on a quarterly basis in arrears.  Such fronting fee
shall be due and payable on the tenth Business Day after the end of each March,
June, September and December in respect of the most recently-ended quarterly
period (or portion thereof, in the case of the first payment), commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand.  For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06.  In addition, the Borrower shall pay directly to the L/C Issuer for its
own account the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of the L/C Issuer relating to
letters of credit as from time to time in effect.  Such customary fees and
standard costs and charges are due and payable on demand and are nonrefundable.
 
 
53

--------------------------------------------------------------------------------

 
 
(j) Conflict with Issuer Documents.  In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
 
(k) Letters of Credit Issued for Subsidiaries.  Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the L/C Issuer hereunder for any and all drawings under such Letter of
Credit.  The Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of Subsidiaries inures to the benefit of the Borrower, and that
the Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.
 
2.04 Swing Line Loans.
 
(a) The Swing Line.  Subject to the terms and conditions set forth herein, the
Swing Line Lender, in reliance upon the agreements of the other Lenders set
forth in this Section 2.04, may in its sole discretion make loans (each such
loan, a “Swing Line Loan”) to the Borrower from time to time on any Business Day
during the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit, notwithstanding the fact that
such Swing Line Loans, when aggregated with the Applicable Revolving Credit
Percentage of the Outstanding Amount of Revolving Credit Loans and L/C
Obligations of the Lender acting as Swing Line Lender, may exceed the amount of
such Lender’s Revolving Credit Commitment; provided, however, that (x) after
giving effect to any Swing Line Loan, (i) the Total Revolving Credit
Outstandings shall not exceed the Revolving Credit Facility at such time and
(ii) the Revolving Credit Exposure of any Revolving Credit Lender shall not
exceed such Lender’s Revolving Credit Commitment, (y) the Borrower shall not use
the proceeds of any Swing Line Loan to refinance any outstanding Swing Line
Loan, and (z) the Swing Line Lender shall not be under any obligation to make
any Swing Line Loan if it shall determine (which determination shall be
conclusive and binding absent manifest error) that it has, or by such Credit
Extension may have, Fronting Exposure.  Within the foregoing limits, and subject
to the other terms and conditions hereof, the Borrower may borrow under this
Section 2.04, prepay under Section 2.05, and reborrow under this Section
2.04.  Each Swing Line Loan shall be a Base Rate Loan.  Immediately upon the
making of a Swing Line Loan, each Revolving Credit Lender shall be deemed to,
and hereby irrevocably and unconditionally agrees to, purchase from the Swing
Line Lender a risk participation in such Swing Line Loan in an amount equal to
the product of such Lender’s Applicable Revolving Credit Percentage times the
amount of such Swing Line Loan.
 
(b) Borrowing Procedures.  Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $100,000, and (ii) the requested borrowing date, which
shall be a Business Day.  Each such telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower.  Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing
 
 
54

--------------------------------------------------------------------------------

 
 
Line Lender will notify the Administrative Agent (by telephone or in writing) of
the contents thereof.  Unless the Swing Line Lender has received notice (by
telephone or in writing) from the Administrative Agent (including at the request
of any Revolving Credit Lender) prior to 2:00 p.m. on the date of the proposed
Swing Line Borrowing (A) directing the Swing Line Lender not to make such Swing
Line Loan as a result of the limitations set forth in the first proviso to the
first sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 3:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Borrower at its office by
crediting the account of the Borrower on the books of the Swing Line Lender in
immediately available funds.
 
(c) Refinancing of Swing Line Loans.
 
(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Revolving Credit
Lender make a Base Rate Revolving Credit Loan in an amount equal to such
Lender’s Applicable Revolving Credit Percentage of the amount of Swing Line
Loans then outstanding.  Such request shall be made in writing (which written
request shall be deemed to be a Committed Loan Notice for purposes hereof) and
in accordance with the requirements of Section 2.02, without regard to the
minimum specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the Revolving Credit Facility and the
conditions set forth in Section 4.02.  The Swing Line Lender shall furnish the
Borrower with a copy of the applicable Committed Loan Notice promptly after
delivering such notice to the Administrative Agent.  Each Revolving Credit
Lender shall make an amount equal to its Applicable Revolving Credit Percentage
of the amount specified in such Committed Loan Notice available to the
Administrative Agent in immediately available funds (and the Administrative
Agent may apply Cash Collateral available with respect to the applicable Swing
Line Loan) for the account of the Swing Line Lender at the Administrative
Agent’s Office not later than 1:00 p.m. on the day specified in such Committed
Loan Notice (or on the immediately following Business Day if such notice is
received by the Lenders after 11:00 a.m. on the specified funding date),
whereupon, subject to Section 2.04(c)(ii), each Revolving Credit Lender that so
makes funds available shall be deemed to have made a Base Rate Revolving Credit
Loan to the Borrower in such amount.  The Administrative Agent shall remit the
funds so received to the Swing Line Lender.
 
(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Revolving Credit Loans submitted by the Swing Line Lender as set
forth herein shall be deemed to be a request by the Swing Line Lender that each
of the Revolving Credit Lenders fund its risk participation in the relevant
Swing Line Loan and each Revolving Credit Lender’s payment to the Administrative
Agent for the account of the Swing Line Lender pursuant to Section 2.04(c)(i)
shall be deemed payment in respect of such participation.
 
 
55

--------------------------------------------------------------------------------

 
 
(iii) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swing Line
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the Swing
Line Lender in connection with the foregoing.  If such Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Revolving Credit Loan included in the relevant Revolving Credit
Borrowing or funded participation in the relevant Swing Line Loan, as the case
may be.  A certificate of the Swing Line Lender submitted to any Lender (through
the Administrative Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.
 
(iv) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Credit Lender’s obligation to make Revolving Credit Loans pursuant to
this Section 2.04(c) is subject to the conditions set forth in Section 4.02.  No
such funding of risk participations shall relieve or otherwise impair the
obligation of the Borrower to repay Swing Line Loans, together with interest as
provided herein.
 
(d) Repayment of Participations.
 
(i) At any time after any Revolving Credit Lender has purchased and funded a
risk participation in a Swing Line Loan or made a Revolving Credit Loan pursuant
to Section 2.04(c), if the Swing Line Lender receives any payment on account of
such Swing Line Loan, the Swing Line Lender will distribute to such Revolving
Credit Lender its Applicable Revolving Credit Percentage thereof in the same
funds as those received by the Swing Line Lender.
 
(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Applicable Revolving Credit Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned, at a rate per annum equal to the Federal Funds Rate.  The
Administrative Agent will make such demand upon the request
 
 
56

--------------------------------------------------------------------------------

 
 
of the Swing Line Lender.  The obligations of the Lenders under this clause
shall survive the payment in full of the Obligations and the termination of this
Agreement.
 
(e) Interest for Account of Swing Line Lender.  The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line
Loans.  Until each Revolving Credit Lender funds its Base Rate Revolving Credit
Loan or risk participation pursuant to this Section 2.04 to refinance such
Revolving Credit Lender’s Applicable Revolving Credit Percentage of any Swing
Line Loan, interest in respect of such Applicable Revolving Credit Percentage
shall be solely for the account of the Swing Line Lender.
 
(f) Payments Directly to Swing Line Lender.  The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.
 
2.05 Prepayments.
 
(a) The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Committed Loans in whole or in part without
premium or penalty; provided that (i) such notice must be received by the
Administrative Agent not later than 11:00 a.m. (A) three Business Days prior to
any date of prepayment of Eurodollar Rate Loans and (B) on the date of
prepayment of Base Rate Committed Loans; (ii) any prepayment of Eurodollar Rate
Loans shall be in a minimum principal amount of $1,500,000; and (iii) any
prepayment of Base Rate Committed Loans shall be in a minimum principal amount
of $500,000 or, in each case, if less, the entire principal amount thereof then
outstanding.  Each such notice shall specify the date and amount of such
prepayment, the Facility and the Type(s) of Committed Loans to be prepaid and,
if Eurodollar Rate Loans are to be prepaid, the Interest Period(s) of such
Loans.  The Administrative Agent will promptly notify each Appropriate Lender of
its receipt of each such notice, and of the amount of such Lender’s ratable
portion of such prepayment (based on such Lender’s Applicable Percentage in
respect of the relevant Facility).  If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.  Any prepayment
of a Eurodollar Rate Loan shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.05.  Subject to Section 2.17, each such prepayment shall be promptly
paid to the Appropriate Lenders in accordance with their respective Applicable
Percentages in respect of the relevant Facilities.
 
(b) The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(A) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (B) any such
prepayment shall be in a minimum principal amount of $100,000.  Each such notice
shall specify the date and amount of such prepayment.  If such notice is given
by the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
 
(c) If for any reason Total Revolving Credit Outstandings exceed the Revolving
Credit Facility then in effect, the Borrower shall immediately prepay Loans
(including Swing Line Loans and L/C Borrowings) and/or Cash Collateralize the
L/C Obligations (other than the
 
 
57

--------------------------------------------------------------------------------

 
 
L/C Borrowings) in an aggregate amount necessary to cause Total Revolving Credit
Outstandings to equal or be less than the Revolving Credit Facility then in
effect; provided, however, that the Borrower shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.05(c) unless after
the prepayment in full of the Revolving Credit Loans and Swing Line Loans the
Total Revolving Credit Outstandings exceed the Revolving Credit Facility then in
effect.
 
2.06 Termination or Reduction of Commitments.
 
(a) Optional.  The Borrower may, upon notice to the Administrative Agent,
terminate the Revolving Credit Facility, or from time to time permanently reduce
the Revolving Credit Facility; provided that (i) any such notice shall be
received by the Administrative Agent not later than 11:00 a.m. five Business
Days prior to the date of termination or reduction, (ii) any such partial
reduction shall be in an aggregate amount of $10,000,000 or any whole multiple
of $1,000,000 in excess thereof, (iii) the Borrower shall not terminate or
reduce the Revolving Credit Facility if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Revolving Credit Outstandings would
exceed the Revolving Credit Facility, and (iv) if, after giving effect to any
reduction of the Revolving Credit Facility, the Letter of Credit Sublimit or the
Swing Line Sublimit exceeds the amount of the Revolving Credit Facility, such
Sublimit shall be automatically reduced by the amount of such excess.  The
Administrative Agent will promptly notify the Revolving Credit Lenders of any
such notice of termination or reduction of the Revolving Credit Facility.  Any
reduction of the Revolving Credit Facility shall be applied to the Revolving
Credit Commitment of each Revolving Credit Lender according to its Applicable
Revolving Credit Percentage.  All fees accrued until the effective date of any
termination of the Revolving Credit Facility shall be paid on the effective date
of such termination.
 
(b) Mandatory.  The aggregate Term Commitments shall be automatically and
permanently reduced to zero on the date of the Term Borrowing after giving
effect thereto.
 
2.07 Repayment of Loans.
 
(a) The Borrower shall repay to the Revolving Credit Lenders on the Maturity
Date of the Revolving Credit Facility the aggregate principal amount of all
Revolving Credit Loans outstanding on such date.
 
(b) The Borrower shall repay each Swing Line Loan on the earlier to occur of (i)
the date seven Business Days after such Loan is made and (ii) the Maturity Date
of the Revolving Credit Facility.
 
(c) The Borrower shall repay to the Term Lenders on the Maturity Date of the
Term Facility the aggregate principal amount of all Term Loans outstanding on
such date.
 
2.08 Interest.
 
(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan under a Facility shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable Rate for such Facility; (ii)
each Base Rate Committed Loan under a Facility shall
 
 
58

--------------------------------------------------------------------------------

 
 
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate for such Facility; and (iii) each Swing Line Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate applicable to
Base Rate Loans for the Revolving Credit Facility.
 
(b)      (i) While any Event of Default arising under Section 8.01(a)(i) or
Section 8.01(f) exists, the Borrower shall pay interest on the principal amount
of all outstanding Obligations hereunder at a fluctuating interest rate per
annum at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.
 
(ii) Upon the request of the Required Lenders, while any Event of Default exists
(other than as set forth in clause (b)(i) above), the Borrower shall pay
interest on the principal amount of all outstanding Obligations hereunder at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
 
(iii) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
 
(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein.  Interest hereunder shall be due and payable in accordance with the
terms hereof before and after judgment, and before and after the commencement of
any proceeding under any Debtor Relief Law.
 
2.09 Fees. In addition to certain fees described in subsections (h) and (i) of
Section 2.03 and in Sections 2.14(b)(iii) and 2.15(c)(iii):
 
(a) Revolving Credit Facility Fees.  At all times during the Availability
Period, including at any time during which one or more of the conditions in
Article IV is not met, the Borrower shall pay to the Administrative Agent, for
the account of each Revolving Credit Lender in accordance with its Applicable
Revolving Credit Percentage, (i) prior to the Investment Grade Pricing Effective
Date, an unused line fee (the “Unused Fee”) equal to the Applicable Fee Rate
times the actual daily amount by which the Revolving Credit Facility exceeds the
sum of (i) the Outstanding Amount of Revolving Credit Loans and (ii) the
Outstanding Amount of L/C Obligations, subject to adjustment as provided in
Section 2.17 and (ii) at all times on and after the Investment Grade Pricing
Effective Date, a facility fee (the “Facility Fee”) equal to the “Facility Fee”
component of the Applicable Rate times the actual daily amount of the Revolving
Credit Facility (or, if the Revolving Credit Commitments have terminated, the
Total Revolving Credit Outstandings).  For the avoidance of doubt, the
Outstanding Amount of Swing Line Loans shall not be counted towards or
considered usage of the Revolving Credit Facility for purposes of determining
the Unused Fee.  Accrued Unused Fees pursuant to clause (i) above and Facility
Fees pursuant to clause (ii) above shall be due and payable quarterly in arrears
on the last Business Day of each March, June, September and December, commencing
with the first such date to occur after the Closing Date, and on the last day of
the Availability Period.  The Unused Fee and the Facility Fee shall be
calculated quarterly
 
 
59

--------------------------------------------------------------------------------

 
 
in arrears, and if there is any change in the Applicable Fee Rate or the
“Facility Fee” component of the Applicable Rate, as applicable, during any
quarter, the actual daily amount shall be computed and multiplied by the
Applicable Fee Rate or the “Facility Fee” component of the Applicable Rate, as
the case may be, separately for each period during such quarter that such
Applicable Fee Rate or “Facility Fee” component of the Applicable Rate was in
effect.
 
(b) Other Fees. (i) The Borrower shall pay to the Arrangers and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letter.  Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.
 
(ii) The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so
specified.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.
 
2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.
 
(a) All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurodollar Rate) shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed.  All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year).  Interest shall
accrue on each Loan for the day on which such Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which such Loan or such
portion is paid, provided that any Loan that is repaid on the same day on which
it is made shall, subject to Section 2.12(a), bear interest for one day.  Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.
 
(b) If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower, the
Administrative Agent or the Required Lenders determine that (i) the Consolidated
Leverage Ratio as calculated by the Borrower as of any applicable date was
inaccurate and (ii) a proper calculation of the Consolidated Leverage Ratio
would have resulted in higher pricing for such period, the Borrower shall
immediately and retroactively be obligated to pay to the Administrative Agent
for the account of the applicable Lenders or the L/C Issuer, as the case may be,
promptly on demand by the Administrative Agent (or, after the occurrence of an
actual or deemed entry of an order for relief with respect to any Loan Party
under any Debtor Relief Law, automatically and without further action by the
Administrative Agent, any Lender or the L/C Issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period.  This
paragraph shall not limit the rights of the Administrative Agent, any Lender or
the L/C Issuer, as the case may be, under any other provision of  this
Agreement, including without limitation, Section 2.03(c)(iii), 2.03(h) or
2.08(b) or under Article VIII.  The Borrower’s obligations under this paragraph
shall survive the termination of the Revolving Credit Facility and the Term
Facility and the repayment of all other Obligations hereunder.
 
 
60

--------------------------------------------------------------------------------

 
 
2.11 Evidence of Debt.
 
(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business.  The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrower and
the interest and payments thereon.  Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations.  In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.  Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records.  Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.
 
(b) In addition to the accounts and records referred to in Section 2.12(a)
above, each Lender and the Administrative Agent shall maintain in accordance
with its usual practice accounts or records evidencing the purchases and sales
by such Lender of participations in Letters of Credit and Swing Line Loans.  In
the event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.
 
2.12 Payments Generally; Administrative Agent’s Clawback.
 
(a) General.  All payments to be made by any Loan Party shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff.  Except as otherwise expressly provided herein, all
payments by any Loan Party hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 2:00 p.m. on the date specified herein.  The Administrative Agent
will promptly distribute to each Lender its Applicable Percentage in respect of
the relevant Facility (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office.  All payments received by the Administrative Agent after 2:00 p.m. shall
be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue.  If any payment to be made by any Loan
Party shall come due on a day other than a Business Day, payment shall be made
on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.
 
(b) (i)  Funding by Lenders; Presumption by Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Committed Borrowing of Eurodollar Rate Loans (or, in the
case of any Committed Borrowing of Base Rate Loans, prior to 12:00 noon on the
date of such Committed Borrowing) that such
 
 
61

--------------------------------------------------------------------------------

 
 
Lender will not make available to the Administrative Agent such Lender’s share
of such Committed Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with Section
2.02 (or, in the case of a Committed Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Committed Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans.  If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays its share of the applicable Committed Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Committed Loan included in such Committed Borrowing.  Any payment by the
Borrower shall be without prejudice to any claim the Borrower may have against a
Lender that shall have failed to make such payment to the Administrative Agent.
 
(ii) Payments by Borrower; Presumptions by Administrative Agent.  Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders or the L/C Issuer, as the case
may be, the amount due.  In such event, if the Borrower has not in fact made
such payment, then each of the Appropriate Lenders or the L/C Issuer, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or the L/C Issuer, in
immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.
 
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
 
(c) Failure to Satisfy Conditions Precedent.  If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to the
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Credit
 
 
62

--------------------------------------------------------------------------------

 
 
Extension set forth in Article IV are not satisfied or waived in accordance with
the terms hereof, the Administrative Agent shall return such funds (in like
funds as received from such Lender) to such Lender, without interest.
 
(d) Obligations of Lenders Several.  The obligations of the Lenders hereunder to
make Committed Loans, to fund participations in Letters of Credit and Swing Line
Loans and to make payments pursuant to Section 11.04(c) are several and not
joint.  The failure of any Lender to make any Committed Loan, to fund any such
participation or to make any payment under Section 11.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Committed Loan, to purchase its participation or to
make its payment under Section 11.04(c).
 
(e) Funding Source.  Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
 
(f) Insufficient Funds.  If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due such parties, and (ii) second, toward payment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due such
parties
 
2.13 Sharing of Payments by Lenders.  If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Committed Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of such
Committed Loans or participations and accrued interest thereon greater than its
pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Committed Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Committed Loans and other amounts owing them in respect of the Facilities,
provided that:
 
(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
 
(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the
 
 
63

--------------------------------------------------------------------------------

 
 
existence of a Defaulting Lender), (y) the application of Cash Collateral
providedfor in Section 2.16, or (z) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Committed Loans or subparticipations in L/C Obligations or Swing Line Loans to
any assignee or participant, other than an assignment to the Borrower or any
Affiliate thereof (as to which the provisions of this Section shall apply).
 
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.
 
2.14 Extension of Maturity Date in respect of Revolving Credit Facility.
 
(a) Request for Extension.  The Borrower may, by written notice to the
Administrative Agent (such notice, an “Extension Notice”) not earlier than 90
days and not later than 30 days prior to the Initial Maturity Date, request that
the Revolving Credit Lenders extend the Maturity Date for the Revolving Credit
Facility for an additional twelve (12) months from the Initial Maturity
Date.  The Administrative Agent shall distribute any such Extension Notice to
the Revolving Credit Lenders promptly following its receipt thereof.
 
(b) Conditions Precedent to Effectiveness of Maturity Date Extension.  As
conditions precedent to the effectiveness of such extension of the Maturity Date
for the Revolving Credit Facility, each of the following requirements shall be
satisfied:
 
(i) The Administrative Agent shall have received an Extension Notice within the
period required under Section 2.14(a) above;
 
(ii) On the date of such Extension Notice and both immediately before and
immediately after giving effect to such extension of the Maturity Date for the
Revolving Credit Facility, no Default shall have occurred and be continuing;
 
(iii) The Borrower shall have paid to the Administrative Agent, for the pro rata
benefit of the Revolving Credit Lenders based on their Applicable Revolving
Credit Percentages as of the Initial Maturity Date, an extension fee in an
amount equal to 0.15% of the Revolving Credit Facility in effect on the Initial
Maturity Date, it being agreed that such fee shall be fully earned when paid and
shall not be refundable for any reason;
 
(iv) The Administrative Agent shall have received a certificate of each Loan
Party dated as of the Initial Maturity Date signed by a Responsible Officer of
such Loan Party (i)(x) certifying and attaching the resolutions adopted by such
Loan Party approving or consenting to such extension or (y) certifying that, as
of the Initial Maturity Date, the resolutions delivered to the Administrative
Agent and the Lenders on the Closing Date (which resolutions include approval
for an extension of the Maturity Date, with respect to the Revolving Credit
Facility, for an additional twelve (12) months from the Initial Maturity Date)
are and remain in full force and effect and have not been modified, rescinded or
superseded since the date of adoption and (ii) certifying that
 
 
64

--------------------------------------------------------------------------------

 
 
(A) the representations and warranties contained in Article V and the other Loan
Documents are true and correct in all material respects on and as of the date of
the Extension Notice and, both before and after giving effect to such extension,
on and as of the Initial Maturity Date, except (x) to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, (y) any representation
or warranty that is already by its terms qualified as to “materiality”,
“Material Adverse Effect” or similar language shall be true and correct in all
respects as of such date after giving effect to such qualification and (z) for
purposes of this Section 2.14, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to subsections (a) and (b), respectively,
of Section 6.01, and (B) no Default exists; and
 
(v) The Borrower and the other Loan Parties shall have delivered to the
Administrative Agent such reaffirmations of their respective obligations under
the Loan Documents (after giving effect to the extension), and acknowledgments
and certifications that they have no claims, offsets or defenses with respect to
the payment or performance of any of the Obligations, including, without
limitation, reaffirmations of the Guaranty, executed by the Loan Parties party
thereto.
 
(c) Conflicting Provisions.  This Section shall supersede any provisions in
Section 2.13 or 11.01 to the contrary.
 
2.15 Increase in Facilities.
 
(a) Request for Increase.  Provided there exists no Default, upon written notice
to the Administrative Agent, the Borrower, may from time to time, elect to
increase the aggregate principal amount of the Facilities to an amount not
exceeding $700,000,000 by increasing the Revolving Credit Facility and/or
increasing the Term Facility or, if the Term Facility has been terminated or is
otherwise no longer outstanding, with a new term facility on substantially the
same terms as the Term Facility (and after the Increase Effective Date with
respect thereto all references to the “Term Facility” herein and in any other
Loan Documents shall mean such new term facility (the “New Term Facility”));
provided that any such request for an increase shall be in a minimum amount of
$25,000,000, or such other amount agreed to by the Borrower and the
Administrative Agent.  In such written notice, the Borrower shall specify the
Facility that it proposes to increase and the identity of each Appropriate
Lender and each Eligible Assignee that it proposes to approach to provide all or
a portion of such increase (subject in each case to any requisite consents
required under Section 11.06); provided, however, that (i) any existing
Appropriate Lender approached to provide all or a portion of such increase may
elect or decline, in its sole discretion, to provide all or a portion of such
increase in the applicable Facility offered to it (and any Lender that has
failed to respond to any such request shall be deemed to have declined to
increase its Revolving Credit Commitment or its Term Loan, or to provide any of
the New Term Facility, as applicable) and (ii) any Eligible Assignee providing
any portion of such increase in the applicable Facility that is not an existing
Lender shall become a Lender pursuant to a joinder agreement in form and
substance reasonably satisfactory to the Administrative Agent and its counsel (a
“New Lender Joinder Agreement”).
 
 
65

--------------------------------------------------------------------------------

 
 
(b) Effective Date and Allocations.  If either of the Facilities is increased or
a New Term Facility is established in accordance with this Section, the
Administrative Agent and the Borrower shall determine the effective date (each
an “Increase Effective Date”) and the final allocation of such increase among
the Appropriate Lenders.  The Administrative Agent shall promptly notify the
Appropriate Lenders of the final allocation of such increase and the Increase
Effective Date.
 
(c)   Conditions to Effectiveness of Increase.  As conditions precedent to each
such increase, on or prior to the applicable Increase Effective Date, (i) the
Administrative Agent shall have received a certificate of each Loan Party dated
as of such Increase Effective Date signed by a Responsible Officer of such Loan
Party (x) (1) certifying and attaching the resolutions adopted by such Loan
Party approving or consenting to such increase or (2) certifying that, as of
such Increase Effective Date, the resolutions delivered to the Administrative
Agent and the Lenders on the Closing Date (which resolutions include approval to
increase the aggregate principal amount of the Facilities to an amount at least
equal to $700,000,000) are and remain in full force and effect and have not been
modified, rescinded or superseded since the date of adoption, and (y) in the
case of the Borrower, certifying that, before and after giving effect to such
increase, (A) the representations and warranties contained in Article V and the
other Loan Documents are true and correct in all material respects on and as of
the Increase Effective Date, except to the extent that (1) such representations
and warranties specifically refer to an earlier date, in which case they are
true and correct as of such earlier date, (2) any representation or warranty
that is already by its terms qualified as to “materiality”, “Material Adverse
Effect” or similar language shall be true and correct in all respects as of such
date after giving effect to such qualification and (3) for purposes of this
Section 2.15, the representations and warranties contained in subsections (a)
and (b) of Section 5.05 shall be deemed to refer to the most recent statements
furnished pursuant to subsections (a) and (b), respectively, of Section 6.01,
and (B) no Default exists, (ii) the Administrative Agent shall have received
(x) a New Lender Joinder Agreement duly executed by the Borrower and each
Eligible Assignee that is becoming a Lender in connection with such increase,
which New Lender Joinder Agreement shall be acknowledged and consented to in
writing by the Administrative Agent, and, if such Eligible Assignee is becoming
a Revolving Credit Lender, by the Swing Line Lender and the L/C Issuer and
(y) written confirmation from each existing Lender, if any, participating in
such increase of the amount by which its Revolving Credit Commitment or Term
Loan, as applicable, will be increased, which confirmation, if from a Revolving
Credit Lender, shall be acknowledged and consented to in writing by the Swing
Line Lender and the L/C Issuer, (iii) if requested by the Administrative Agent
or any new Lender or Lender increasing its Revolving Credit Commitment or Term
Loan, the Administrative Agent shall have received a favorable opinion of
counsel (which counsel shall be reasonably acceptable to Administrative Agent),
addressed to Administrative Agent and each Lender, as to such customary matters
concerning the increase in the aggregate amount of the Facilities as
Administrative Agent may reasonably request and (iv) the Borrower shall have
paid to the Arrangers the fee required to be paid pursuant to the Fee Letter in
connection therewith.
 
(d) Settlement Procedures.  On each Increase Effective Date, promptly following
fulfillment of the conditions set forth in clause (c) of this Section 2.15, the
Administrative Agent shall notify the Appropriate Lenders of the occurrence of
the increase of the applicable Facility effected on such Increase Effective Date
and the amount of the applicable Revolving Credit
 
 
66

--------------------------------------------------------------------------------

 
 
Commitments or additional Term Loans, as the case may be, and the Applicable
Percentage of each Appropriate Lender as a result thereof.  In the event of an
increase in the Term Facility, on such Increase Effective Date each Lender
participating in such increase shall make a Term Loan to the Borrower equal to
its allocated portion of such increase.  In the event that an increase in the
Revolving Credit Facility results in any change to the Applicable Revolving
Credit Percentage of any Revolving Credit Lender, then on the Increase Effective
Date, as applicable, (i) the participation interests of the Revolving Credit
Lenders in any outstanding Letters of Credit and Swing Line Loans shall be
automatically reallocated among the Revolving Credit Lenders in accordance with
their respective Applicable Revolving Credit Percentages after giving effect to
such increase, (ii) any new Lender, and any existing Lender whose Revolving
Credit Commitment has increased, shall pay to the Administrative Agent such
amounts as are necessary to fund its new or increased share of all Revolving
Credit Loans, (iii) the Administrative Agent will use the proceeds thereof to
pay to all existing Revolving Credit Lenders whose Applicable Revolving Credit
Percentage is decreasing such amounts as are necessary so that each Revolving
Credit Lender’s share of all Revolving Credit Loans, will be equal to its
adjusted Applicable Revolving Credit Percentage, and (iv) if the Increase
Effective Date occurs on a date other than the last day of an Interest Period
applicable to any outstanding Loan that is a Eurodollar Rate Loan, then the
Borrower shall pay any amounts required pursuant to Section 3.05 on account of
the payments made pursuant to clause (iii) of this sentence.
 
(e) Conflicting Provisions.  This Section shall supersede any provisions in
Section 2.13 or 11.01 to the contrary.
 
2.16 Cash Collateral.
 
(a) Certain Credit Support Events.  If (i) the L/C Issuer has honored any full
or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date,
any L/C Obligation for any reason remains outstanding, (iii) the Borrower shall
be required to provide Cash Collateral pursuant to Section 8.02(c), or (iv)
there shall exist a Defaulting Lender, the Borrower shall immediately (in the
case of clause (iii) above) or within one Business Day (in all other cases)
following any request by the Administrative Agent or the L/C Issuer, provide
Cash Collateral in an amount not less than the applicable Minimum Collateral
Amount (determined in the case of Cash Collateral provided pursuant to clause
(iv) above, after giving effect to Section 2.17(a)(iv) and any Cash Collateral
provided by the Defaulting Lender).
 
(b) Grant of Security Interest.  The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders (including the Swing Line Lender), and
agrees to maintain, a first priority security interest in all such cash, deposit
accounts and all balances therein, and all other property so provided as
collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.16(c).  If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent or the L/C Issuer as herein provided, or that the total
amount of such Cash Collateral is less than the Minimum Collateral Amount, the
Borrower will, promptly upon demand by the Administrative Agent, pay or provide
to the Administrative
 
 
67

--------------------------------------------------------------------------------

 
 
Agent additional Cash Collateral in an amount sufficient to eliminate such
deficiency. All Cash Collateral (other than credit support not constituting
funds subject to deposit) shall be maintained in blocked, non-interest bearing
deposit accounts at Bank of America. The Borrower shall pay on demand therefor
from time to time all customary account opening, activity and other
administrative fees and charges in connection with the maintenance and
disbursement of Cash Collateral.
 
(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.16 or Sections
2.03,  2.05, 2.17 or 8.02 in respect of Letters of Credit or Swing Line Loans
shall be held and applied to the satisfaction of the specific L/C Obligations,
Swing Line Loans, obligations to fund participations therein (including, as to
Cash Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) and other obligations for which the Cash Collateral was so provided,
prior to any other application of such property as may otherwise be provided for
herein.
 
(d) Release.  Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 11.06(b)(vi))) or (ii) the
determination by the Administrative Agent and the L/C Issuer that there exists
excess Cash Collateral; provided, however, that (x) Cash Collateral furnished by
or on behalf of a Loan Party shall not be released during the continuance of a
Default (and following application as provided in this Section 2.16 may be
otherwise applied in accordance with Section 8.03), and (y) the Person providing
Cash Collateral and the L/C Issuer or the Swing Line Lender, as applicable, may
agree that Cash Collateral shall not be released but instead held to support
future anticipated Fronting Exposure or other obligations.
 
2.17 Defaulting Lenders.
 
(a) Adjustments.  Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
 
(i) Waivers and Amendments.  Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders”, “Required
Revolving Lenders”, “Required Term Lenders” and Section 11.01.
 
(ii) Defaulting Lender Waterfall.  Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise, and including any amounts made available or received
by the Administrative Agent from a Defaulting Lender pursuant to Section 11.08)
shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, in the
case of a Defaulting Lender that is a Revolving Credit Lender,
 
 
68

--------------------------------------------------------------------------------

 
 
to the payment on a pro rata basis of any amounts owing by such Defaulting
Lender to the L/C Issuer or Swing Line Lender hereunder; third, in the case of a
Defaulting Lender that is a Revolving Credit Lender, to Cash Collateralize the
L/C Issuer’s Fronting Exposure with respect to such Defaulting Lender in
accordance with Section 2.16; fourth, as the Borrower may request (so long as no
Default exists), to the funding of any Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, in the case of a Defaulting
Lender that is a Revolving Credit Lender, if so determined by the Administrative
Agent and the Borrower, to be held in a deposit account and released pro rata in
order to (x) satisfy such Defaulting Lender’s potential future funding
obligations with respect to Loans under this Agreement and (y) Cash
Collateralize the L/C Issuer’s future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement, in accordance with Section 2.16; sixth, to the payment of any amounts
owing to the Lenders, the L/C Issuer or Swing Line Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, the L/C
Issuer or the Swing Line Lender against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default exists, to the payment of any amounts owing to
the Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or L/C Borrowings in respect of which such Defaulting Lender
has not fully funded its appropriate share, and (y) such Loans or L/C Borrowings
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Obligations owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Obligations owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in L/C Obligations and
Swing Line Loans are held by the Lenders pro rata in accordance with the
Commitments hereunder without giving effect to Section 2.17(a)(iv). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.17(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.
 
(iii) Certain Fees.
 
(A) No Defaulting Lender shall be entitled to receive any Unused Fee payable
under Section 2.09(a) for any period during which such Lender is a Defaulting
Lender (and the Borrower shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender).
 
(B) Each Defaulting Lender that is a Revolving Credit Lender shall be entitled
to receive (x) Facility Fees payable under Section 2.09(a) for any period during
which such Lender is a Defaulting Lender only to the extent allocable to
 
 
69

--------------------------------------------------------------------------------

 
 
the sum of (1) the outstanding principal amount of the Revolving Credit Loans
funded by it, and (2) its Applicable Revolving Credit Percentage of the stated
amount of Letters of Credit for which it has provided Cash Collateral pursuant
to Section 2.16 and (y) Letter of Credit Fees for any period during which such
Lender is a Defaulting Lender only to the extent allocable to its Applicable
Revolving Credit Percentage of the stated amount of Letters of Credit for which
it has provided Cash Collateral pursuant to Section 2.16.
 
(C) With respect to any Facility Fee or Letter of Credit Fee not required to be
paid to any Defaulting Lender pursuant to clause (B) above, the Borrower shall
(x) pay to each Non-Defaulting Lender that portion of any such fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in L/C Obligations or Swing Line Loans that has been reallocated
to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to the L/C
Issuer and Swing Line Lender, as applicable, the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such L/C
Issuer’s or Swing Line Lender’s Fronting Exposure to such Defaulting Lender, and
(z) not be required to pay the remaining amount of any such fee.
 
(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure.  In the
case of a Defaulting Lender that is a Revolving Credit Lender, all or any part
of such Defaulting Lender’s participation in L/C Obligations and Swing Line
Loans shall be reallocated among the Non-Defaulting Lenders that are Revolving
Credit Lenders in accordance with their respective Applicable Revolving Credit
Percentages (calculated without regard to such Defaulting Lender’s Revolving
Credit Commitment) but only to the extent that (x) the conditions set forth in
Section 4.02 are satisfied at the time of such reallocation (and, unless the
Borrower shall have otherwise notified the Administrative Agent at such time,
the Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (y) such reallocation does not cause
the aggregate Revolving Credit Exposure of any Non-Defaulting Lender that is a
Revolving Credit Lender to exceed such Non-Defaulting Lender’s Revolving Credit
Commitment.  No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.
 
(v) Cash Collateral, Repayment of Swing Line Loans.  If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Borrower shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (x) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lenders’ Fronting Exposure and (y) second, Cash
Collateralize the L/C Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.16.
 
(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, and, with
respect to any Defaulting Lender that is a Revolving Credit Lender, the Swing
Line Lender and the L/C Issuer, agree in writing that a Defaulting Lender shall
no longer be deemed to be a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of
 
 
70

--------------------------------------------------------------------------------

 
 
the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any Cash
Collateral), that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Committed
Loans and funded and unfunded participations in Letters of Credit and Swing Line
Loans to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentages (without giving effect to Section 2.17(a)(iv)), whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.
 
ARTICLE III.  TAXES, YIELD PROTECTION AND ILLEGALITY
 
3.01 Taxes.
 
(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.
 
(i) Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws.  If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or a Loan Party, then the Administrative Agent or such Loan Party shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.
 
(ii) If any Loan Party or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to subsection (e) below, (B) the Administrative Agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Code, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section
3.01) the applicable Recipient receives an amount equal to the sum it would have
received had no such withholding or deduction been made.
 
(iii) If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such
 
 
71

--------------------------------------------------------------------------------

 
 
Loan Party or the Administrative Agent, to the extent required by such Laws,
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with such Laws, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section
3.01) the applicable Recipient receives an amount equal to the sum it would have
received had no such withholding or deduction been made.
 
(b) Payment of Other Taxes by the Loan Parties.  Without limiting the provisions
of subsection (a) above, the Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.
 
(c) Tax Indemnifications.  (i) Each of the Loan Parties shall, and does hereby,
jointly and severally indemnify each Recipient, and shall make payment in
respect thereof within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient, and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or the L/C Issuer (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or the L/C Issuer, shall be conclusive absent manifest error.  Each of
the Loan Parties shall, and does hereby, jointly and severally indemnify the
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, for any amount which a Lender or the L/C Issuer for any
reason fails to pay indefeasibly to the Administrative Agent as required
pursuant to Section 3.01(c)(ii) below.
 
(ii) Each Lender and the L/C Issuer shall, and does hereby, severally indemnify,
and shall make payment in respect thereof within 10 days after demand therefor,
(x) the Administrative Agent against any Indemnified Taxes attributable to such
Lender or the L/C Issuer (but only to the extent that any Loan Party has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Loan Parties to do so), (y) the
Administrative Agent and the Loan Parties, as applicable, against any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
11.06(d) relating to the maintenance of a Participant Register and (z) the
Administrative Agent and the Loan Parties, as applicable, against any Excluded
Taxes attributable to such Lender or the L/C Issuer, in each case, that are
payable or paid by the Administrative Agent or a Loan Party in connection with
any Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error.  Each Lender and the L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or the L/C Issuer, as
 
 
72

--------------------------------------------------------------------------------

 
 
the case may be, under this Agreement or any other Loan Document against any
amount due to the Administrative Agent under this clause (ii).
 
(d) Evidence of Payments.  Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by any Loan Party or by
the Administrative Agent to a Governmental Authority as provided in this Section
3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.
 
(e) Status of Lenders; Tax Documentation.
 
(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
 
(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,
 
(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
 
(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
 
 
73

--------------------------------------------------------------------------------

 
 
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
 
(I) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
 
(II) executed originals of IRS Form W-8ECI;
 
(III) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN; or
 
(IV) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit G-2 or
Exhibit G-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit G-4 on
behalf of each such direct and indirect partner;
 
(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
 
(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender
 
 
74

--------------------------------------------------------------------------------

 
 
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.  Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.
 
(iii) Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.
 
(f) Treatment of Certain Refunds.  Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may
be.  If any Recipient determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified by any Loan Party or with respect to which any Loan Party has paid
additional amounts pursuant to this Section 3.01, it shall pay to such Loan
Party an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by a Loan Party under this Section
3.01 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) incurred by such Recipient, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that each Loan Party, upon the request of
the Recipient, agrees to repay the amount paid over to such Loan Party (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to any Loan Party pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid.  This subsection shall not be construed to require any
Recipient to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to any Loan Party or any other Person.
 
(g) Payments made by Administrative Agent.  For the avoidance of doubt, any
payments made by the Administrative Agent to any Lender shall be treated as
payments made by the applicable Loan Party.
 
 
75

--------------------------------------------------------------------------------

 
 
(h) Lender treated as Partnership.  If any Lender is treated as partnership for
purposes of an applicable Indemnified Tax or Other Tax, any withholding made by
such Lender shall be treated as if such withholding had been made by the
Borrower or the Administrative Agent.
 
(i) L/C Issuer and Swing Line Lenders.  For purposes of this Section 3.01, the
term “Lender” shall include the L/C Issuer and the Swing Line Lender.
 
(j) Survival.  Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or the L/C Issuer, the termination of
the Revolving Credit Facility and the Term Facility and the repayment,
satisfaction or discharge of all other Obligations.
 
3.02 Illegality.  If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its Lending Office to make, maintain or fund Loans whose interest is
determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
(i) any obligation of such Lender to make or continue Eurodollar Rate Loans or
to convert Base Rate Committed Loans to Eurodollar Rate Loans shall be
suspended, and (ii) if such notice asserts the illegality of such Lender making
or maintaining Base Rate Loans the interest rate on which is determined by
reference to the Eurodollar Rate component of the Base Rate, the interest rate
on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate, in each case until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist.  Upon receipt of such notice,
(x) the Borrower shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable, convert all Eurodollar Rate
Loans of such Lender to Base Rate Loans (the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurodollar Rate component
of the Base Rate), either on the last day of the Interest Period therefor, if
such Lender may lawfully continue to maintain such Eurodollar Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurodollar Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurodollar Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal  for such Lender to determine or charge
interest rates based upon the Eurodollar Rate.  Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.
 
3.03 Inability to Determine Rates.  If in connection with any request for a
Eurodollar Rate Loan or a conversion to or continuation thereof (a) the
Administrative Agent determines that (i) Dollar deposits are not being offered
to banks in the applicable offshore interbank market for such currency for the
applicable amount and Interest Period of such Eurodollar Rate Loan, or (ii)
adequate and reasonable means do not exist for determining the Eurodollar Rate
for any
 
 
76

--------------------------------------------------------------------------------

 
 
requested Interest Period with respect to a proposed Eurodollar Rate Loan or in
connection with an existing or proposed Base Rate Loan (in each case with
respect to clause (a) above, the “Impacted Loans”), or (b) the Administrative
Agent or the affected Lenders determine that for any reason the Eurodollar Rate
for any requested Interest Period with respect to a proposed Eurodollar Rate
Loan does not adequately and fairly reflect the cost to such Lenders of funding
such Eurodollar Rate Loan, the Administrative Agent will promptly so notify the
Borrower and each Lender.  Thereafter, (x) the obligation of the Lenders to make
or maintain Eurodollar Rate Loans shall be suspended (to the extent of the
affected Eurodollar Rate Loans or Interest Periods), and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent (upon the instruction of the affected Lenders) revokes
such notice.  Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans (to the extent of the affected Eurodollar Rate Loans or Interest Periods)
or, failing that, will be deemed to have converted such request into a request
for a Committed Borrowing of Base Rate Loans in the amount specified therein.
 
Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a) of the first sentence of this section, the
Administrative Agent, in consultation with the Borrower and the affected
Lenders, may establish an alternative interest rate for the Impacted Loans, in
which case, such alternative rate of interest shall apply with respect to the
Impacted Loans until (1) the Administrative Agent revokes the notice delivered
with respect to the Impacted Loans under clause (a) of the first sentence of
this section, (2) the Administrative Agent or the affected Lenders notify the
Administrative Agent and the Borrower that such alternative interest rate does
not adequately and fairly reflect the cost to such Lenders of funding the
Impacted Loans, or (3) any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for such
Lender or its applicable Lending Office to make, maintain or fund Loans whose
interest is determined by reference to such alternative rate of interest or to
determine or charge interest rates based upon such rate or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
do any of the foregoing and provides the Administrative Agent and the Borrower
written notice thereof.
 
3.04 Increased Costs; Reserves on Eurodollar Rate Loans.
 
(a) Increased Costs Generally.  If any Change in Law shall:
 
(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or the L/C
Issuer;
 
(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
 
 
77

--------------------------------------------------------------------------------

 
 
(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
the L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrower will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.
 
(b) Capital Requirements.  If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by the L/C Issuer, to a level below that
which such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy and liquidity), then from time to time the Borrower will pay to such
Lender or the L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or the L/C Issuer or such Lender’s or the L/C
Issuer’s holding company for any such reduction suffered.
 
(c) Certificates for Reimbursement.  A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error.  The Borrower shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.
 
(d) Delay in Requests.  Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive,
 
 
78

--------------------------------------------------------------------------------

 
 
then the nine-month period referred to above shall be extended to include the
period of retroactive effect thereof).
 
(e) Reserves on Eurodollar Rate Loans.  The Borrower shall pay to each Lender,
as long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least 10 days’ prior notice (with a copy to
the Administrative Agent) of such additional interest or costs from such
Lender.  If a Lender fails to give notice 10 days prior to the relevant Interest
Payment Date, such additional interest or costs shall be due and payable 10 days
from receipt of such notice.
 
3.05 Compensation for Losses.  Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
 
(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);
 
(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert into any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or
 
(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 11.13;
 
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.
 
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.
 
3.06 Mitigation Obligations; Replacement of Lenders.
 
(a) Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender, the L/C Issuer, or any Governmental
Authority for the account of any Lender or the L/C Issuer pursuant to Section
3.01, or if any Lender gives a notice pursuant to Section 3.02, then, at the
request of the Borrower, such Lender or the L/C Issuer shall, as
 
 
79

--------------------------------------------------------------------------------

 
 
applicable, use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender or the L/C Issuer, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04, as the
case may be, in the future, or eliminate the need for the notice pursuant to
Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender or the L/C Issuer, as the case may be, to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender or the L/C
Issuer, as the case may be.  The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender or the L/C Issuer in connection with
any such designation or assignment.
 
(b) Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.06(a), the Borrower may replace such Lender in accordance with Section
11.13.
 
3.07 Survival.  All of the Borrower’s obligations under this Article III shall
survive the termination of the Revolving Credit Facility and the Term Facility,
repayment of all other Obligations hereunder, and resignation of the
Administrative Agent.
 
ARTICLE IV.  CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
 
4.01 Conditions of Initial Credit Extension.  The obligation of the L/C Issuer
and each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:
 
(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or e-mails (in a .pdf format) or telecopies (in each case, followed
promptly by originals) unless otherwise specified, each properly executed by a
Responsible Officer of the signing Loan Party, each dated the Closing Date (or,
in the case of certificates of governmental officials, a recent date before the
Closing Date) and each in form and substance satisfactory to the Administrative
Agent and each of the Lenders:
 
(i) executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Borrower;
 
(ii) a Revolving Credit Note executed by the Borrower in favor of each Revolving
Credit Lender requesting a Revolving Credit Note and a Term Note executed by the
Borrower in favor of each Term Lender requesting a Term Note;
 
(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party;
 
 
80

--------------------------------------------------------------------------------

 
 
(iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing, in good standing and qualified to
engage in business in (A) its jurisdiction of organization and (B) each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect;
 
(v) a favorable opinion of McGuireWoods LLP, counsel to the Loan Parties,
addressed to the Administrative Agent and each Lender, as to the matters
concerning the Loan Parties and the Loan Documents as the Administrative Agent
may reasonably request;
 
(vi) a certificate of a Responsible Officer of Borrower either (A) attaching
copies of all consents, licenses and approvals required in connection with the
execution, delivery and performance by each Loan Party and the validity against
such Loan Party of the Loan Documents to which it is a party, and such consents,
licenses and approvals shall be in full force and effect, or (B) stating that no
such consents, licenses or approvals are so required;
 
(vii) a certificate signed by a Responsible Officer of the Borrower certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied, (B) that there has been no event or circumstance since December 31,
2012 that has had or could be reasonably expected to have, either individually
or in the aggregate, a Material Adverse Effect and (C) that no action, suit,
investigation or proceeding is pending or, to the knowledge of any Loan Party,
threatened in any court or before any arbitrator or Governmental Authority that
(1) relates to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby or thereby, or (2) could reasonably be expected
to have a Material Adverse Effect, except for any existing litigation set forth
on Schedule 5.06;
 
(viii) a Solvency Certificate from the Borrower certifying that, after giving
effect to the transactions to occur on the Closing Date (including, without
limitation, all Credit Extensions to occur on the Closing Date), each Loan Party
is, individually and together with its Subsidiaries on a consolidated basis,
Solvent;
 
(ix) a duly completed Compliance Certificate, giving pro forma effect to the
transactions to occur on the Closing Date (including, without limitation, all
Credit Extensions to occur on the Closing Date) (such Compliance Certificate,
the “Pro Forma Closing Date Compliance Certificate”);
 
(x) evidence that all insurance required to be maintained pursuant to the Loan
Documents has been obtained and is in effect (and the amount, types and terms
and conditions of all such insurance shall be satisfactory to the Administrative
Agent);
 
(xi) the financial statements referenced in Section 5.05(a) and (b);
 
 
81

--------------------------------------------------------------------------------

 
 
(xii) evidence that the Existing Credit Agreement and all other existing
Indebtedness of each Loan Party that is not permitted under this Agreement has
been, or concurrently with the Closing Date is being, terminated and all Liens
securing such obligations have been, or concurrently with the Closing Date are
being released; and
 
(xiii) such other assurances, certificates, documents, consents or opinions as
the Administrative Agent, the L/C Issuer, the Swing Line Lender or the Required
Lenders reasonably may require.
 
(b) Any fees required hereunder or under the Fee Letter to be paid on or before
the Closing Date shall have been paid.
 
(c) Unless waived by the Administrative Agent, the Borrower shall have paid all
fees, charges and disbursements of counsel to the Administrative Agent (directly
to such counsel if requested by the Administrative Agent) to the extent invoiced
(which invoice may be in summary form) prior to or on the Closing Date, plus
such additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Borrower and the Administrative Agent).
 
(d) The Mergers shall have been consummated in compliance with applicable Law
and regulatory approvals, and on terms and conditions and pursuant to
documentation satisfactory to the Administrative Agent, the Arrangers and the
Lenders.
 
Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received written notice from such Lender prior to the proposed
Closing Date specifying its objection thereto. 
 
4.02 Conditions to all Credit Extensions.  The obligation of each Lender to
honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Committed Loans to the other Type, or a
continuation of Eurodollar Rate Loans) is subject to the following conditions
precedent:
 
(a) The representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects on and as of the date of such
Credit Extension, except (i) to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct as of such earlier date, (ii) any representation or warranty
that is already by its terms qualified as to “materiality”, “Material Adverse
Effect” or similar language shall be true and correct in all respects as of such
date after giving effect to such qualification and (iii) that for purposes of
this Section 4.02, the representations and warranties contained in subsections
(a) and
 
 
82

--------------------------------------------------------------------------------

 
 
(b) of Section 5.05 shall be deemed to refer to the most recent statements
furnished pursuant to subsections (a) and (b), respectively, of Section 6.01.
 
(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.
 
(c) The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.
 
Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurodollar Rate Loans) submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.
 
ARTICLE V.  REPRESENTATIONS AND WARRANTIES
 
Each Loan Party represents and warrants to the Administrative Agent and the
Lenders that:
 
5.01 Existence, Qualification and Power.  Each Loan Party and each of its
Subsidiaries (a) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, except, solely in the case of a Subsidiary of the
Borrower that is not a Loan Party, to the extent that the failure of such
Subsidiary to be duly organized or formed and in good standing could not
reasonably be expected to have a Material Adverse Effect, (b) has all requisite
power and authority and all requisite governmental licenses, authorizations,
consents and approvals to (i) own or lease its assets and carry on its business
and (ii) execute, deliver and perform its obligations under the Loan Documents
to which it is a party, and (c) is duly qualified and is licensed and, as
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.
 
5.02 Authorization; No Contravention.  The execution, delivery and performance
by each Loan Party of each Loan Document to which such Person is party, have
been duly authorized by all necessary corporate or other organizational action,
and do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law.
 
5.03 Governmental Authorization; Other Consents.  No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery
 
 
83

--------------------------------------------------------------------------------

 
 
or performance by, or enforcement against, any Loan Party of this Agreement or
any other Loan Document.
 
5.04 Binding Effect.  This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto.  This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms.
 
5.05 Financial Statements; No Material Adverse Effect.
 
(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of the
Borrower and its Consolidated Subsidiaries as of the date thereof and their
results of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (iii) show all material indebtedness and other
liabilities, direct or contingent, of the Borrower and its Consolidated
Subsidiaries as of the date thereof, including liabilities for taxes, material
commitments and Indebtedness.
 
(b) The unaudited consolidated balance sheet of the Borrower and its
Subsidiaries dated September 30, 2013, and the related consolidated statements
of income or operations, shareholders’ equity and cash flows for the fiscal
quarter ended on that date (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present the financial condition of the
Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby, subject, in the case of clauses (i)
and (ii), to the absence of footnotes and to normal year-end audit adjustments.
 
(c) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.
 
(d) The consolidated forecasted balance sheet and statements of income and cash
flows of the Borrower and its Subsidiaries delivered pursuant to Section 6.01(c)
were prepared in good faith on the basis of the assumptions stated therein,
which assumptions were fair in light of the conditions existing at the time of
delivery of such forecasts, and represented, at the time of delivery, the
Borrower’s best estimate of its future financial condition and performance.
 
(e) (i) The unaudited pro forma condensed consolidated balance sheet of the
Borrower, after giving effect to the Mergers and certain transactions directly
associated with the Mergers as if all such transactions had occurred on
September 30, 2013 and (ii) the related unaudited pro forma condensed
consolidated statements of operations of the Borrower, after giving effect to
the Mergers and certain transactions directly associated with the Mergers as if
all such transactions had occurred (x) on January 1, 2012 for the year ended
December 31, 2012, and (y) on September 30, 2013 for the nine month period then
ended, in each case, certified by the chief financial officer or treasurer of
the Borrower, copies of which have been furnished to
 
 
84

--------------------------------------------------------------------------------

 
 
each Lender, fairly present the pro forma financial condition of the Borrower
and its Subsidiaries as at such date and the pro forma results of operations of
the Borrower and its Subsidiaries for the period ended on such date, in each
case giving effect to the transactions to occur on the Closing Date (including,
without limitation, all Credit Extensions to occur on the Closing Date), all in
accordance with GAAP.  Schedule 5.05 sets forth all material indebtedness and
other liabilities, direct or contingent, of the Borrower and its Subsidiaries
not included in such financial statements, including liabilities for taxes,
material commitments and Indebtedness.
 
5.06 Litigation.  There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of any Loan Party after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against any Loan Party or any of its
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby, or (b) except as specifically disclosed in
Schedule 5.06, either individually or in the aggregate could reasonably be
expected to have a Material Adverse Effect.  There are no judgments, final
orders or awards outstanding against or affecting any Borrower, any other Loan
Party or any of their respective Subsidiaries or any Unencumbered Eligible
Property individually or in the aggregate in excess of $5,000,000.
 
5.07 No Default.  Neither any Loan Party nor any Subsidiary thereof is in
default under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.
 
5.08 Ownership of Property; Liens.  Each Loan Party and each of its Subsidiaries
has good record and marketable title in fee simple to, or valid leasehold
interests in, all real property necessary or used in the ordinary conduct of its
business, except for such defects in title as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.  The
property of each Loan Party and its Subsidiaries is subject to no Liens, other
than Liens permitted by Section 7.01.
 
5.09 Environmental Compliance.  Except with respect to any matters that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, neither a Loan Party nor any of its Subsidiaries (i)
has failed to comply with any applicable Environmental Law or to obtain,
maintain or comply with any Environmental Permit required under any applicable
Environmental Law, (ii) has become subject to any Environmental Liability, (iii)
has received notice of any claim with respect to any Environmental Liability or
(iv) knows of any basis for any Environmental Liability.
 
5.10 Insurance.  The properties of the Borrower and its Subsidiaries are insured
with financially sound and reputable insurance companies not Affiliates of the
Borrower, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in each of the localities where the Borrower or any of its
Subsidiaries operates and/or owns properties.
 
 
85

--------------------------------------------------------------------------------

 
 
5.11 Taxes.  Each Loan Party and each of its Subsidiaries has timely filed all
federal, state and other material tax returns and reports required to be filed,
and has timely paid all federal, state and other material taxes, assessments,
fees and other governmental charges levied or imposed upon them or their
properties, income or assets otherwise due and payable, except those which are
being contested in good faith by appropriate proceedings diligently conducted
and for which adequate reserves have been provided in accordance with
GAAP.  There is no proposed tax assessment against any Loan Party or any
Subsidiary thereof that would, if made, have a Material Adverse Effect.  Neither
any Loan Party nor any Subsidiary thereof is party to any tax sharing agreement.
 
5.12 ERISA Compliance.
 
(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state laws.  Each Pension
Plan that is intended to be a qualified plan under Section 401(a) of the Code
has received a favorable determination letter from the Internal Revenue Service
to the effect that the form of such Plan is qualified under Section 401(a) of
the Code and the trust related thereto has been determined by the Internal
Revenue Service to be exempt from federal income tax under Section 501(a) of the
Code, or an application for such a letter is currently being processed by the
Internal Revenue Service.  To the best knowledge of the Loan Parties, nothing
has occurred that would prevent or cause the loss of such tax-qualified
status.  None of the Unencumbered Eligible Properties constitutes a “plan asset”
of any Pension Plan or Multiemployer Plan or Guaranteed Pension Plan.
 
(b) There are no pending or, to the best knowledge of the Loan Parties,
threatened claims, actions or  lawsuits, or action by any Governmental
Authority, with respect to any Plan that could reasonably be expected to have a
Material Adverse Effect.  There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan that has resulted
or could reasonably be expected to result in a Material Adverse Effect.
 
(c) (i) No ERISA Event has occurred, and neither any Loan Party nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan; (ii) each Loan Party and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (iii) as of the most recent valuation date for
any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is 60% or higher and neither any Loan Party nor
any ERISA Affiliate knows of any facts or circumstances that could reasonably be
expected to cause the funding target attainment percentage for any such plan to
drop below 60% as of the most recent valuation date; (iv) neither any Loan Party
nor any ERISA Affiliate has incurred any liability to the PBGC other than for
the payment of premiums, and there are no premium payments which have become due
that are unpaid; (v) neither any Loan Party nor any ERISA Affiliate has engaged
in a transaction that could be subject to Section 4069 or Section 4212(c) of
ERISA; and (vi) no Pension Plan has been terminated by the plan administrator
thereof nor by the PBGC, and no event or circumstance has occurred or exists
that could reasonably be expected to cause the PBGC to institute proceedings
under Title IV of ERISA to terminate any Pension Plan.
 
 
86

--------------------------------------------------------------------------------

 
 
(d) Neither the Borrower nor any ERISA Affiliate maintains or contributes to, or
has any unsatisfied obligation to contribute to, or liability under, any active
or terminated Pension Plan other than (A) on the Closing Date, those listed on
Schedule 5.12(d) hereto and (B) thereafter, Pension Plans not otherwise
prohibited by this Agreement.
 
5.13 Subsidiaries; Equity Interests; Loan Parties
 
.  As of the Closing Date, no Loan Party has any Subsidiaries other than those
specifically disclosed in Part (a) of Schedule 5.13, and all of the outstanding
Equity Interests in such Subsidiaries have been validly issued, are fully paid
and nonassessable and are owned by a Loan Party or a Subsidiary thereof in the
amounts specified on Part (a) of Schedule 5.13 free and clear of all Liens.  All
of the outstanding Equity Interests in each Loan Party have been validly issued
and are fully paid and nonassessable.  The Borrower has no equity investments in
any other corporation or entity other than those specifically disclosed in Part
(b) of Schedule 5.13.  Set forth on Part (c) of Schedule 5.13 is a complete and
accurate list of all Loan Parties, showing as of the Closing Date (as to each
Loan Party) the jurisdiction of its incorporation or organization, the address
of its chief executive office and principal place of business and the type of
organization it is.
 
5.14 Margin Regulations; Investment Company Act.
 
(a) Such Loan Party is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.  Following the application
of the proceeds of each Borrowing or drawing under each Letter of Credit, not
more than 25% of the value of the assets (of the Borrower only or of the
Borrower and its Subsidiaries on a consolidated basis) will be margin stock.
 
(b) None of the Borrower, any Person Controlling the Borrower, or any Subsidiary
of the Borrower is or is required to be registered as an “investment company”
under the Investment Company Act of 1940.
 
5.15 Disclosure
 
.  Each Loan Party has disclosed to the Administrative Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.  No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of any Loan
Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, each Loan Party represents only that such information was prepared
in good faith based upon assumptions believed to be reasonable at the time.
 
5.16 Compliance with Laws.  Each Loan Party and each Subsidiary thereof is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which
 
 
87

--------------------------------------------------------------------------------

 
 
(a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or (b)
the failure to comply therewith, either individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.
 
5.17 Taxpayer Identification Number.  Each Loan Party’s true and correct
U.S. taxpayer identification number is set forth on Schedule 11.02 (or, in the
case of a Subsidiary that becomes a Loan Party after the Closing Date, is set
forth in the information provided to the Administrative Agent with respect to
such Subsidiary pursuant to Section 6.12).
 
5.18 Intellectual Property; Licenses, Etc.  Each Loan Party, and each of its
Subsidiaries, owns, or possesses the right to use, all of the trademarks,
service marks, trade names, copyrights, patents, patent rights, franchises,
licenses and other intellectual property rights that are reasonably necessary
for the operation of their respective businesses, without conflict with the
rights of any other Person.  To the best knowledge of the Loan Parties, no
slogan or other advertising device, product, process, method, substance, part or
other material now employed, or now contemplated to be employed, by any Loan
Party or any of their Subsidiaries infringes upon any rights held by any other
Person.  No claim or litigation regarding any of the foregoing is pending or, to
the best knowledge of the Loan Parties, threatened, which, either individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect.
 
5.19 OFAC.  No Loan Party, no Subsidiary of any Loan Party nor, to the knowledge
of any Loan Party, any other Related Party of a Loan Party, (i) is currently the
subject of any Sanctions, (ii) is located, organized or residing in any
Designated Jurisdiction, or (iii) is or has been (within the previous five (5)
years) engaged in any transaction with any Person who is now or was then the
subject of Sanctions or who is located, organized or residing in any Designated
Jurisdiction.  No Loan, nor the proceeds from any Loan, has been used, directly
or indirectly, to lend, contribute, provide or has otherwise made available to
fund any activity or business in any Designated Jurisdiction or to fund any
activity or business of any Person located, organized or residing in any
Designated Jurisdiction or who is the subject of any Sanctions, or in any other
manner that will result in any violation by any Person (including any Lender,
the Arrangers, the Administrative Agent, the L/C Issuer or the Swing Line
Lender) of Sanctions.
 
5.20 Solvency.  Each Loan Party is, individually and together with its
Subsidiaries on a consolidated basis, Solvent.
 
5.21 REIT Status.  The Borrower is organized and operated in a manner that
allows it to qualify for REIT Status.
 
5.22 Unencumbered Eligible Properties.  Each property included in any
calculation of Unencumbered Asset Value or Unencumbered Adjusted NOI satisfied,
at the time of such calculation, all of the requirements contained in the
definition of “Unencumbered Eligible Property”.
 
5.23 Casualty; Etc.  Neither the businesses nor the properties of any Loan Party
or any of its Subsidiaries are affected by any fire, explosion, accident,
strike, lockout or other labor
 
 
88

--------------------------------------------------------------------------------

 
 
dispute, drought, storm, hail, earthquake, embargo, act of God or of the public
enemy or other casualty (whether or not covered by insurance), condemnation or
eminent domain that, either individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect.
 
5.24 Anti-Money Laundering; Sanctions.
 
(a) Neither the Borrower, nor any of its Subsidiaries, nor, to the knowledge of
the Borrower and its Subsidiaries, any Related Party thereof (i) has violated or
is in violation of any applicable anti-money laundering law or (ii) has engaged
or engages in any transaction, investment, undertaking or activity that conceals
the identity, source or destination of the proceeds from any category of
offenses designated in any applicable law, regulation or other binding measure
implementing the “Forty Recommendations” and “Nine Special Recommendations”
published by the Organisation for Economic Cooperation and Development’s
Financial Action Task Force on Money Laundering.
 
(b) Neither the Borrower, nor any of its Subsidiaries, nor, to the knowledge of
the Borrower and its Subsidiaries, any Related Party thereof, is an individual
or entity currently the subject of any Sanctions, nor is the Borrower, any
Subsidiary or to the knowledge of the Borrower and its Subsidiaries, any Related
Party thereof, located, organized or resident in a Designated Jurisdiction.
 
ARTICLE VI.  AFFIRMATIVE COVENANTS
 
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Loan Parties shall, and shall cause each of their
respective Subsidiaries to (or, solely in the case of the covenants set forth in
Sections 6.01, 6.02, 6.03, 6.12 and 6.15, the Borrower shall):
 
6.01 Financial Statements.  Deliver to the Administrative Agent and each Lender,
in form and detail satisfactory to the Administrative Agent and the Required
Lenders:
 
(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower (or, if earlier, 5 days after the date required to
be filed with the SEC (without giving effect to any extension permitted by the
SEC)) (commencing with the fiscal year ended December 31, 2013), a consolidated
balance sheet of the Borrower and its Subsidiaries as at the end of such fiscal
year, and the related consolidated statements of income or operations, changes
in shareholders’ equity, and cash flows for such fiscal year, setting forth in
each case in comparative form the figures for the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP, audited and accompanied
by a report and opinion of an independent certified public accountant of
nationally recognized standing reasonably acceptable to the Required Lenders,
which report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit, and which report shall state that such financial statements fairly
present the consolidated financial condition of the Borrower and its
Subsidiaries as at the dates indicated and the results of their operations and
cash flow for the periods indicated in conformity with GAAP applied on a basis
consistent with prior
 
 
89

--------------------------------------------------------------------------------

 
 
years (except for changes with which such independent certified public
accountant, if applicable, shall concur and which shall have been disclosed in
the notes to such financial statements) (which report shall be subject to the
confidentiality limitations set forth herein); and
 
(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Borrower (or, if
earlier, 5 days after the date required to be filed with the SEC (without giving
effect to any extension permitted by the SEC)) (commencing with the fiscal
quarter ending March 31, 2014) an unaudited consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such fiscal quarter, the related
unaudited consolidated statements of income or operations for such fiscal
quarter and for the portion of the Borrower’s fiscal year then ended, and the
related unaudited consolidated statements of changes in shareholders’ equity,
and cash flows for the portion of the Borrower’s fiscal year then ended, in each
case setting forth in comparative form, as applicable, the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail, certified by the
chief financial officer or accounting officer of the Borrower as fairly
presenting the consolidated financial condition, results of operations,
shareholders’ equity and cash flows of the Borrower and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes; and
 
(c) as soon as available, but in no later than January 31st of each fiscal year
of the Borrower, forecasts prepared by management of the Borrower, in form
satisfactory to the Administrative Agent and the Required Lenders, of statements
of income or operations and cash flows of the Borrower and its Subsidiaries on a
quarterly basis for the immediately following fiscal year (including the fiscal
year in which the Maturity Date for the Term Facility occurs).
 
As to any information contained in materials furnished pursuant to Section
6.02(c), the Loan Parties shall not be separately required to furnish such
information under Section 6.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Loan Parties to furnish the information
and materials described in Sections 6.01(a) and (b) above at the times specified
therein.
 
6.02 Certificates; Other Information.  Deliver to the Administrative Agent and
each Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:
 
(a) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by the
chief executive officer, chief financial officer, treasurer or controller of the
Borrower (which delivery may, unless the Administrative Agent, or a Lender
requests executed originals, be by electronic communication including fax or
email and shall be deemed to be an original authentic counterpart thereof for
all purposes).  Each Compliance Certificate shall be accompanied by (i) copies
of the statements of Net Operating Income for such fiscal quarter or year for
each of the Unencumbered Eligible Properties and Funds from Operations, prepared
on a basis consistent with the Audited Financial Statements and otherwise in
form and substance reasonably satisfactory to the Administrative Agent, together
with a certification by the chief financial officer or chief accounting officer
of the Borrower that the information contained in such statement fairly presents
the Net Operating Income of the Unencumbered Eligible Properties for
 
 
90

--------------------------------------------------------------------------------

 
 
such periods and (ii) a calculation, in form and substance satisfactory to the
Administrative Agent, of the Unencumbered Asset Value as of the last day of the
fiscal period covered by such Compliance Certificate.
 
(b) promptly after any request by the Administrative Agent or any Lender, copies
of any detailed audit reports, management letters or recommendations submitted
to the board of directors (or similar governing body) (or the audit committee of
the board of directors or similar governing body) of any Loan Party by
independent accountants in connection with the accounts or books of the Borrower
or any Subsidiary, or any audit of any of them;
 
(c) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the Borrower, and copies of all annual, regular, periodic and special reports
and registration statements which the Borrower may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934,
and not otherwise required to be delivered to the Administrative Agent pursuant
hereto;
 
(d) promptly after the furnishing thereof, copies of any material statement or
report furnished to any holder of material debt securities of any Loan Party or
any Subsidiary thereof pursuant to the terms of any indenture, loan or credit or
similar agreement, and not otherwise required to be furnished to the Lenders
pursuant to Section 6.01 or any other clause of this Section 6.02;
 
(e) promptly, and in any event within five Business Days after receipt thereof
by any Loan Party or any Subsidiary thereof, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
any Loan Party or any Subsidiary thereof;
 
(f)  promptly after the assertion or occurrence thereof, notice of any action or
proceeding against or of any noncompliance by any Loan Party or any of its
Subsidiaries with any Environmental Law or Environmental Permit that could
reasonably be expected to have a Material Adverse Effect; and
 
(g) promptly following any request therefor, such other information regarding
the operations, business or corporate affairs or financial condition of the Loan
Parties or any of their Subsidiaries, or compliance with the terms of this
Agreement, as the Administrative Agent or any Lender may reasonably request.
 
Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(c) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet at the website address listed on Schedule 11.02; or (ii) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that the
 
 
91

--------------------------------------------------------------------------------

 
 
Borrower shall deliver paper copies of such documents to the Administrative
Agent or any Lender upon its request to the Borrower to deliver such paper
copies until a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender.  The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.
 
Each Loan Party hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers may, but shall not be obligated to, make available to the Lenders and
the L/C Issuer materials and/or information provided by or on behalf of any Loan
Party hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on Debt Domain, IntraLinks, Syndtrak or another similar electronic
system (the “Platform”) and (b) certain of the Lenders (each, a “Public Lender”)
may have personnel who do not wish to receive material non-public information
with respect to the Borrower or its Affiliates, or the respective securities of
any of the foregoing, and who may be engaged in investment and other
market-related activities with respect to such Persons’ securities.  Each Loan
Party hereby agrees that (w) all Borrower Materials that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking Borrower Materials “PUBLIC,” each Loan
Party shall be deemed to have authorized the Administrative Agent, the
Arrangers, the L/C Issuer and the Lenders to treat such Borrower Materials as
not containing any material non-public information with respect to the Loan
Parties or their respective securities for purposes of United States Federal and
state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in Section
11.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent and the Arrangers shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.”
 
6.03 Notices.  Promptly notify the Administrative Agent and each Lender:
 
(a) of the occurrence of any Default;
 
(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of any Loan Party or any Subsidiary
thereof; (ii) any dispute, litigation, investigation, proceeding or suspension
between any Loan Party or any Subsidiary thereof and any Governmental Authority;
or (iii) the commencement of, or any material development in, any litigation or
proceeding affecting any Loan Party or any Subsidiary thereof, including
pursuant to any applicable Environmental Laws that could reasonably be expected
to result in a Material Adverse Effect;
 
(c) within five (5) Business Days of (i) the occurrence of any event which
constitutes or which with the passage of time, the giving of notice, or
otherwise would constitute a default or
 
 
92

--------------------------------------------------------------------------------

 
 
event of default by any party under any Material Contract to which any such
Person is a party or by which any such Person or any of its respective
properties may be bound; (ii) any termination of a Material Contract; or (iii)
the execution of a new Management Agreement, Operating Lease or Franchise
Agreement or any amendment or waiver of a Management Agreement, Operating Lease
or Franchise Agreement with respect to a Hotel Property that includes any
material changes to the existing agreement;
 
(d) of the occurrence of any ERISA Event;
 
(e) of any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof, including any
determination by the Borrower referred to in Section 2.10(b);
 
(f) of any announcement by Moody’s, S&P or Fitch of any change in a Debt Rating;
provided, that the provisions of this clause (f) shall not apply until such
time, if any, as the Borrower obtains an Investment Grade Credit Rating; and
 
(g) within five (5) Business Days of becoming aware of (i) any potential or
known Release, or threat of Release, of any Hazardous Materials in violation of
any applicable Environmental Law at any Real Estate; (ii) any violation of any
Environmental Law that any Loan Party or any of their respective Subsidiaries
reports in writing or is reportable by such Person in writing (or for which any
written report supplemental to any oral report is made) to any federal, state or
local environmental agency or (iii) any inquiry, proceeding, investigation, or
other action, including a notice from any agency of potential environmental
liability, of any federal, state or local environmental agency or board, that in
any case involves (A) any Unencumbered Eligible Property, or (B) any other Real
Estate and could reasonably be expected to have a Material Adverse Effect.
 
Each notice pursuant to this Section 6.03 (other than Section 6.03(f)) shall be
accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower and the other Loan Parties have taken and propose to take with respect
thereto.  Each notice pursuant to Section 6.03(a) shall describe with
particularity any and all provisions of this Agreement and any other Loan
Document that have been breached.
 
6.04 Payment of Obligations.  Pay and discharge as the same shall become due and
payable, all its obligations and liabilities, including (a) all tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets, unless the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by such Loan Party or such Subsidiary; (b) all lawful
claims which, if unpaid, would by law become a Lien upon its property; and (c)
all Indebtedness, as and when due and payable, but subject to any subordination
provisions contained in any instrument or agreement evidencing such
Indebtedness.
 
6.05 Preservation of Existence, Etc.  (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by Section
7.04 or 7.05; (b) take all reasonable
 
 
93

--------------------------------------------------------------------------------

 
 
action to maintain all rights, privileges, permits, licenses and franchises
necessary or desirable in the normal conduct of its business, except to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect; and (c) preserve or renew all of its registered patents,
trademarks, trade names and service marks, the non-preservation of which could
reasonably be expected to have a Material Adverse Effect.
 
6.06 Maintenance of Properties.  (a) Maintain, preserve and protect all of its
material properties, Unencumbered Eligible Properties and equipment necessary in
the operation of its business in good working order and condition, ordinary wear
and tear excepted; (b) make all necessary repairs thereto and renewals and
replacements thereof except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) use the standard of care
typical in the industry for similar facilities in similar locations in the
operation and maintenance of its facilities.
 
6.07 Maintenance of Insurance.  Maintain and cause each of its Subsidiaries to
maintain with financially sound and reputable insurance companies not Affiliates
of the Borrower, insurance with respect to its properties and its business
against general liability, property casualty and such casualties and
contingencies as shall be commercially reasonable and in accordance with the
customary and general practices of businesses having similar operations and real
estate portfolios in similar geographic areas and in amounts, containing such
terms, in such forms and for such periods as may be reasonable and prudent for
such businesses, including without limitation, insurance policies and programs
sufficient to cover (a) the replacement value of the improvements on the subject
Real Estate (less commercially reasonable deductible amounts) and (b) liability
risks associated with such ownership (less commercially reasonable deductible
amounts).
 
6.08 Compliance with Laws.  Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(b) the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.
 
6.09 Books and Records.  (a) Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of such Loan Party or such Subsidiary, as the case may be;
and (b) maintain such books of record and account in material conformity with
all applicable requirements of any Governmental Authority having regulatory
jurisdiction over such Loan Party or such Subsidiary, as the case may be.
 
6.10 Inspection Rights.  Permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at the expense of the Borrower and at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower; provided, however, that when an Event of Default
exists the Administrative Agent or
 
 
94

--------------------------------------------------------------------------------

 
 
any Lender (or any of their respective representatives or independent
contractors) may do any of the foregoing at the expense of the Borrower at any
time during normal business hours and without advance notice.
 
6.11 Use of Proceeds.  Use the proceeds of the Credit Extensions for general
corporate purposes, including for acquisitions and stock repurchases, not in
contravention of any Law or of any Loan Document.
 
6.12 Additional Unencumbered Eligible Properties and Guarantors.
 
(a) If at any time the Borrower or a Wholly Owned Subsidiary of the Borrower
owns or leases (as the lessee under an Eligible Ground Lease) a property that
the Borrower wants to include as an Unencumbered Eligible Property under this
Agreement, prior to any such inclusion the Borrower shall:
 
(i) notify the Administrative Agent in writing of its intention to include such
property as an Unencumbered Eligible Property, which notice shall include (x) a
list of each Subsidiary of the Borrower that is the Direct Owner or an Indirect
Owner of such property and (y) if such property will be included after the
Investment Grade Permitted Release, an Officer’s Certificate certifying to the
Administrative Agent and the Lenders as to whether or not the Direct Owner or
any Indirect Owner of such property has provided a Guarantee of Indebtedness of
the Borrower (other than a Guarantee of the Obligations) (each Subsidiary
referred to in the foregoing clause (x) being referred to as a “New
Subsidiary”);
 
(ii) provide the Administrative Agent with the U.S. taxpayer identification for
each such New Subsidiary; and
 
(iii) provide the Administrative Agent and each Lender with all documentation
and other information concerning each such New Subsidiary that the
Administrative Agent or such Lender requests in order to comply with its
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Act.
 
(iv) deliver to the Administrative Agent (1) the items referenced in
Section 4.01(a)(iii), (iv) and (vi) with respect to such New Subsidiary and
(2) as and to the extent requested by the Administrative Agent, deliver to the
Administrative Agent a favorable opinion of counsel, which counsel shall be
reasonably acceptable to the Administrative Agent, addressed to the
Administrative Agent and each Lender, as to such matters concerning such New
Subsidiary and the Loan Documents as the Administrative Agent may reasonably
request; and
 
(v) cause each such New Subsidiary to execute and deliver a joinder agreement in
substantially the form of Exhibit F; provided that after the Investment Grade
Permitted Release, a New Subsidiary that has not provided a Guarantee of
Indebtedness of the Borrower shall not be required to become a Guarantor (and
the Borrower shall not be required to take any of the related actions described
in clauses (ii) through (iv) above).
 
 
95

--------------------------------------------------------------------------------

 
 
(b) Notwithstanding anything to the contrary contained in this Agreement, in the
event that the results of any such “know your customer” or similar investigation
conducted by the Administrative Agent with respect to any New Subsidiary are not
satisfactory in all respects to the Administrative Agent, such New Subsidiary
shall not be permitted to become a Guarantor, and for the avoidance of doubt no
Real Estate owned or ground leased by such New Subsidiary shall be included as
an Unencumbered Eligible Property without the prior written consent of the
Administrative Agent.
 
6.13 Compliance with Environmental Laws.  Comply, in all material respects, with
all applicable Environmental Laws and Environmental Permits held by it; obtain
and renew all Environmental Permits necessary for its operations and properties;
and conduct any investigation, study, sampling and testing, and undertake any
cleanup, response, removal, remedial or other action necessary to remove,
remediate and clean up all Hazardous Materials at, on, under or emanating from
any of the properties owned, leased or operated by it in accordance with the
requirements of all applicable Environmental Laws; provided, however, that Loan
Parties and their Subsidiaries shall not be required to undertake any such
cleanup, removal, remedial or other action to the extent that its obligation to
do so is being contested in good faith and by proper proceedings and appropriate
reserves are being maintained with respect to such circumstances in accordance
with GAAP.
 
6.14 Further Assurances.  Promptly upon request by the Administrative Agent, or
any Lender through the Administrative Agent, (a) correct any material defect or
error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents and (ii) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Creditor
Parties the rights granted or now or hereafter intended to be granted to the
Creditor Parties under any Loan Document or under any other instrument executed
in connection with any Loan Document to which any Loan Party or any of its
Subsidiaries is or is to be a party, and cause each of its Subsidiaries to do
so.
 
6.15 Maintenance of REIT Status. At all times continue to be organized and
operated in a manner that will allow the Borrower to qualify for REIT Status.
 
6.16 Material Contracts.  Perform and observe all the terms and provisions of
each Material Contract to be performed or observed by it, maintain each such
Material Contract in full force and effect, enforce each such Material Contract
in accordance with its terms, except, in any case, where the failure to do so,
either individually or in the aggregate, could not reasonably be likely to have
a Material Adverse Effect.
 
6.17 Business Operations.  Operate their respective businesses in substantially
the same manner and in substantially the same fields and lines of business as
such business is now conducted and in compliance with the terms and conditions
of this Agreement and the other Loan Documents.
 
 
96

--------------------------------------------------------------------------------

 
 
6.18 Distributions of Income.  Cause all of the Subsidiaries (subject to the
terms of any loan documents under which such Subsidiary is the borrower) to
promptly distribute to the Borrower (but not less frequently than once each
calendar quarter, unless otherwise approved by the Administrative Agent),
whether in the form of dividends, distributions or otherwise, all profits,
proceeds or other income relating to or arising from the Subsidiaries’ use,
operation, financing, refinancing, sale or other disposition of their respective
assets and properties after (a) the payment by each Subsidiary of its debt
service, operating expenses, capital improvements and leasing commissions for
such quarter and (b) the establishment of reasonable reserves for the payment of
operating expenses not paid on at least a quarterly basis and capital
improvements to be made to such Subsidiary’s assets and properties approved by
such Subsidiary in the course of its business consistent with its past
practices.
 


ARTICLE VII.  NEGATIVE COVENANTS
 
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Loan Parties shall not, nor shall they permit any
of their respective Subsidiaries to, directly or indirectly:
 
7.01 Liens.  Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, or sign
or file or suffer to exist under the Uniform Commercial Code of any jurisdiction
a financing statement that names the Borrower or any of its Subsidiaries as
debtor, or assign any accounts or other right to receive income, other than the
following:
 
(a) Liens pursuant to any Loan Document;
 
(b) Liens existing on the date hereof and listed on Schedule 7.01 and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed (and in no event includes any Unencumbered Eligible Property or
the Equity Interests of any Loan Party), (ii) the amount secured or benefited
thereby is not increased except as contemplated by Section 7.03(b) or Section
7.03(c), (iii) the direct or any contingent obligor with respect thereto is not
changed, and (iv) any renewal or extension of the obligations secured or
benefited thereby is permitted by Section 7.03(b) or Section 7.03(c);
 
(c) Permitted Liens; and
 
(d) Liens securing Indebtedness permitted under Section 7.03(b) or Section
7.03(c); provided that (i) such Liens do not at any time encumber any property
other than the property financed by such Indebtedness and (ii) the Indebtedness
secured thereby does not exceed the cost or fair market value, whichever is
lower, of the property being acquired on the date of acquisition;
 
provided, that notwithstanding the foregoing clauses of this Section 7.01, in no
event shall any Liens (other than Permitted Encumbrances) encumber any of the
Unencumbered Eligible Properties (or any income therefrom or proceeds thereof)
or the Equity Interests of any Loan Party.
 
 
97

--------------------------------------------------------------------------------

 
 
7.02 Investments.  Make any Investments, except:
 
(a) Investments held by the Borrower or its Subsidiaries in the form of cash or
Cash Equivalents;
 
(b) (i) Investments made on or prior to the Closing Date by the Loan Parties and
their Subsidiaries in their respective Subsidiaries, (ii) additional Investments
by the Loan Parties and their Subsidiaries in Loan Parties (other than the
Borrower) and (iii) additional Investments by Subsidiaries that are not Loan
Parties in other Subsidiaries that are not Loan Parties;
 
(c) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors or lessees to the
extent reasonably necessary in order to prevent or limit loss;
 
(d) Investments in unimproved land holdings (including through the purchase or
other acquisition of all of the Equity Interests of any Person that owns
unimproved land holdings) so long as the aggregate amount of Investments made
pursuant to this clause (d) (i) does not exceed 5% of Consolidated Total Assets
at any time and (ii) taken together with the aggregate amount of Investments
made pursuant to clauses (e) through (i) of this Section 7.02, does not exceed
30% of Consolidated Total Assets at any time;
 
(e) Investments (whether originated or acquired by the Borrower or a Subsidiary
thereof) consisting of commercial mortgage or mezzanine loans and commercial
real estate-related notes receivable so long as the aggregate amount of
Investments made pursuant to this clause (e) (i) does not exceed 15% of
Consolidated Total Assets at any time and (ii) taken together with the aggregate
amount of Investments made pursuant to clauses (d), (f), (g), (h) and (i) of
this Section 7.02, does not exceed 30% of Consolidated Total Assets at any time;
 
(f) Investments in respect of costs to construct or develop Real Estate under
development so long as the aggregate amount of Investments made pursuant to this
clause (f) (i) does not exceed 15% of Consolidated Total Assets at any time and
(ii) taken together with the aggregate amount of Investments made pursuant to
clauses (d), (e), (g), (h) and (i) of this Section 7.02, does not exceed 30% of
Consolidated Total Assets at any time;
 
(g) Investments in any Unconsolidated Affiliates (including through the purchase
or other acquisition of Equity Interests of any Unconsolidated Affiliate) so
long as the aggregate amount of Investments made pursuant to this clause (g)
(i) does not exceed 15% of Consolidated Total Assets at any time and (ii) taken
together with the aggregate amount of Investments made pursuant to clauses (d),
(e) (f), (h) and (i) of this Section 7.02, does not exceed 30% of Consolidated
Total Assets at any time;
 
(h) Investments in the Equity Interests of Persons that are not Unconsolidated
Affiliates or Consolidated Subsidiaries so long as the aggregate amount of
Investments made pursuant to this clause (h) does not exceed 5% of Consolidated
Total Assets at any time and (ii) taken together with the aggregate amount of
Investments made pursuant to clauses (d) through (g) and (i) of this
Section 7.02, does not exceed 30% of Consolidated Total Assets at any time;
 
 
98

--------------------------------------------------------------------------------

 
 
(i) Investments in non-hotel related assets or activities (including through the
purchase or other acquisition of all of the Equity Interests of any Person that
owns non-hotel related assets) so long as the aggregate amount of Investments
made pursuant to this clause (i) does not exceed 5% of Consolidated Total Assets
at any time and (ii) taken together with the aggregate amount of Investments
made pursuant to clauses (d) through (h) of this Section 7.02, does not exceed
30% of Consolidated Total Assets at any time;
 
(j) Investments in Swap Contracts permitted under Section 7.03(e); and
 
(k) other Investments by the Loan Parties and their Subsidiaries (excluding
Investments of the types described in clauses (a) through (i) of this
Section 7.02, whether or not permitted under such clauses); provided that, with
respect to each Investment made pursuant to this Section 7.02(k):
 
(i) such Investment shall not include or result in any contingent liabilities
that could reasonably be expected to be material to the business, financial
condition, operations or prospects of the Borrower and its Subsidiaries, taken
as a whole (as determined in good faith (A) by the board of directors (or
persons performing similar functions) of the Borrower or such Subsidiary if such
board of directors is otherwise approving such transaction and (B) in each other
case, by a Responsible Officer); and
 
(ii) such Investment shall be in property (or the owner of property) that is
part of, or in lines of business that are, substantially the same lines of
business as one or more of the principal businesses of the Loan Parties and
their Subsidiaries in the ordinary course or Persons that own such property;
 
provided, that notwithstanding the foregoing, in no event shall any Investment
pursuant to clauses (b)(iii) or (d) through (k) of this Section 7.02 be
consummated if, (i) immediately before or immediately after giving effect
thereto, a Default shall have occurred and be continuing or would result
therefrom or (ii) the Borrower and its Subsidiaries would not be in compliance,
on a Pro Forma Basis, with the provisions of Section 7.11(a), (b) and (f).
 
7.03 Indebtedness.  Create, incur, assume or suffer to exist any Indebtedness,
except:
 
(a) Indebtedness under the Loan Documents;
 
(b) Consolidated Secured Recourse Indebtedness of the Borrower and its
Subsidiaries; provided that immediately after giving effect to the incurrence of
such Indebtedness, the Loan Parties shall be in compliance, on a Pro Forma
Basis, with the provisions of Section 7.11(a), (b) and (g);
 
(c) Non-Recourse Indebtedness of the Borrower and its Subsidiaries; provided
that that immediately after giving effect to the incurrence of such
Indebtedness, the Loan Parties shall be in compliance, on a Pro Forma Basis,
with the provisions of Section 7.11(a) and (b);
 
(d) Guarantees of Indebtedness that is otherwise permitted to exist under this
Section 7.03;
 
 
99

--------------------------------------------------------------------------------

 
 
(e) unsecured obligations (contingent or otherwise) of a Loan Party or any
Subsidiary existing or arising under any Swap Contract, provided that (i) such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation or taking a “market view;” and (ii)
such Swap Contract does not contain any provision exonerating the non-defaulting
party from its obligation to make payments on outstanding transactions to the
defaulting party;
 
(f) Indebtedness outstanding on the Closing Date and listed on Schedule 7.03 and
any refinancings, refundings, renewals or extensions thereof; provided that no
additional Indebtedness shall be incurred in connection with any such
refinancing, refunding, renewal or extension except in accordance with
Section 7.03(b) or Section 7.03(c); and
 
(g) any other unsecured Indebtedness; provided that (i) taking into account the
incurrence of such Indebtedness, the Loan Parties shall be in compliance, on a
Pro Forma Basis, with the provisions of Section 7.11(a), (b) and (f) and (ii) no
Default shall have occurred and be continuing or would result under any other
provision of this Agreement from such incurrence.
 
7.04 Fundamental Changes.  Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets or all of substantially all
of the stock of any of its Subsidiaries (in each case, whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:
 
(a) (i) any Person may merge into a Loan Party or a Subsidiary in a transaction
in which such Loan Party or such Subsidiary is the surviving Person (provided
that the Borrower must be the survivor of any merger involving the Borrower),
subject to the requirements of  Section 6.12, (ii) any Loan Party or any
Subsidiary may sell, lease, transfer or otherwise dispose of its assets to
another Loan Party or another Subsidiary, subject to the requirements of Section
6.12, (iii) any Subsidiary (other than a Loan Party) may liquidate or dissolve
if such liquidation or dissolution is not materially disadvantageous to the
Lenders and the Borrower determines in good faith that such liquidation or
dissolution is in the best interests of the Borrower, and (iv) if at the time
thereof and immediately after giving effect thereto no Default shall have
occurred and be continuing or would result, any Loan Party or any Subsidiary may
sell, transfer or otherwise dispose of Equity Interests of a Subsidiary (other
than a Loan Party);
 
(b) in connection with any acquisition permitted under Section 7.03, any
Subsidiary of the  Borrower may merge into or consolidate with any other Person
or permit any other Person to merge into or consolidate with it; provided that
the Person surviving such merger shall be a Wholly Owned Subsidiary of the
Borrower and shall comply with the requirements of Section 6.12;
 
(c) any Subsidiary of the Borrower may Dispose of all or substantially all of
its assets (upon voluntary liquidation or otherwise) to the Borrower or to
another Subsidiary of the Borrower; provided that if the transferor in such a
transaction is a Loan Party, then the transferee must be a Loan Party; and
 
 
100

--------------------------------------------------------------------------------

 
 
(d) Dispositions permitted by Section 7.05(d) shall be permitted under this
Section 7.04.
 
7.05 Dispositions.  Make any Disposition or enter into any agreement to make any
Disposition, or, in the case of any Subsidiary of the Borrower, issue, sell or
otherwise Dispose of any of such Subsidiary’s Equity Interests to any Person,
except:
 
(a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;
 
(b) Dispositions of property by any Subsidiary of the Borrower to the Borrower
or to another Subsidiary of the Borrower; provided that if the transferor is a
Loan Party, the transferee thereof must be a Loan Party;
 
(c) Dispositions permitted by Section 7.04(a), (b) or (c); and
 
(d) (i) the Disposition of any Real Estate and (ii) the sale or other
Disposition of all, but not less than all, of the Equity Interests of any
Subsidiary; provided that no such Disposition shall result in a Material Adverse
Effect and, at the time thereof and immediately after giving effect thereto, no
Default shall have occurred and be continuing or would result therefrom;
provided further that if (x) such Real Estate is an Unencumbered Eligible
Property or (y) such Subsidiary owns any Unencumbered Eligible Property, then at
least two Business Days prior to the date of such Disposition, the
Administrative Agent shall have received (1) an Officer’s Certificate certifying
that (A) at the time of and immediately after giving effect to such Disposition
(x) the Loan Parties shall be in compliance, on a Pro Forma Basis, with the
provisions of Section 7.11(a), (b) and (f) and (y) no Default shall have
occurred and be continuing or would result under any other provision of this
Agreement from such Disposition and (B) such Disposition does not result in a
Material Adverse Effect.
 
7.06 Restricted Payments.  Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do
so, except that the following shall be permitted:
 
(a) the Borrower and each Subsidiary thereof may declare and make dividend
payments or other distributions payable solely in the common stock or other
common Equity Interests of such Person;
 
(b) the Borrower may make Restricted Payments (net of any proceeds from a
dividend reinvestment plan) in cash in an aggregate amount (i) during the period
commencing on the Closing Date and ending on December 31, 2014 (the “Initial
Period”) and (ii) in any fiscal year thereafter, in each case, not to exceed the
greater of (x) 100% of Funds From Operations for the Initial Period or such
fiscal year, as applicable, reducing to 95% of Funds From Operations for such
fiscal year beginning with the first full fiscal year following the fiscal year
during which one or more classes of the Borrower’s Equity Interests are first
listed publicly on a securities exchange plus, in each case, the amount
necessary to pay any special or extraordinary tax liabilities then due (after
taking into account any losses, offsets and credits, as applicable) on capital
gains attributable to property Dispositions occurring during such fiscal year
and (y) the amount of Restricted Payments required to be paid by the Borrower
(in the Borrower’s
 
 
101

--------------------------------------------------------------------------------

 
 
reasonable judgment) in order for it to (1) maintain its REIT Status and (2)
avoid the payment of federal or state income or excise tax; provided, that no
Restricted Payments will be permitted during the existence of an Event of
Default arising under Section 8.01(a), following acceleration of any amount
owing under either of the Facilities or during the existence of an Event of
Default arising under Section 8.01(f) or (g);
 
(c) the Borrower may from time to time make Restricted Payments for the tender
of its common stock in conjunction with a public offering of its common stock in
an amount not to exceed $300,000,000 in the aggregate for all such purchases;
provided that at the time of and immediately after giving effect to the making
of each such Restricted Payment (i) the Loan Parties shall be in compliance with
the provisions of Section 7.11(a), (b) and (f), on a Pro Forma Basis, as if each
such Restricted Payment was made, and any Indebtedness incurred to fund directly
or indirectly any portion of such Restricted Payment was incurred, on the last
day of the immediately preceding fiscal quarter, and (ii) no Default shall have
occurred and be continuing or would result under any other provision of this
Agreement from the making of such Restricted Payment; and
 
(d) each Subsidiary of the Borrower may make Restricted Payments pro rata to the
holders of its Equity Interests.
 
7.07 Change in Nature of Business. Engage, directly or indirectly, in any line
of business other than the ownership, operation, management and development of
Hotel Properties or businesses incidental thereto other than pursuant to
Investments permitted under Section 7.02(i).
 
7.08 Transactions with Affiliates.  Enter into any transaction of any kind with
any Affiliate of the Borrower, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Borrower or a Subsidiary thereof as would be obtainable by the Borrower or
such Subsidiary at the time in a comparable arm’s length transaction with a
Person other than an Affiliate; provided that the foregoing restriction shall
not apply to (i) transactions between or among the Loan Parties,
(ii) transactions between or among Wholly Owned Subsidiaries, (iii) Investments
and Restricted Payments expressly permitted hereunder and (iv) the Operating
Leases.
 
7.09 Burdensome Agreements.  Enter into any Contractual Obligation (other than
this Agreement or any other Loan Document) that (a) limits the ability (i) of
any Subsidiary to make Restricted Payments to the Borrower or any other Loan
Party or to otherwise transfer property to the Borrower or any other Loan Party,
(ii) of any Subsidiary to Guarantee the Indebtedness of the Borrower or (iii) of
the Borrower or any Subsidiary to create, incur, assume or suffer to exist Liens
on property of such Person; provided, however, that this clause (iii) shall not
prohibit any negative pledge incurred or provided in favor of any holder of
Indebtedness permitted under Section 7.03(b) or Section 7.03(c) solely to the
extent any such negative pledge relates to property financed by or the subject
of such Indebtedness; or (b) requires the grant of a Lien to secure an
obligation of such Person if a Lien is granted to secure another obligation of
such Person (but in no event shall any such negative pledge relate to any
Unencumbered Eligible Property or any Loan Party that owns, directly or
indirectly, all or any portion of any Unencumbered Eligible Property (or any
direct or indirect parent of such Loan Party)).
 
 
102

--------------------------------------------------------------------------------

 
 
7.10 Use of Proceeds.  Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.
 
7.11 Financial Covenants.
 
(a) Maximum Consolidated Leverage Ratio.  Permit, as of the last day of each
fiscal quarter, the Consolidated Leverage Ratio to exceed 6.00 to 1.00 (or, as
of the last day of the two consecutive fiscal quarters immediately following the
Borrower’s acquisition, pursuant to one transaction or a series of related
transactions occurring contemporaneously, of one or more entities or property
portfolios with total assets of at least $250,000,000 (a “Material
Acquisition”), 6.50 to 1.00).
 
(b) Maximum Secured Leverage Ratio.  Permit Consolidated Secured Indebtedness to
exceed 45% of Consolidated Total Assets as of the last day of each fiscal
quarter of the Borrower.
 
(c) Minimum Tangible Net Worth.  Permit Consolidated Tangible Net Worth at any
time to be less than the sum of (i) $2,316,176,000 plus (ii) an amount equal to
75% of the Net Cash Proceeds received by the Borrower from issuances and sales
of Equity Interests of the Borrower occurring after the Closing Date (other than
any such Net Cash Proceeds received in connection with any customary dividend
reinvestment program).
 
(d) Minimum Fixed Charge Coverage Ratio.  Permit the ratio of Adjusted
Consolidated EBITDA to Consolidated Fixed Charges to be less than 1.50:1.00 as
of the last day of each fiscal quarter of the Borrower for the period of four
full fiscal quarters then ended.
 
(e) Minimum Unsecured Interest Coverage Ratio.  Permit the ratio of Unencumbered
Adjusted NOI to Consolidated Implied Interest Expense for such period in respect
of Consolidated Unsecured Indebtedness to be less than 2.00:1.00 as of the last
day of each fiscal quarter of the Borrower for the period of four full fiscal
quarters then ended.
 
(f) Maximum Unsecured Leverage Ratio.  Permit Consolidated Unsecured
Indebtedness to exceed 60% of the Unencumbered Asset Value as of the last day of
each fiscal quarter of the Borrower (or, as of the last day of the two
consecutive fiscal quarters immediately following a Material Acquisition, 65%).
 
(g) Maximum Secured Recourse Indebtedness.  Permit Consolidated Secured Recourse
Indebtedness to exceed 10% of Consolidated Total Assets as of the last day of
each fiscal quarter of the Borrower;
 
7.12 Accounting Changes.  Make any change in (a) accounting policies or
reporting practices, except as required or permitted by GAAP, or (b) fiscal
year.
 
7.13 Amendments of Organization Documents.  At any time cause or permit any of
its, or any of its Subsidiary’s, Organization Documents to be modified, amended,
amended and
 
 
103

--------------------------------------------------------------------------------

 
 
restated or supplemented in any respect whatsoever, without, in each case, the
express prior written consent or approval of the Administrative Agent, if such
changes would adversely affect the rights of the Administrative Agent, the L/C
Issuer or the Lenders hereunder or under any of the other Loan Documents;
provided that if such prior consent or approval is not required, such Loan Party
shall nonetheless notify the Administrative Agent in writing promptly after any
such modification, amendment, amendment and restatement, or supplement to the
charter documents of such Loan Party.
 
7.14 Sanctions.
 
(a) Directly or indirectly, engage in any transaction, investment, undertaking
or activity that conceals the identity, source or destination of the proceeds
from any category of prohibited offenses designated in any applicable law,
regulation or other binding measure by the Organisation for Economic Cooperation
and Development’s Financial Action Task Force on Money Laundering or violate
these laws or any other applicable anti-money laundering law or engage in these
actions.
 
(b) Directly or indirectly, use the proceeds of any Credit Extension, or lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture partner or other individual or entity, to fund any activities of or
business with any individual or entity, or in any Designated Jurisdiction, that,
at the time of such funding, is the subject of Sanctions, or in any other manner
that will result in a violation by any individual or entity (including any
individual or entity participating in the transaction, whether as Lender,
Arranger, Administrative Agent, L/C Issuer, Swing Line Lender, or otherwise) of
Sanctions.
 
7.15 Compliance with Environmental Laws.  Do, or permit any other Person to do,
any of the following: (a) use any of the Real Estate or any portion thereof as a
facility for the handling, processing, storage or disposal of Hazardous
Materials except for quantities of Hazardous Materials used in the ordinary
course of business and in material compliance with all applicable Environmental
Laws, (b) cause or permit to be located on any of the Real Estate any
underground tank or other underground storage receptacle for Hazardous Materials
except in full compliance with Environmental Laws, (c) generate any Hazardous
Materials on any of the Real Estate except in full compliance with Environmental
Laws, (d) conduct any activity at any Real Estate or use any Real Estate in any
manner that could reasonably be contemplated to cause a Release of Hazardous
Materials on, upon or into the Real Estate or any surrounding properties or any
threatened Release of Hazardous Materials which might give rise to liability
under CERCLA or any other Environmental Law, or (e) directly or indirectly
transport or arrange for the transport of any Hazardous Materials (except in
compliance with all Environmental Laws), except, with respect to any Real Estate
other than a Unencumbered Eligible Property where any such use, generation,
conduct or other activity has not had and could not reasonably be expected to
have a Material Adverse Effect.
 
7.16 Management Status.  Be party to any agreement under which any material
management or advisory services are provided to any Loan Party or any of their
respective Subsidiaries or pursuant to which any Loan Party or any of their
respective Subsidiaries pays any material management, advisory or similar fees,
other than the Management Agreements.
 
 
104

--------------------------------------------------------------------------------

 
 
ARTICLE VIII.  EVENTS OF DEFAULT AND REMEDIES
 
8.01 Events of Default.  Any of the following shall constitute an Event of
Default:
 
(a) Non-Payment.  Any Loan Party fails to pay (i) when and as required to be
paid herein, any amount of principal of any Loan or any L/C Obligation (whether
upon demand at maturity, by reason of acceleration or otherwise) or deposit any
funds as Cash Collateral in respect of L/C Obligations, or (ii) within three
Business Days after the same becomes due, any interest on any Loan or on any L/C
Obligation, or any fee due hereunder, or (iii) within three Business Days after
the same becomes due, any other amount payable hereunder or under any other Loan
Document; or
 
(b) Specific Covenants.  Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02, 6.03, 6.05, 6.07,
6.10, 6.11, 6.12, 6.15, 6.17 or 6.18 or Article VII or Article X; or
 
(c) Other Defaults.  Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days; or
 
(d) Representations and Warranties.  Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of any Loan Party
herein, in any other Loan Document, or in any document delivered in connection
herewith or therewith shall be incorrect or misleading in any material respect
when made or deemed made or any representation or warranty that is already by
its terms qualified as to “materiality”, “Material Adverse Effect” or similar
language shall be incorrect or misleading in any respect after giving effect to
such qualification when made or deemed made; or
 
(e) Cross-Default.  (i) Any Loan Party or any Subsidiary thereof (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Recourse Indebtedness or
Guarantee of Recourse Indebtedness (other than Indebtedness hereunder and
Indebtedness under Swap Contracts) having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement), individually
or in the aggregate with all other Indebtedness as to which such a failure
exists, of more than the Threshold Amount, or (B) fails to observe or perform
any other agreement or condition relating to any Recourse Indebtedness or
Guarantee of Recourse Indebtedness having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement), individually
or in the aggregate with all other Indebtedness as to which such a failure
exists, of more than the Threshold Amount or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other event is to cause, or to permit the holder
or holders of such Indebtedness or the beneficiary or beneficiaries of such
Guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such
 
 
105

--------------------------------------------------------------------------------

 
 
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; (ii) any
Loan Party or any Subsidiary thereof (A) fails to make any payment when due
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Non-Recourse Indebtedness or Guarantee of
Non-Recourse Indebtedness having an aggregate principal amount (including
undrawn committed or available amounts and including amounts owing to all
creditors under any combined or syndicated credit arrangement), individually or
in the aggregate with all other Indebtedness as to which such a failure exists,
of more than the Threshold Amount, or (B) fails to observe or perform any other
agreement or condition relating to any Non-Recourse Indebtedness or Guarantee of
Non-Recourse Indebtedness having an aggregate principal amount (including
undrawn committed or available amounts and including amounts owing to all
creditors under any combined or syndicated credit arrangement), individually or
in the aggregate with all other Indebtedness as to which such a failure exists,
of more than the Threshold Amount or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; or (iii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which any Loan Party or any Subsidiary
thereof is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which the
Borrower or any Subsidiary is an Affected Party (as so defined) and, in either
event, the aggregate Swap Termination Values owed by the Borrower and all such
Subsidiaries as a result thereof is greater than the Threshold Amount; or
 
(f) Insolvency Proceedings, Etc.  Any Loan Party or any one or more Subsidiaries
thereof to which more than 5% of Consolidated Total Assets in the aggregate is
attributable institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or
 
(g) Inability to Pay Debts; Attachment.  (i) Any Loan Party or any one or more
Subsidiaries thereof to which more than 5% of Consolidated Total Assets in the
aggregate is attributable becomes unable or admits in writing its inability or
fails generally to pay its debts as they become due, or (ii) any writ or warrant
of attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 30 days after its issue or levy; or
 
 
106

--------------------------------------------------------------------------------

 
 
(h) Judgments.  There is entered against any Loan Party or any Subsidiary (i)
one or more final judgments or orders for the payment of money in an aggregate
amount (as to all such judgments and orders) exceeding $25,000,000 (to the
extent not covered by independent third-party insurance as to which the insurer
is rated at least “A” by A.M. Best Company, has been notified of the potential
claim and does not dispute coverage), or (ii) any one or more non-monetary final
judgments that have, or could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect and, in either case, (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or (B)
there is a period of 10 consecutive days during which a stay of enforcement of
such judgment, by reason of a pending appeal or otherwise, is not in effect; or
 
(i) ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $25,000,000,
or (ii) any Loan Party or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of $25,000,000; or
 
(j) Invalidity of Loan Documents.  Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any provision of any Loan Document, or
purports to revoke, terminate or rescind any provision of any Loan Document; or
 
(k) Change of Control.  There occurs any Change of Control; or
 
(l) REIT Status.  The Borrower shall, for any reason, fail to maintain its REIT
Status, after taking into account any cure provisions set forth in the Code that
are complied with by the Borrower.
 
8.02 Remedies Upon Event of Default.  If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
 
(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
 
(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Loan Parties;
 
(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto); and
 
 
107

--------------------------------------------------------------------------------

 
 
(d) exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents and applicable Laws;
 
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Loan Party under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.
 
8.03 Application of Funds.  After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.16 and 2.17, be applied by the Administrative Agent in the following
order:
 
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
 
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer
(including fees and time charges for attorneys who may be employees of any
Lender or the L/C Issuer) and amounts payable under Article III), ratably among
them in proportion to the respective amounts described in this clause Second
payable to them;
 
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees, Unused Fees, Facility Fees and interest on the
Loans, L/C Borrowings and other Obligations, ratably among the Lenders and the
L/C Issuer in proportion to the respective amounts described in this clause
Third payable to them;
 
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings and Obligations then owing under
Lender Swap Agreements, ratably among the Lenders, the L/C Issuer and the Hedge
Banks in proportion to the respective amounts described in this clause Fourth
held by them;
 
Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.03 and 2.16; and
 
 
108

--------------------------------------------------------------------------------

 
 
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.
 
Subject to Sections 2.03(c) and 2.16, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired or cancelled, such remaining
amount shall be applied to the other Obligations, if any, in the order set forth
above.  Excluded Swap Obligations with respect to any Guarantor shall not be
paid with amounts received from such Guarantor or its assets, but appropriate
adjustments shall be made with respect to payments from other Loan Parties to
preserve the allocation to Obligations otherwise set forth above in this Section
8.03.
 
Notwithstanding the foregoing, Obligations arising under Lender Swap Agreements
shall be excluded from the application described above if the Administrative
Agent has not received a Designation Notice, together with such supporting
documentation as the Administrative Agent may request, from the applicable Hedge
Bank, as the case may be.  Each Hedge Bank not a party to this Agreement that
has given the notice contemplated by the preceding sentence shall, by such
notice, be deemed to have acknowledged and accepted the appointment of the
Administrative Agent pursuant to the terms of Article IX for itself and its
Affiliates as if a “Lender” party hereto.
 
ARTICLE IX.  ADMINISTRATIVE AGENT
 
9.01 Appointment and Authority.  Each of the Lenders and the L/C Issuer hereby
irrevocably appoints Bank of America to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer, and neither the Borrower
nor any other Loan Party shall have rights as a third party beneficiary of any
of such provisions.  It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.
 
9.02 Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with any Loan Party or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
 
 
109

--------------------------------------------------------------------------------

 
 
9.03 Exculpatory Provisions.  The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature.  Without
limiting the generality of the foregoing, the Administrative Agent:
 
(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
 
(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and
 
(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Loan Party or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.
 
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment.  The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Borrower, a Lender or the L/C Issuer.
 
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
 
 
110

--------------------------------------------------------------------------------

 
 
9.04 Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon.  In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or the L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit.  The Administrative Agent may consult with legal counsel (who
may be counsel for any Loan Party), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
 
9.05 Delegation of Duties.  The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.  The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.
 
9.06 Resignation of Administrative Agent.
 
(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the L/C Issuer and the Borrower.  Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, in consultation with
the Borrower so long as no Event of Default exists, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States.  If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation (or such earlier day as shall be agreed by the Required
Lenders) (the “Resignation Effective Date”), then the retiring Administrative
Agent may (but shall not be obligated to) on behalf of the Lenders and the L/C
Issuer, appoint a successor Administrative Agent meeting the qualifications set
forth above.  Whether or not a successor has been appointed, such resignation
shall become effective in accordance with such notice on the Resignation
Effective Date.
 
(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by
 
 
111

--------------------------------------------------------------------------------

 
 
applicable law, by notice in writing to the Borrower and such Person remove such
Person as Administrative Agent and, in consultation with the Borrower so long as
no Event of Default exists, appoint a successor. If no such successor shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.
 
(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring or removed Administrative Agent shall continue to
hold such collateral security until such time as a successor Administrative
Agent is appointed) and (2) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above.  Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or removed) Administrative Agent (other than as provided
in Section 3.01(g) and other than any rights to indemnity payments or other
amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section).  The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor.  After the retiring or removed Administrative Agent’s
resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 11.04 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent.
 
(d) Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender.  If Bank of America resigns as an L/C Issuer, it shall retain all the
rights, powers, privileges and duties of the L/C Issuer hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as L/C Issuer and all L/C Obligations with respect thereto, including the right
to require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c).  If Bank of America resigns as
Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c).  Upon the appointment
by the Borrower of a successor L/C Issuer or Swing Line Lender hereunder (which
successor shall in all cases be a Lender other than a Defaulting Lender), (a)
such successor shall succeed to and become vested with all of the
 
 
112

--------------------------------------------------------------------------------

 
 
rights, powers, privileges and duties of the retiring L/C Issuer or Swing Line
Lender, as applicable, (b) the retiring L/C Issuer and Swing Line Lender shall
be discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America  with
respect to such Letters of Credit.
 
9.07 Non-Reliance on Administrative Agent and Other Lenders.  Each Lender and
the L/C Issuer acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.
 
9.08 No Other Duties, Etc.   Anything herein to the contrary notwithstanding,
none of the Arrangers, Syndication Agent or Co-Documentation Agents listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or the L/C Issuer hereunder.
 
9.09 Administrative Agent May File Proofs of Claim.  In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on any Loan Party) shall be
entitled and empowered, by intervention in such proceeding or otherwise:
 
(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(i) and (j), 2.09 and 11.04) allowed in such judicial
proceeding; and
 
(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make
 
 
113

--------------------------------------------------------------------------------

 
 
such payments to the Administrative Agent and, in the event that the
Administrative Agent shall consent to the making of such payments directly to
the Lenders and the L/C Issuer, to pay to the Administrative Agent any amount
due for the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 11.04.
 
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.
 
9.10 Guaranty Matters. Without limiting the provisions of Section 9.09, the
Lenders (including in their capacity as potential Hedge Banks) and the L/C
Issuer irrevocably authorize the Administrative Agent, at its option and in its
discretion to release any Guarantor from its obligations under the Guaranty if
required pursuant to Section 10.10 hereof.  Upon request by the Administrative
Agent at any time, the Required Lenders will confirm in writing the
Administrative Agent’s authority to release any Guarantor from its obligations
under the Guaranty pursuant to this Section 9.10.
 
9.11 Lender Swap Agreements. Except as otherwise expressly set forth herein, no
Hedge Bank that obtains the benefits of Section 8.03 or the Guaranty by virtue
of the provisions hereof or of the shall have any right to notice of any action
or to consent to, direct or object to any action hereunder or under any other
Loan Document (or to notice of or to consent to any amendment, waiver or
modification of the provisions hereof or of the Guaranty) other than in its
capacity as a Lender and, in such case, only to the extent expressly provided in
the Loan Documents.  Notwithstanding any other provision of this Article IX to
the contrary, the Administrative Agent shall not be required to verify the
payment of, or that other satisfactory arrangements have been made with respect
to, Obligations arising under Lender Swap Agreements except to the extent
expressly provided herein and unless the Administrative Agent has received a
Designation Notice of such Obligations, together with such supporting
documentation as the Administrative Agent may request, from the applicable Hedge
Bank.  The Administrative Agent shall not be required to verify the payment of,
or that other satisfactory arrangements have been made with respect to,
Obligations arising under Lender Swap Agreements in the case of a termination of
the Revolving Credit Facility, the Term Facility and this Agreement.
 
ARTICLE X.  CONTINUING GUARANTY
 
10.01 Guaranty.  Each Guarantor, jointly and severally with the other
Guarantors, hereby absolutely, irrevocably and unconditionally guarantees, as a
guaranty of payment and performance and not merely as a guaranty of collection,
prompt payment when due, whether at stated maturity, by required prepayment,
upon acceleration, demand or otherwise, and at all times thereafter, of any and
all of the Obligations, whether for principal, interest, premiums, fees,
indemnities, damages, costs, expenses or otherwise, and whether arising
hereunder or under any other Loan Document or Lender Swap Agreement (including
all renewals, extensions, amendments, refinancings and other modifications
thereof and all costs, reasonable and
 
 
114

--------------------------------------------------------------------------------

 
 
documented attorneys’ fees and expenses incurred in connection with the
collection or enforcement thereof) (for each Guarantor, subject to the proviso
in this sentence, its “Guaranteed Obligations”); provided, that (i) the
Guaranteed Obligations of a Guarantor shall exclude any Excluded Swap
Obligations with respect to such Guarantor and (ii) the liability of each
Guarantor individually with respect to this Guaranty shall be limited to an
aggregate amount equal to the largest amount (taking into account any amounts
payable to such Guarantor under Section 10.11) that would not render its
obligations hereunder subject to avoidance under Section 548 of the Bankruptcy
Code of the United States or any comparable provisions of any applicable state
law.  Notwithstanding anything to the contrary contained herein or elsewhere, no
Guarantor shall by virtue of the joint and several nature of its obligations
under this Guaranty and the other Loan Documents be liable for any Guaranteed
Obligations that constitute Excluded Swap Obligations with respect to such
Guarantor.  The Administrative Agent’s books and records showing the amount of
the Obligations shall be admissible in evidence in any action or proceeding, and
shall be binding upon the Guarantors, and conclusive for the purpose of
establishing the amount of the Guaranteed Obligations.  This Guaranty shall not
be affected by the genuineness, validity, regularity or enforceability of the
Guaranteed Obligations or any instrument or agreement evidencing any Guaranteed
Obligations, or by the existence, validity, enforceability, perfection,
non-perfection or extent of any collateral therefor, or by any fact or
circumstance relating to the Guaranteed Obligations which might otherwise
constitute a defense to the obligations of any Guarantor under this Guaranty,
and each Guarantor hereby irrevocably waives any defenses it may now have or
hereafter acquire in any way relating to any or all of the foregoing.
 
10.02 Rights of Lenders.  Each Guarantor consents and agrees that the Creditor
Parties may, at any time and from time to time, without notice or demand,
without the consent of such Guarantor, and without affecting the enforceability
or continuing effectiveness hereof:  (a) amend, extend, renew, compromise,
discharge, accelerate or otherwise change the time for payment or the terms of
the Guaranteed Obligations or any part thereof; (b) take, hold, exchange,
enforce, waive, release, sell, or otherwise dispose of, or impair or fail to
perfect any Lien on, any security for the payment of this Guaranty or any
Guaranteed Obligations; (c) apply such security and direct the order or manner
of sale thereof as the Administrative Agent, the L/C Issuer and the Lenders in
their sole discretion may determine; and (d) release or substitute any other
Guarantor or one or more of any endorsers or other guarantors of any of the
Guaranteed Obligations.  Without limiting the generality of the foregoing, each
Guarantor consents to the taking of, or failure to take, any action which might
in any manner or to any extent vary the risks of the Guarantors under this
Guaranty or which, but for this provision, might operate as a discharge of one
or more of the Guarantors.
 
10.03 Certain Waivers.  Each Guarantor waives (a) any defense arising by reason
of any disability or other defense of the Borrower, any other Loan Party or any
other guarantor of the Guaranteed Obligations or any part thereof, or the
cessation from any cause whatsoever (including any act or omission of any
Creditor Party) of the liability of the Borrower (other than the defense of
prior payment in full of the Guaranteed Obligations); (b) any defense based on
any claim that such Guarantor’s obligations exceed or are more burdensome than
those of the Borrower; (c) the benefit of any statute of limitations affecting
such Guarantor’s liability hereunder; (d) any requirement to proceed against the
Borrower or any other Loan Party, proceed against or exhaust any security for
the Guaranteed Obligations, or pursue any other remedy in the
 
 
115

--------------------------------------------------------------------------------

 
 
power of any Creditor Party whatsoever; (e) any benefit of and any right to
participate in any security now or hereafter held by any Creditor Party; and (f)
to the fullest extent permitted by law, any and all other defenses (other than
the defense of prior payment in full of the Guaranteed Obligations) or benefits
that may be derived from or afforded by applicable law limiting the liability of
or exonerating guarantors or sureties.  Each Guarantor expressly waives all
setoffs and counterclaims and all presentments, demands for payment or
performance, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor and all other notices or demands of any kind or
nature whatsoever with respect to the Guaranteed Obligations, and all notices of
acceptance of this Guaranty or of the existence, creation or incurrence of new
or additional Guaranteed Obligations.
 
10.04 Obligations Independent.  The obligations of each Guarantor hereunder are
those of primary obligor, and not merely as surety, and are independent of the
Guaranteed Obligations and the obligations of any other guarantor of the
Guaranteed Obligations or any part thereof, and a separate action may be brought
against any Guarantor to enforce this Guaranty whether or not the Borrower or
any other Person is joined as a party. For the avoidance of doubt, all
obligations of each Guarantor under this Guaranty are joint and several
obligations of all the Guarantors.
 
10.05 Subrogation.  No Guarantor shall exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until all of the Guaranteed Obligations
and any amounts payable under this Guaranty have been indefeasibly paid and
performed in full and the Commitments and the Facilities are terminated, and all
Letters of Credit have been cancelled, have expired or terminated or have been
collateralized to the satisfaction of the Administrative Agent and the L/C
Issuer.  If any amounts are paid to any Guarantor in violation of the foregoing
limitation, then such amounts shall be held in trust by such Guarantor for the
benefit of the Creditor Parties and shall forthwith be paid to the
Administrative Agent for the benefit of the Creditor Parties to reduce the
amount of the Guaranteed Obligations, whether matured or unmatured.
 
10.06 Termination; Reinstatement.  This Guaranty is a continuing, absolute,
unconditional and irrevocable guaranty of all Guaranteed Obligations now or
hereafter existing and shall remain in full force and effect until all
Guaranteed Obligations and any other amounts payable under this Guaranty are
indefeasibly paid in full in cash and the Commitments and the Facilities with
respect to the Guaranteed Obligations are terminated.  Notwithstanding the
foregoing, this Guaranty shall continue in full force and effect or be revived,
as the case may be, if any payment by or on behalf of the Borrower or any
Guarantor is made, or any of the Creditor Parties exercises its right of setoff,
in respect of the Guaranteed Obligations and such payment or the proceeds of
such setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by any of the Creditor Parties in their discretion) to
be repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Laws or otherwise, all as if such payment had
not been made or such setoff had not occurred and whether or not the Creditor
Parties are in possession of or have released this Guaranty and regardless of
any prior revocation, rescission, termination or reduction.  The obligations of
the Guarantors under this paragraph shall survive termination of this Guaranty.
 
 
116

--------------------------------------------------------------------------------

 
 
Notwithstanding anything to the contrary contained herein, if at any time after
the Investment Grade Permitted Release, any Subsidiary that is a Direct Owner or
Indirect Owner of an Unencumbered Eligible Property that has been released from
its obligations as a Guarantor under this Guaranty provides a Guarantee of any
Indebtedness of the Borrower (any such Guarantee being referred to herein as an
“Indebtedness Incurrence”), then the Borrower shall immediately notify the
Administrative Agent thereof and at the time of such Indebtedness Incurrence,
all obligations of such Subsidiary under this Guaranty (including its guaranty
of the Guaranteed Obligations hereunder) shall be revived and reinstated
automatically without any action on the part of the Administrative Agent, such
Subsidiary or any other Person.  In connection with any such revival and
reinstatement of the obligations of such Subsidiary hereunder, such Subsidiary
shall (x) execute such reaffirmations of its obligations hereunder (including
reaffirmations of its guaranty of the Guaranteed Obligations) as reasonably
requested by the Administrative Agent and (y) cause all requirements of Section
6.12 to be satisfied with respect to such Subsidiary.
 
10.07 Subordination.  Each Guarantor hereby subordinates the payment of all
obligations and indebtedness of any Loan Party owing to such Guarantor, whether
now existing or hereafter arising, including but not limited to any obligation
of the Borrower to such Guarantor as subrogee of the Creditor Parties or
resulting from such Guarantor’s performance under this Guaranty, to the
indefeasible payment in full in cash of all Guaranteed Obligations; provided
that such Guarantor may receive regularly scheduled payments of principal and
interest on such obligations and indebtedness from the Borrower, except upon the
occurrence and continuance of an Event of Default.  If any amounts are paid to
any Guarantor in violation of the foregoing subordination, then such amounts
shall be held in trust for the benefit of the Creditor Parties and shall
forthwith be paid to the Creditor Parties to reduce the amount of the Guaranteed
Obligations, whether matured or unmatured.  Upon the occurrence and continuance
of an Event of Default, if the Creditor Parties so request, any such obligation
or indebtedness of the Borrower to any Guarantor shall be enforced and
performance received by such Guarantor as trustee for the Creditor Parties and
the proceeds thereof shall be paid over to the Creditor Parties on account of
the Guaranteed Obligations, but without reducing or affecting in any manner the
liability of any Guarantor under this Guaranty.
 
10.08 Stay of Acceleration.  If acceleration of the time for payment of any of
the Guaranteed Obligations is stayed, in connection with any case commenced by
or against the Borrower or any other Loan Party under any Debtor Relief Laws, or
otherwise, all such amounts shall nonetheless be payable by the Guarantors
immediately upon demand by the Creditor Parties.
 
10.09 Condition of the Loan Parties.  Each Guarantor acknowledges and agrees
that it has the sole responsibility for, and has adequate means of, obtaining
from the Loan Parties and any other guarantor of the Guaranteed Obligations such
information concerning the financial condition, business and operations of the
Loan Parties and any such other guarantor as such Guarantor requires, and that
none of the Creditor Parties has any duty, and such Guarantor is not relying on
the Creditor Parties at any time, to disclose to such Guarantor any information
relating to the business, operations or financial condition of any Loan Party or
any other guarantor of the Guaranteed Obligations (such Guarantor waiving any
duty on the part of the Creditor Parties to disclose such information and any
defense relating to the failure to provide the same).
 
 
117

--------------------------------------------------------------------------------

 
 
10.10 Releases of Guarantors.
 
(a) Releases following receipt of Investment Grade Credit Rating.  If at any
time the Borrower obtains an Investment Grade Credit Rating, the Administrative
Agent shall (at the sole cost of the Borrower and pursuant to documentation
reasonably satisfactory to the Administrative Agent) promptly release all of the
Guarantors from their obligations under this Agreement and the other Loan
Documents (the “Investment Grade Permitted Release”), upon the completion of the
following conditions precedent:
 
(i) At the time of the Investment Grade Permitted Release, no Guarantor shall
have any Recourse Indebtedness, or any Guarantee of any Recourse Indebtedness,
of the type described in clause (a) of the definition of Indebtedness,
including, without limitation and for the avoidance of doubt, Recourse
Indebtedness incurred under or in connection with notes or bonds issued pursuant
to a Rule 144A Transaction;
 
(ii) The Borrower shall have delivered to the Administrative Agent, on or prior
to the date that is ten (10) Business Days (or such shorter period of time as
agreed to by the Administrative Agent) before the date on which the Investment
Grade Permitted Release is to be effected, an Officer’s Certificate (x)
certifying that the Borrower has obtained an Investment Grade Credit Rating and
(y) notifying the Administrative Agent and the Lenders that it is requesting the
Investment Grade Permitted Release; and
 
(iii) The Borrower shall have submitted to the Administrative Agent and the
Lenders, within one (1) Business Day prior to the date on which the Investment
Grade Permitted Release is to be effected, an Officer’s Certificate certifying
to the Administrative Agent and the Lenders that, immediately before and
immediately after giving effect to the Investment Grade Permitted Release, (1)
no Default has occurred and is continuing or would result therefrom, (2) no
Guarantor has any Recourse Indebtedness, or any Guarantee of any Recourse
Indebtedness, of the type described in clause (a) of the definition of
Indebtedness, including, without limitation and for the avoidance of doubt,
Recourse Indebtedness incurred under or in connection with notes or bonds issued
pursuant to a Rule 144A Transaction and (3) the representations and warranties
of the Borrower and each other Loan Party contained in Article V or any other
Loan Document, or which are contained in any document furnished at any time
under or in connection herewith or therewith, are true and correct in all
material respects on and as of the date of such release and immediately after
giving effect to such release, except (A) to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date, (B) any
representation or warranty that is already by its terms qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct in all respects as of such date after giving effect to such
qualification and (C) for purposes of this Section 10.10, the representations
and warranties contained in subsections (a) and (b) of Section 5.05 shall be
deemed to refer to the most recent statements furnished pursuant to clauses (a)
and (b), respectively, of Section 6.01.
 
(b) Release upon Certain Events.  At the request of the Borrower, any Guarantor
may be released from its obligations under this Guaranty and the other Loan
Documents subject to the
 
 
118

--------------------------------------------------------------------------------

 
 
following conditions: (i) the Borrower shall have delivered to the
Administrative Agent, at least two Business Days prior to the date of the
proposed release (or such shorter period of time as agreed to by the
Administrative Agent in writing), a written request for such release (a
“Guarantor Release Notice”), (ii) the representations and warranties contained
in Article V and the other Loan Documents are true and correct in all material
respects on and as of the effective date of such release and, both before and
after giving effect to such release, except (x) to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, (y) any representation
or warranty that is already by its terms qualified as to “materiality”,
“Material Adverse Effect” or similar language shall be true and correct in all
respects as of such date after giving effect to such qualification and (z) for
purposes of this Section 10.10, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to subsections (a) and (b), respectively,
of Section 6.01, (iii) immediately after giving effect to such release the Loan
Parties shall be in compliance, on a Pro Forma Basis, with the provisions of
Section 7.11(e) and (f), (iv) no Default shall have occurred and be continuing
(unless such Default relates solely to an Unencumbered Eligible Property owned
or leased by such Guarantor, which will no longer be an Unencumbered Eligible
Property upon such Guarantor’s release) or would result under any other
provision of this Agreement after giving effect to such release, and (v) the
Borrower shall have delivered to the Administrative Agent an Officer’s
Certificate certifying that the conditions in clauses (ii) through (iv) above
have been satisfied.  The Administrative Agent will (at the sole cost of the
Borrower) following receipt of such Guarantor Release Notice and Officer’s
Certificate, and each of the Lenders and the L/C Issuer irrevocably authorizes
the Administrative Agent to, execute and deliver such documents as the Borrower
or such Guarantor may reasonably request to evidence the release of such
Guarantor from its obligations hereunder and under the other Loan Documents,
which documents shall be reasonably satisfactory to the Administrative
Agent.  For the avoidance of doubt, each Unencumbered Eligible Property that is
owned directly or indirectly by a Guarantor that has been released from
obligations hereunder and under the other Loan Documents pursuant to
Section 10.10(b) will immediately upon such release cease to be an Unencumbered
Eligible Property.
 
(c) The Administrative Agent shall promptly notify the Lenders of any such
release hereunder, and this Agreement and each other Loan Document shall be
deemed amended to delete the name of any Guarantor released pursuant to Section
10.10(b).
 
10.11 Contribution.  At any time a payment in respect of the Guaranteed
Obligations is made under this Guaranty, the right of contribution of each
Guarantor against each other Guarantor shall be determined as provided in the
immediately following sentence, with the right of contribution of each Guarantor
to be revised and restated as of each date on which a payment (a “Relevant
Payment”) is made on the Guaranteed Obligations under this Guaranty.  At any
time that a Relevant Payment is made by a Guarantor that results in the
aggregate payments made by such Guarantor in respect of the Guaranteed
Obligations to and including the date of the Relevant Payment exceeding such
Guarantor’s Contribution Percentage (as defined below) of the aggregate payments
made by all Guarantors in respect of the Guaranteed Obligations to and including
the date of the Relevant Payment (such excess, the “Aggregate Excess Amount”),
each such Guarantor shall have a right of contribution against each other
Guarantor who either has not made any payments or has made payments in respect
of the Guaranteed Obligations to and
 
 
119

--------------------------------------------------------------------------------

 
 
including the date of the Relevant Payment in an aggregate amount less than such
other Guarantor’s Contribution Percentage of the aggregate payments made to and
including the date of the Relevant Payment by all Guarantors in respect of the
Guaranteed Obligations (the aggregate amount of such deficit, the “Aggregate
Deficit Amount”) in an amount equal to (x) a fraction the numerator of which is
the Aggregate Excess Amount of such Guarantor and the denominator of which is
the Aggregate Excess Amount of all Guarantors multiplied by (y) the Aggregate
Deficit Amount of such other Guarantor.  A Guarantor’s right of contribution
pursuant to the preceding sentences shall arise at the time of each computation,
subject to adjustment at the time of each computation; provided, that no
Guarantor may take any action to enforce such right until after all Guaranteed
Obligations and any other amounts payable under this Guaranty are indefeasibly
paid in full in cash and the Commitments and the Facilities with respect to the
Guaranteed Obligations are terminated and all Letters of Credit have been
cancelled, have expired or terminated or have been collateralized to the
satisfaction of the Administrative Agent and the L/C Issuer, it being expressly
recognized and agreed by all parties hereto that any Guarantor’s right of
contribution arising pursuant to this Section 10.11 against any other Guarantor
shall be expressly junior and subordinate to such other Guarantor’s obligations
and liabilities in respect of the Guaranteed Obligations and any other
obligations owing under this Guaranty.  As used in this Section 10.11, (i) each
Guarantor’s “Contribution Percentage” shall mean the percentage obtained by
dividing (x) the Adjusted Net Worth (as defined below) of such Guarantor by (y)
the aggregate Adjusted Net Worth of all Guarantors; (ii) the “Adjusted Net
Worth” of each Guarantor shall mean the greater of (x) the Net Worth (as defined
below) of such Guarantor and (y) zero; and (iii) the “Net Worth” of each
Guarantor shall mean the amount by which the fair saleable value of such
Guarantor’s assets on the date of any Relevant Payment exceeds its existing
debts and other liabilities (including contingent liabilities, but without
giving effect to any Guaranteed Obligations arising under this Guaranty) on such
date.  All parties hereto recognize and agree that, except for any right of
contribution arising pursuant to this Section 10.11, each Guarantor who makes
any payment in respect of the Guaranteed Obligations shall have no right of
contribution or subrogation against any other Guarantor in respect of such
payment until after all Guaranteed Obligations and any other amounts payable
under this Guaranty are indefeasibly paid in full in cash and the Commitments
and the Facilities with respect to the Guaranteed Obligations are terminated and
all Letters of Credit have been cancelled, have expired or terminated or have
been collateralized to the satisfaction of the Administrative Agent and the L/C
Issuer.  Each of the Guarantors recognizes and acknowledges that the rights to
contribution arising hereunder shall constitute an asset in favor of the party
entitled to such contribution.  In this connection, each Guarantor has the right
to waive its contribution right against any Guarantor to the extent that after
giving effect to such waiver such Guarantor would remain Solvent, in the
determination of the Administrative Agent or the Required Lenders.
 
10.12 Keepwell.  Each Loan Party that is a Qualified ECP Guarantor at the time
the Guaranty by any Specified Loan Party, becomes effective with respect to any
Swap Obligation, hereby jointly and severally, absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support to each Specified
Loan Party with respect to such Swap Obligation as may be needed by such
Specified Loan Party from time to time to honor all of its obligations under
this Guaranty and the other Loan Documents in respect of such Swap Obligation
(but, in each case, only up to the maximum amount of such liability that can be
hereby incurred without rendering such Qualified ECP Guarantor’s obligations and
undertakings under this Article X
 
 
120

--------------------------------------------------------------------------------

 
 
voidable under applicable law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount). The obligations and undertakings of
each Qualified ECP Guarantor under this Section 10.12 shall remain in full force
and effect until the Guaranteed Obligations have been indefeasibly paid and
performed in full. Each Qualified ECP Guarantor intends this Section 10.12 to
constitute, and this Section 10.12 shall be deemed to constitute, a guarantee of
the obligations of, and a “keepwell, support, or other agreement” for the
benefit of, each Specified Loan Party for all purposes of the Commodity Exchange
Act.
 
ARTICLE XI.  MISCELLANEOUS
 
11.01 Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders (or, to the extent such amendment or waiver (i)
changes the definition of “Required Revolving Lenders”, “Required Term Lenders”,
or “Appropriate Lenders”, each Lender under the applicable Facility or (ii)
waives any obligation of the Borrower to pay Letter of Credit Fees at the
Default Rate, the Required Revolving Lenders), the Borrower and any applicable
Loan Party, as the case may be, and acknowledged by the Administrative Agent,
and each such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided, however, that (i) the
Administrative Agent and the Borrower may, without the consent of any Lender or
any Guarantor then party hereto, amend this Agreement to add a Subsidiary as a
“Guarantor” hereunder pursuant to a joinder agreement in substantially the form
of Exhibit F and (ii) notwithstanding the foregoing provisions of this Section
11.01 (including the first proviso above), no such amendment, waiver or consent
shall:
 
(a) waive any condition set forth in Section 4.01(a) without the written consent
of each Lender;
 
(b) without limiting the generality of clause (a) above, waive any condition set
forth in Section 4.02 as to any Credit Extension under a particular Facility
without the written consent of the Required Revolving Lenders or the Required
Term Lenders, as the case may be;
 
(c) extend (except as provided in Section 2.14) or increase the Commitment of
any Lender (or reinstate any Commitment terminated pursuant to Section 8.02)
without the written consent of such Lender;
 
(d) postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments) of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender entitled to such payment;
 
(e) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 11.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender entitled to such
payment; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest at the Default Rate or (ii) to amend
any financial
 
 
121

--------------------------------------------------------------------------------

 
 
covenant hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or L/C Borrowing
or to reduce any fee payable hereunder;
 
(f) change Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender;
 
(g) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder (other than the definitions
specified the first paragraph of this Section 11.01), without the written
consent of each Lender;
 
(h) release all or substantially all of the value of the Guaranty, without the
written consent of each Lender, except as expressly provided in the Loan
Documents; or
 
(i) impose any greater restriction on the ability of any Lender under a Facility
to assign any of its rights or obligations hereunder without the written consent
of (i) if such Facility is the Term Facility, each Term Lender and (ii) if such
Facility is the Revolving Credit Facility, each Revolving Credit Lender;
 
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; and (iv)
the Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto.  Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended (except as provided in Section 2.14)
without the consent of such Lender and (y) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that by its terms
affects any Defaulting Lender in a disproportionately adverse manner relative to
other affected Lenders shall require the consent of such Defaulting Lender.
 
Notwithstanding any provision herein to the contrary, this Agreement may be
amended (i) to add one or more additional revolving credit or term loan
facilities to this Agreement, in each case subject to the limitations in Section
2.15, and to permit the extensions of credit and all related obligations and
liabilities arising in connection therewith from time to time outstanding to
share ratably (or on a basis subordinated to the existing facilities hereunder)
in the benefits of this Agreement and the other Loan Documents with the
obligations and liabilities from time to
 
 
122

--------------------------------------------------------------------------------

 
 
time outstanding in respect of the existing facilities hereunder with the
written consent of the Administrative Agent and the Lenders providing such
additional facilities, and (ii) in connection with the foregoing, to permit, as
deemed appropriate by the Administrative Agent and approved by such Lenders, the
Lenders providing such additional credit facilities to participate in any
required vote or action required to be approved by the Required Lenders or by
any other number, percentage or class of Lenders hereunder.
 
11.02 Notices; Effectiveness; Electronic Communications.
 
(a) Notices Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
 
(i) if to a Loan Party, the Administrative Agent, the L/C Issuer or the Swing
Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 11.02; and
 
(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the Loan
Parties).
 
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
 
(b) Electronic Communications.  Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent, the Swing Line
Lender, the L/C Issuer or a Loan Party may each, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.
 
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of
 
 
123

--------------------------------------------------------------------------------

 
 
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.
 
(c) The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY
OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Loan Party, any Lender, the L/C
Issuer or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of any Loan
Party’s or the Administrative Agent’s transmission of Borrower Materials through
the Internet.  In addition, in no event shall any Agent Party have any liability
to any Loan Party, any Lender, the L/C Issuer or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).
 
(d) Change of Address, Etc.  Each of the Loan Parties, the Administrative Agent,
the L/C Issuer and the Swing Line Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto.  Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, the L/C Issuer and the Swing Line
Lender.  In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.  Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to one or more of the
Borrower and its Subsidiaries or their respective securities for purposes of
United States Federal or state securities laws.
 
 
124

--------------------------------------------------------------------------------

 
 
(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic or electronic Committed Loan Notices, Letter of
Credit Applications and Swing Line Loan Notices) purportedly given by or on
behalf of a Loan Party even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  Each Loan Party shall jointly
and severally indemnify the Administrative Agent, the L/C Issuer, each Lender
and the Related Parties of each of them from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of a Loan Party.  All telephonic notices to
and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.
 
11.03 No Waiver; Cumulative Remedies; Enforcement.  No failure by any Lender,
the L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege.  The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.
 
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 11.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.13, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.
 
11.04 Expenses; Indemnity; Damage Waiver.
 
(a) Costs and Expenses.  The Loan Parties shall jointly and severally pay, or
cause to be paid, (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent, the
 
 
125

--------------------------------------------------------------------------------

 
 
Arrangers and their respective Affiliates (including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent and the
Arrangers), in connection with the syndication of the credit facilities provided
for herein, the preparation, negotiation, execution, delivery and administration
of this Agreement and the other Loan Documents or any amendments, amendments and
restatements, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender or the
L/C Issuer (including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or the L/C Issuer, including the allocated
costs of internal counsel), in connection with the enforcement or protection of
its rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Loans
made or Letters of Credit issued hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.
 
(b) Indemnification.  The Loan Parties shall jointly and severally indemnify the
Administrative Agent (and any sub-agent thereof), the Arrangers, the Swing Line
Lender, each Lender and the L/C Issuer, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the reasonable, actual and
documented fees, charges and disbursements of any counsel for any Indemnitee),
and shall indemnify and hold harmless each Indemnitee from all fees and time
charges and disbursements for attorneys who may be employees of any Indemnitee,
incurred by any Indemnitee or asserted against any Indemnitee by any Person
(including the Borrower or any other Loan Party) other than such Indemnitee and
its Related Parties arising out of, in connection with, or as a result of
(i) the execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto or thereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Agreement and the other
Loan Documents (including in respect of any matters addressed in Section 3.01),
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by the L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or Release of Hazardous Materials at, on,
under or emanating from any property owned, leased or operated by the any Loan
Party or any of its Subsidiaries, or any Environmental Liability related in any
way to any Loan Party or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by any Loan Party or any of such Loan Party’s
directors, shareholders or creditors, and regardless of whether any Indemnitee
is a party thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE
OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE
INDEMNITEE; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a
 
 
126

--------------------------------------------------------------------------------

 
 
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence, bad faith or willful misconduct of such
Indemnitee (or any Affiliate Controlled by or under common Control with such
Indemnitee).
 
(c) Reimbursement by Lenders.  To the extent that the Loan Parties for any
reason fail to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by them to the Administrative Agent (or any sub-agent
thereof), the Arrangers, the Swing Line Lender, the L/C Issuer or any Related
Party of any of the foregoing, each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent), the Arrangers, the Swing Line
Lender, the L/C Issuer or such Related Party, as the case may be, such Lender’s
ratable share (determined as of the time that the applicable unreimbursed
expense or indemnity payment is sought based on each Lender’s share of the Total
Credit Exposure at such time) of such unpaid amount (including any such unpaid
amount in respect of a claim asserted by such Lender), such payment to be made
severally among them based on such Lenders’ Applicable Percentage (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought), provided, further that, the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent), any
Arranger, the Swing Line Lender or the L/C Issuer in its capacity as such, or
against any Related Party of any of the foregoing acting for the Administrative
Agent (or any such sub-agent), the Swing Line Lender or the L/C Issuer in
connection with such capacity.  The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).
 
(d) Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
applicable law, no Loan Party, nor any Subsidiary thereof, shall assert, and
each Loan Party hereby waives, and acknowledges that no other Person shall have,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof.  No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.
 
(e) Payments.  All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
 
(f) Survival.  The agreements in this Section and the indemnity provisions of
Section 11.02(e) shall survive the resignation of the Administrative Agent, the
L/C Issuer and the Swing Line Lender, the replacement of any Lender, the
termination of the Revolving Credit Facility and the Term Facility and the
repayment, satisfaction or discharge of all the other Obligations.
 
 
127

--------------------------------------------------------------------------------

 
 
11.05 Payments Set Aside.  To the extent that any payment by or on behalf of any
Loan Party is made to the Administrative Agent, the L/C Issuer or any Lender, or
the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount received by such
Lender or the L/C Issuer and so recovered from or repaid by the Administrative
Agent, plus interest thereon from the date of such demand to the date such
payment is made at a rate per annum equal to the Federal Funds Rate from time to
time in effect.  The obligations of the Lenders and the L/C Issuer under clause
(b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.
 
11.06 Successors and Assigns.
 
(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender (and any attempted
such assignment or transfer without such consent shall be null and void) and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of Section
11.06(b), (ii) by way of participation in accordance with the provisions of
Section 11.06(d) or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 11.06(f) (and any other attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the L/C Issuer and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
 
(b) Assignments by Lenders.  Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this Section 11.06(b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that (in each case with
respect to any Facility) any such assignment shall be subject to the following
conditions:
 
(i) Minimum Amounts.
 
(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment under any Facility and/or the Loans at the time
 
 
128

--------------------------------------------------------------------------------

 
 
owing to it under any Facility or contemporaneous assignments to related
Approved Funds that equal at least the amount specified in subsection (b)(i)(B)
of this Section in the aggregate or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and
 
(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the applicable Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000, in the case
of any assignment in respect of any Facility unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.
 
(ii) Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to (A) the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
separate Facilities on a non-pro rata basis;
 
(iii) Required Consents.  No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:
 
(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment, (2) if such assignment is with
respect to the Revolving Credit Facility, such assignment is to a Revolving
Credit Lender or an Affiliate of a Revolving Credit Lender or (3) if such
assignment is with respect to the Term Facility, such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund;
 
(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if an assignment is to a Person that is
not a Lender in respect of the applicable Facility, an Affiliate of such Lender
or an Approved Fund with respect to such Lender;
 
 
129

--------------------------------------------------------------------------------

 
 
(C) the consent of the L/C Issuer and the Swing Line Lender shall be required
for any assignment in respect of the Revolving Credit Facility that is not to a
Revolving Credit Lender.
 
(iv) Assignment and Assumption.  The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, and shall
pay or cause to be paid to the Administrative Agent a processing and recordation
fee in the amount of $3,500; provided, however, that the Administrative Agent
may, in its sole discretion, elect to waive such processing and recordation fee
in the case of any assignment, and such fee shall be waived in the event of an
assignment by a Lender to its Affiliate.  The assignee, if it is not a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire.
 
(v) No Assignment to Certain Persons.  No such assignment shall be made (A) to
any Loan Party or any Loan Party’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural person.
 
(vi) Certain Additional Payments.  In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by such
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swing Line Loans in accordance with its Applicable
Percentage.  Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party
 
 
130

--------------------------------------------------------------------------------

 
 
hereto) but shall continue to be entitled to the benefits of Sections 3.01,
3.04, 3.05, and 11.04 with respect to facts and circumstances occurring prior to
the effective date of such assignment; provided, that except to the extent
otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.  Upon
request, the Borrower (at its expense) shall execute and deliver a Note to (i)
the assignee Lender and/or (ii) in the case of a partial assignment by a Lender
of its rights or obligations under this Agreement, the assigning Lender.  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 11.06(d).
 
(c) Register.  The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”).  The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary.  The Register shall be available for inspection by any
Loan Party and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
 
(d) Participations.  Any Lender may at any time, without the consent of, or
notice to, the Borrower, any other Loan Party or the Administrative Agent, sell
participations to any Person (other than a natural person, a Defaulting Lender
or the Borrower or any of the Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender’s participations in L/C Obligations and/or Swing
Line Loans) owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the other Loan Parties, the Administrative Agent, the
Lenders and the L/C Issuer shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.  For the avoidance of doubt, each Lender shall be responsible for the
indemnity under Section 11.04(c) without regard to the existence of any
participation.
 
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant.  The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 11.06(b) (it being understood that
 
 
131

--------------------------------------------------------------------------------

 
 
the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to Section 11.06(b);
provided that such Participant (A) agrees to be subject to the provisions of
Sections 3.06 and 11.13 as if it were an assignee under Section 11.06(b) and (B)
shall not be entitled to receive any greater payment under Sections 3.01 or
3.04, with respect to any participation, than the Lender from whom it acquired
the applicable participation would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable
participation.  Each Lender that sells a participation agrees, at the Borrower’s
request and expense, to use reasonable efforts to cooperate with the Borrower to
effectuate the provisions of Section 3.06 with respect to any Participant.  To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 11.08 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.13 as though it were a
Lender.  Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
 
(e) Certain Pledges.  Any Lender may at any time pledge or assign, or grant a
security interest in, all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment, or grant of a security interest, to secure
obligations to a Federal Reserve Bank or any other central bank; provided that
no such pledge or assignment or grant shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee or grantee for
such Lender as a party hereto.
 
(f) Resignation as L/C Issuer or Swing Line Lender after
Assignment.  Notwithstanding anything to the contrary contained herein, if at
any time Bank of America assigns all of its Revolving Credit Commitment and
Revolving Credit Loans pursuant to Section 11.06(b) above, Bank of America may,
(i) upon 30 days’ notice to the Borrower and the Lenders, resign as L/C Issuer
and/or (ii) upon 30 days’ notice to the Borrower, resign as Swing Line
Lender.  In the event of any such resignation as L/C Issuer or Swing Line
Lender, the Borrower shall be entitled to appoint from among the Lenders a
successor L/C Issuer or Swing Line Lender hereunder; provided, however, that no
failure by the Borrower to appoint any such successor shall affect the
resignation of Bank of America as L/C Issuer or Swing Line Lender, as the case
may be.  If Bank of America resigns as L/C Issuer, it shall retain all the
rights, powers,
 
 
132

--------------------------------------------------------------------------------

 
 
privileges and duties of the L/C Issuer hereunder with respect to all Letters of
Credit outstanding as of the effective date of its resignation as L/C Issuer and
all L/C Obligations with respect thereto (including the right to require the
Lenders to make Base Rate Committed Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c)).  If Bank of America resigns
as Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Committed Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section
2.04(c).  Upon the appointment of a successor L/C Issuer and/or Swing Line
Lender, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer or Swing Line
Lender, as the case may be, and (b) the successor L/C Issuer shall issue letters
of credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to Bank of
America to effectively assume the obligations of Bank of America with respect to
such Letters of Credit.
 
11.07 Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights and obligations under this Agreement or any Eligible Assignee invited
to be a Lender pursuant to Section 2.15(c) or Section 11.01 or (ii) any actual
or prospective party (or its Related Parties) to any swap, derivative or other
transaction under which payments are to be made by reference to the Borrower and
its obligations, this Agreement or payments hereunder, (g) on a confidential
basis to (i)  any rating agency in connection with rating the Borrower or any of
its Subsidiaries or the credit facilities provided hereunder or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, (h) with the consent of the Borrower or
(i) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower or
another Loan Party.  For purposes of this Section, “Information” means all
information received from any Loan Party or any Subsidiary thereof relating to
any Loan Party or any Subsidiary or any of their respective businesses, other
than any such information that is available to the Administrative Agent, any
Lender or the L/C Issuer on a nonconfidential basis prior to disclosure by any
Loan Party or any Subsidiary thereof, provided that, in the case of information
received from any Loan Party or any Subsidiary thereof after the date hereof,
such information is clearly identified at the time of delivery as
confidential.  Any Person required to
 
 
133

--------------------------------------------------------------------------------

 
 
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
 
Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
a Loan Party or a Subsidiary thereof, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.
 
11.08 Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, after obtaining the
prior written consent of the Required Lenders, to the fullest extent permitted
by applicable law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final, in whatever currency) at any time
held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of the Borrower or any other Loan Party against any and all of the obligations
of the Borrower or such Loan Party now or hereafter existing under this
Agreement or any other Loan Document to such Lender or the L/C Issuer or their
respective Affiliates, irrespective of whether or not such Lender, L/C Issuer or
Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower or such Loan Party may be
contingent or unmatured or are owed to a branch, office or Affiliate of such
Lender or the L/C Issuer different from the branch, office or Affiliate holding
such deposit or obligated on such indebtedness; provided, that in the event that
any Defaulting Lender shall exercise any such right of setoff, (x) all amounts
so set off shall be paid over immediately to the Administrative Agent for
further application in accordance with the provisions of Section 2.17 and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff.  The rights of each Lender, the L/C Issuer and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, the L/C Issuer
or their respective Affiliates may have.  Each Lender and the L/C Issuer agrees
to notify the Borrower and the Administrative Agent promptly after any such
setoff and application, provided that the failure to give such notice shall not
affect the validity of such setoff and application.
 
11.09 Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower.  In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize
 
 
134

--------------------------------------------------------------------------------

 
 
any payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.
 
11.10 Counterparts; Effectiveness.  This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto.  Delivery of an executed counterpart of a signature
page of this Agreement by telecopier or other electronic imaging means (e.g.
“pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement.
 
11.11 Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
 
11.12 Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this Section
11.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, the L/C Issuer or the
Swing Line Lender, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.
 
11.13 Replacement of Lenders.  If the Borrower is entitled to replace a Lender
pursuant to the provisions of Section 3.06, or if any Lender is a Defaulting
Lender or a Non-Consenting Lender, or if any other circumstance exists hereunder
that gives the Borrower the right to replace a Lender as a party hereto, then
the Borrower may, at its sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.06), all of its interests, rights (other than
its existing rights to payments pursuant to Sections 3.01 and 3.04) and
obligations under this Agreement and the other
 
 
135

--------------------------------------------------------------------------------

 
 
Loan Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:
 
(a) the Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 11.06(b);
 
(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);
 
(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;
 
(d) such assignment does not conflict with applicable Laws; and
 
(e) in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.  Each Lender agrees that, if the Borrower elects to replace such
Lender in accordance with this Section 11.13, it shall promptly execute and
deliver to the Administrative Agent an Assignment and Assumption to evidence the
assignment and shall deliver to the Administrative Agent any Note (if a Note has
been issued in respect of such Lender’s Loans) subject to such Assignment and
Assumption; provided that the failure of any such Lender to execute an
Assignment and Assumption shall not render such assignment invalid and such
assignment shall be recorded in the Register.
 
11.14 Governing Law; Jurisdiction; Etc.
 
(a) GOVERNING LAW.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
(b) SUBMISSION TO JURISDICTION.  THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT,
ANY LENDER,
 
 
136

--------------------------------------------------------------------------------

 
 
THE L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH
COURTS  AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.
 
(c) WAIVER OF VENUE.  EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.
 
(d) SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
 
11.15 Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
 
 
137

--------------------------------------------------------------------------------

 
 
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
11.16 No Advisory or Fiduciary Responsibility.  In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, amendment and restatement, waiver or other modification hereof or of
any other Loan Document), each of the Loan Parties acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent
and the Arrangers are arm’s-length commercial transactions between the Borrower,
each of the other Loan Parties and their respective Affiliates, on the one hand,
and the Administrative Agent and the Arrangers, on the other hand, (B) each of
the Borrower and the other Loan Parties has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C)
each of the Borrower and the other Loan Parties is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent, each of the Lenders and each of the Arrangers is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Borrower, any other Loan Party or any of their respective
Affiliates, or any other Person and (B) none of the Administrative Agent, any
Lender or any Arranger has any obligation to the Borrower, any other Loan Party
or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Administrative Agent, the Lenders and
the Arrangers and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower, the
other Loan Parties and their respective Affiliates, and none of the
Administrative Agent, any Lender or any Arranger has any obligation to disclose
any of such interests to the Borrower, the other Loan Parties or any of their
respective Affiliates.  To the fullest extent permitted by law, each of the
Borrower and each of the other Loan Parties hereby waives and releases any
claims that it may have against the Administrative Agent, any Lender or any
Arranger with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.
 
11.17 Electronic Execution of Assignments and Certain Other Documents.  The
words “execute,” “execution,” “signed,” “signature,” and words of like import in
any Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.
 
 
138

--------------------------------------------------------------------------------

 
 
11.18 USA PATRIOT Act.  Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Loan Parties that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the Act.  Each Loan Party shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.
 
11.19 ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF
AND THEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.
 


[signature pages immediately follow]
 
 
 
139

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 
 
BORROWER:
 


APPLE HOSPITALITY REIT, INC.
 
 
By:  /s/Justin G.
Knight                                                                           
Name:  Justin G. Knight
Title:    President
 


 


 
GUARANTORS:
 


 
By:  /s/ Justin G. Knight      
                                                                        
Name:  Justin G. Knight
Title:    President
 
 
 

--------------------------------------------------------------------------------

 


BANK OF AMERICA, N.A., as
Administrative Agent
 
By:  /s/ Henry C. Pennell        
                                                                          
 
Name:  Henry C.
Pennell                                                                           
 
Title:  Vice
President                                                                           
 
 
 

--------------------------------------------------------------------------------

 


 
BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender
 
By:  /s/ Steven P.
Renwick                                                                             
 
Name:  Steven P.
Renwick                                                                           
 
Title:  Senior Vice
President                                                                           
 
 
 

--------------------------------------------------------------------------------

 


 
KEYBANK NATIONAL ASSOCIATION, as a Lender
 
By:  /s/ Tayven Hike               
                                                                          
 
Name:  Tayven
Hike                                                                           
 
Title:  Vice
President                                                                           
 


 
 

--------------------------------------------------------------------------------

 
 


 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender
 
By:  /s/ Travis Stowers        
                                                                           
 
Name:  Travis
Stowers                                                                           
 
Title:  Vice
President                                                                           
 
 
 

--------------------------------------------------------------------------------

 
 
 
U.S. BANK NATIONAL ASSOCIATION, as a Lender
 
By:  /s/ Lori Y. Jensen             
                                                                          
 
Name:  Lori Y.
Jensen                                                                           
 
Title:  Vice
President                                                                           
 
 
 

--------------------------------------------------------------------------------

 
 
 
REGIONS BANK, as a Lender
 
By:  /s/ Lee
Surtees                                                                                         
 
Name:  Lee
Surtees                                                                           
 
Title:  Vice
President                                                                           
 
 
 
 

--------------------------------------------------------------------------------

 
 
CITIBANK, N.A., as a Lender
 
By:  /s/ John C. Rowland    
                                                                           
 
Name:  John C.
Rowland                                                                           
 
Title:  Vice
President                                                                           
 
 
 

--------------------------------------------------------------------------------

 
 
 
BRANCH BANKING AND TRUST COMPANY, as a Lender
 
By:  /s/ Ahaz A. Armstrong
                                                                           
 
Name:  Ahaz A.
Armstrong                                                                           
 
Title:  Assistant Vice
President                                                                           
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 2.01
 
COMMITMENTS
AND APPLICABLE PERCENTAGES


 
Lender
Revolving Credit Commitment
Applicable Percentage (Revolving Credit Facility)
Term
Commitment
Applicable Percentage
(Term Facility)
Total Allocation
Applicable Percentage
(Total Allocation)
Bank of America, N.A.
$42,608,695.66
17.391304348%
$17,391,304.34
17.391304348%
$60,000,000.00
17.391304348%
Keybank National Association
$42,608,695.65
17.391304348%
$17,391,304.35
17.391304348%
$60,000,000.00
17.391304348%
Wells Fargo Bank, National Association
$42,608,695.65
17.391304348%
$17,391,304.35
17.391304348%
$60,000,000.00
17.391304348%
U.S. Bank National Association
$42,608,695.65
17.391304348%
$17,391,304.35
17.391304348%
$60,000,000.00
17.391304348%
Regions Bank
$35,507,246.38
14.492753623%
$14,492,753.62
14.492753623%
$50,000,000.00
14.492753623%
Citibank, N.A.
$24,855,072.46
10.144927536%
$10,144,927.54
10.144927536%
$35,000,000.00
10.144927536%
Branch Banking and Trust Company
$14,202,898.55
5.797101449%
$5,797,101.45
5.797101449%
$20,000,000.00
5.797101449%
             
Total
$245,000,000
100.000000000%
$100,000,000
100.000000000%
$345,000,000.00
100.000000000%

 


 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 5.05
 
SUPPLEMENT TO FINANCIAL STATEMENTS
 
Liabilities and indebtedness disclosed in the following annual and quarterly
reports:


1.  
Apple REIT Seven, Inc. Form 10Q for the period ending September 30, 2013

2.  
Apple REIT Eight, Inc. Form 10Q for the period ending September 30, 2013

3.  
Apple REIT Nine, Inc. Form 10Q for the period ending September 30, 2013

4.  
Apple REIT Seven, Inc. Form 10K for the period ending December 31, 2012

5.  
Apple REIT Eight, Inc. Form 10K for the period ending December 31, 2012

6.  
Apple REIT Nine, Inc. Form 10K for the period ending December 31, 2012



 
 

--------------------------------------------------------------------------------

 


SCHEDULE 5.06
Litigation
 
On December 13, 2011, the United States District Court for the Eastern District
of New York ordered that three putative class actions, Kronberg, et al. v. David
Lerner Associates, Inc., et al., Kowalski v. Apple REIT Nine, Inc., et al., and
Leff v. Apple REIT Nine, Inc., et al., be consolidated and amended the caption
of the consolidated matter to be In re Apple REITs Litigation. The District
Court also appointed lead plaintiffs and lead counsel for the consolidated
action and ordered lead plaintiffs to file and serve a consolidated complaint by
February 17, 2012. The Company was previously named as a party in all three of
the above mentioned class action lawsuits.

 
On February 17, 2012, lead plaintiffs and lead counsel in the In re Apple REITs
Litigation, Civil Action No. 1:11-cv-02919-KAM-JO, filed an amended consolidated
complaint in the United States District Court for the Eastern District of New
York against the Company, Apple Suites Realty Group, Inc., Apple Eight Advisors,
Inc., Apple Nine Advisors, Inc., Apple Ten Advisors, Inc., Apple Fund
Management, LLC, Apple REIT Six, Inc., Apple REIT Seven, Inc., Apple REIT Eight,
Inc. and Apple REIT Ten, Inc., their directors and certain officers, and David
Lerner Associates, Inc. and David Lerner. The consolidated complaint,
purportedly brought on behalf of all purchasers of Units in the Company and the
other Apple REIT Companies, or those who otherwise acquired these Units that
were offered and sold to them by David Lerner Associates, Inc., or its
affiliates and on behalf of subclasses of shareholders in New Jersey, New York,
Connecticut and Florida, asserts claims under Sections 11, 12 and 15 of the
Securities Act of 1933. The consolidated complaint also asserts claims for
breach of fiduciary duty, aiding and abetting breach of fiduciary duty,
negligence, and unjust enrichment, and claims for violation of the securities
laws of Connecticut and Florida. The complaint seeks, among other things,
certification of a putative nationwide class and the state subclasses, damages,
rescission of share purchases and other costs and expenses.
 
On April 18, 2012, the Company and the other defendants moved to dismiss the
consolidated complaint in the In re Apple REITs Litigation. The briefing period
for the motions to dismiss was completed on July 13, 2012.

 
By Order entered on March 31, 2013 and opinion issued on April 3, 2013, the
Court dismissed the consolidated complaint in its entirety with prejudice and
without leave to amend. Plaintiffs filed a Notice of Appeal to the Second
Circuit Court of Appeals on April 12, 2013. The Company believes that any claims
against it, its officers and directors and other Apple REIT Companies are
without merit, and intends to defend against them vigorously. At this time, the
Company cannot reasonably predict the outcome of these proceedings or provide a
reasonable estimate of the possible loss or range of loss due to these
proceedings, if any.

 
 
 

--------------------------------------------------------------------------------

 
 
On January 31, 2014, two shareholders of the Company commenced a purported class
action against the Company and its directors in the United States District Court
for the Eastern District of Virginia (DCG&T, et al. v. Knight, et al., No.
3:14cv67, E.D. Va.).  The complaint alleges (i) that the Mergers are unfair to
the Company’s shareholders, (ii) various breaches of fiduciary duty by the
Company’s directors, (iii) that the Mergers provide a financial windfall to
insiders and (iv) that the Joint Proxy Statement/Prospectus contains false and
misleading disclosures about certain matters.
 
The complaint demands (i) an order stating that the action may be maintained as
a class action and certifying plaintiffs as class representatives, (ii) that
defendants be enjoined from proceeding with and closing the Mergers, (iii) an
award of damages and (iv) reimbursement of plaintiffs’ attorneys’ fees and other
costs.
 


 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 5.12(d)


PENSION PLANS




Apple Fund Management, LLC Profit Sharing Plan
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 5.13


SUBSIDIARIES AND
OTHER EQUITY INVESTMENTS




Part (a).                      Subsidiaries.
 
 
Apple Hospitality REIT – top
level                                                      
1
   
Apple Nine Hospitality Ownership, Inc. subsidiaries
2
   
Apple Nine Hospitality Management, Inc. subsidiaries
7
   
Apple REIT Eight, Inc. – top
level                                                     
10
   
Apple Eight Hospitality Ownership, Inc. subsidiaries
11
   
Apple Eight Hospitality Management, Inc. subsidiaries
15
   
Apple REIT Seven, Inc. – top level
18
   
Apple Seven Hospitality Ownership, Inc. subsidiaries
19
   
Apple Seven Hospitality Management, Inc. subsidiaries
24



 
 
 

--------------------------------------------------------------------------------

 

Apple Hospitality REIT, Inc.
Subsidiary Chart


Unless otherwise stated, all entities are formed under Virginia law and
ownership is 100%.
 
[chart1.jpg]
(1) Subsidiaries of this entity start on page 10
(2) Subsidiaries of this entity start on page 18
 
 
Page 1

--------------------------------------------------------------------------------

 
 
Apple Hospitality REIT, Inc.
Subsidiary Chart
 
Apple Nine Hospitality Ownership, Inc.
subsidiaries
[chart2.jpg]
 
 
 
Page 2

--------------------------------------------------------------------------------

 
 
Apple Hospitality REIT, Inc.
Subsidiary Chart


Apple Nine Hospitality Ownership, Inc. subsidiaries (cont’d)
[chart3.jpg]
 
 
 
 
Page 3

--------------------------------------------------------------------------------

 
 
 
Apple Hospitality REIT, Inc.
Subsidiary Chart


Apple Nine Hospitality Ownership, Inc. subsidiaries (cont’d)
 
[chart4.jpg]
 
 
 
 
Page 4

--------------------------------------------------------------------------------

 
 
 
Apple Hospitality REIT, Inc.
Subsidiary Chart


Apple Nine Hospitality Ownership, Inc. subsidiaries
(cont’d)
 
[chart5.jpg]
 
 
 
 
Page 5

--------------------------------------------------------------------------------

 
 
 
Apple Hospitality REIT, Inc.
Subsidiary Chart


Apple Nine Hospitality Ownership, Inc. subsidiaries
(cont’d)
 
[chart6.jpg]
 
 
 
Page 6

--------------------------------------------------------------------------------

 
 
 
Apple Hospitality REIT, Inc.
Subsidiary Chart


Apple Nine Hospitality Management, Inc. subsidiaries
[chart7.jpg]
 
 
 
 
Page 7

--------------------------------------------------------------------------------

 
 
Apple Hospitality REIT, Inc.
Subsidiary Chart


Apple Nine Hospitality Management, Inc. subsidiaries
(cont’d)
 
[chart8.jpg]
 
 
 
Page 8

--------------------------------------------------------------------------------

 
 
Apple Hospitality REIT, Inc.
Subsidiary Chart




Apple Nine Hospitality Management, Inc. subsidiaries
(cont’d)
[chart9.jpg]
 
 
Page 9

--------------------------------------------------------------------------------

 
 
 
Apple Hospitality REIT, Inc.
Subsidiary Chart


Apple REIT Eight, Inc. Subsidiaries
 
[chart10.jpg]
 
 
 
 
Page 10

--------------------------------------------------------------------------------

 
 
Apple Hospitality REIT, Inc.
Subsidiary Chart


Apple Eight Hospitality Ownership, Inc. subsidiaries
 
[chart11.jpg]
 
 
 
 
Page 11

--------------------------------------------------------------------------------

 
 
Apple Hospitality REIT, Inc.
Subsidiary Chart


Apple Eight Hospitality Ownership, Inc. subsidiaries
(cont’d)
 
[chart12.jpg]
 
 
 
Page 12

--------------------------------------------------------------------------------

 
 
Apple Hospitality REIT, Inc.
Subsidiary Chart


Apple Eight Hospitality Ownership, Inc. subsidiaries
(cont’d)
 
[chart13.jpg]
 
 
 
Page 13

--------------------------------------------------------------------------------

 
 
Apple Hospitality REIT, Inc.
Subsidiary Chart


Apple Eight Hospitality Ownership, Inc. subsidiaries
(cont’d)
[chart14.jpg]
 
 
 
Page 14

--------------------------------------------------------------------------------

 
 
Apple Hospitality REIT, Inc.
Subsidiary Chart


Apple Eight Hospitality Management, Inc. subsidiaries
 
[chart15.jpg]
 
 
Page 15

--------------------------------------------------------------------------------

 
 
Apple Hospitality REIT, Inc.
Subsidiary Chart


Apple Eight Hospitality Management, Inc. subsidiaries
 
[chart16.jpg]
 
Page 16

--------------------------------------------------------------------------------

 
 
 
Apple Hospitality REIT, Inc.
Subsidiary Chart


Apple Eight Hospitality Management, Inc. subsidiaries
 
[chart17.jpg]
 
 
Page 17

--------------------------------------------------------------------------------

 
 
Apple Hospitality REIT, Inc.
Subsidiary Chart


Apple REIT Seven, Inc. Subsidiaries
 
[chart18.jpg]
 
 
Page 18

--------------------------------------------------------------------------------

 
 
Apple Hospitality REIT, Inc.
Subsidiary Chart


Apple Seven Hospitality Ownership, Inc. subsidiaries
[chart19.jpg]
 
 
 
Page 19

--------------------------------------------------------------------------------

 
 
Apple Hospitality REIT, Inc.
Subsidiary Chart


Apple Seven Hospitality Ownership, Inc. subsidiaries
(cont’d)
 
[chart20.jpg]
 
 
 
 
 
Page 20

--------------------------------------------------------------------------------

 
 
Apple Hospitality REIT, Inc.
Subsidiary Chart


Apple Seven Hospitality Ownership, Inc. subsidiaries
(cont’d)
[chart21.jpg]
 
 
 
 
Page 21

--------------------------------------------------------------------------------

 
 
 
Apple Hospitality REIT, Inc.
Subsidiary Chart


Apple Seven Hospitality Ownership, Inc. subsidiaries
(cont’d)
[chart22.jpg]
 
 
 
 
Page 22

--------------------------------------------------------------------------------

 
 
Apple Hospitality REIT, Inc.
Subsidiary Chart


Apple Seven Hospitality Ownership, Inc. subsidiaries
(cont’d)
 
[chart23.jpg]
 
 
Page 23

--------------------------------------------------------------------------------

 
 
Apple Hospitality REIT, Inc.
Subsidiary Chart


Apple Seven Hospitality Management, Inc. subsidiaries
 
[chart24.jpg]
 
 
Page 24

--------------------------------------------------------------------------------

 
 
Apple Hospitality REIT, Inc.
Subsidiary Chart


Apple Seven Hospitality Management, Inc. subsidiaries
(cont’d)
[chart25.jpg]
 
 
 
 
Page 25

--------------------------------------------------------------------------------

 
 
Apple Hospitality REIT, Inc.
Subsidiary Chart


Apple Seven Hospitality Management, Inc. subsidiaries
(cont’d)
 
[chart26.jpg]
 
Page 26

--------------------------------------------------------------------------------

 
 
 
Part (b).                      Other Equity Investments.


See Schedule 5.13(a).



Part (c).                      Loan Parties.


See attached.
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 5.13(c)


Loan Parties
Address of chief executive office and principal place of business for each Loan
Party: 814 E. Main Street Richmond, VA 23219
 





Company Name
Formation State – Date
Type of Organization
Apple Hospitality REIT, Inc. (formerly Apple REIT Nine, Inc.)
VA-11/8/07
Corporation
Apple REIT Eight, Inc. (formerly Apple Eight Acquisition Sub, Inc.)
VA-8/5/13
Corporation
Apple Nine Hospitality, Inc.
VA-11/8/07
Corporation
Apple Nine Hospitality Management, Inc.
VA-11/8/07
Corporation
Apple Nine Hospitality Ownership, Inc.
VA-11/8/07
Corporation
Apple Nine Hospitality Texas Services, Inc.
VA-8/8/08
Corporation
Apple Nine Hospitality Texas Services II, Inc.
VA-9/18/08
Corporation
Apple Nine Hospitality Texas Services III, Inc.
VA-8/17/10
Corporation
Apple Nine Illinois, LLC
VA-8/17/10
Limited liability company
Apple Nine Louisiana, LLC
VA-7/23/10
Limited liability company
Apple Nine Missouri, LLC
VA-3/26/10
Limited liability company
Apple Nine NC GP, Inc.
VA-10/17/08
Corporation
Apple Nine NC LP, Inc.
VA-10/17/08
Corporation
Apple Nine North Carolina, L.P.
VA-10/17/08
Limited partnership
Apple Nine Oklahoma, LLC
VA-3/26/10
Limited liability company
Apple Nine Pennsylvania, Inc.
VA-11/21/08
Corporation
Apple Nine Pennsylvania Business Trust
PA-11/24/08
Business Trust
Apple REIT Seven, Inc. (formerly Apple Seven Acquisition Sub, Inc.)
VA-8/5/13
Corporation
Sunbelt-CAL, LLC
AL-4/16/09
Limited liability company
Sunbelt-CJT, LLC
AL-2/19/08
Limited liability company
Sunbelt-CTY, LLC
AL-1/1/2008
Limited liability company
Sunbelt-GDA LLC
AL-10/18/07
Limited liability company
Sunbelt-RAG L.L.C.
AL-5/10/05
Limited liability company
Sunbelt-RHM, L.L.C.
AL-3/26/07
Limited liability company

 
 
 

--------------------------------------------------------------------------------

 
 
Company Name
Formation State – Date
Type of Organization
Sunbelt-RPC L.L.C.
FL-8/5/05
Limited liability company
Sunbelt-SLL, LLC
AL-11/12/09
Limited liability company
Apple Eight Hospitality, Inc.
VA-1/19/07
Corporation
Apple Eight Hospitality Management, Inc.
VA-1/19/07
Corporation
Apple Eight Hospitality Massachusetts, Inc.
VA-10/31/07
Corporation
Apple Eight Hospitality Massachusetts Services, Inc.
VA-10/31/07
Corporation
Apple Eight Hospitality Ownership, Inc.
VA-1/19/07
Corporation
Apple Eight Hospitality Midwest, LLC
VA-12/13/07
Limited liability company
Apple Eight NC GP, Inc.
VA-12/4/08
Corporation
Apple Eight NC LP, Inc.
VA-12/4/08
Corporation
Apple Eight North Carolina, L.P.
VA-12/4/08
Limited partnership
Apple Eight Hospitality Texas, LLC
VA-1/31/08
Limited liability company
Apple Eight Hospitality Texas Services, LLC
VA-1/31/08
Limited liability company
Apple Seven Hospitality, Inc.
VA-5/25/05
Corporation
Apple Seven Hospitality Management, Inc.
VA-5/25/05
Corporation
Apple Seven Hospitality Ownership, Inc.
VA-5/25/05
Corporation
Apple Seven Texas GP, Inc.
VA-04/07/06
Corporation
Apple Seven Texas LP, Inc.
VA-04/07/06
Corporation
Apple Seven Hospitality Texas, L.P.
VA-04/07/06
Limited partnership
Apple Seven Services, LLC
VA-6/28/07
Limited liability company
Apple Seven Services II, LLC
VA-8/2/07
Limited liability company
Apple Seven Services Lakeland, Inc.
VA-3/27/07
Corporation
Apple Seven Services Southeast, L.P.
VA-08/02/06
Limited partnership
Apple Seven Services Omaha CY, Inc.
VA-10/23/06
Corporation
Apple Seven Services Provo-San Diego, Inc.
VA-3/12/07
Corporation
Apple Seven Services San Diego, Inc.
VA-2/20/07
Corporation
Apple Seven Services Tallahassee, Inc.
VA-3/27/07
Corporation
Apple Seven SPE Omaha CY, Inc.
VA-10/23/06
Corporation
Apple Seven SPE Provo-San Diego, Inc.
VA-3/12/07
Corporation
Blumberg-Dothan Motel, L.L.C.
AL-5/13/94
Limited liability company
SHS Vancouver, LLC
WA-4/4/2006
Limited liability company
Sunbelt-CTR, L.L.C.
AL-12/12/05
Limited liability company
Sunbelt-Columbus, L.L.C.
AL-11/1/99
Limited liability company
Sunbelt-RDA, LLC
AL-4/27/06
Limited liability company

 
 
 

--------------------------------------------------------------------------------

 
 
Company Name
Formation State – Date
Type of Organization
Sunbelt-SCG, L.L.C.
AL-5/4/05
Limited liability company
Sunbelt-TCG, L.L.C.
AL-11/7/06
Limited liability company
Sunbelt-THA, LLC
AL-4/27/06
Limited liability company
Apple Seven Management Services GP, Inc.
VA-04/07/06
Corporation
Apple Seven Management Services LP, Inc.
VA-04/07/06
Corporation





 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 7.01
EXISTING LIENS


APPLE REIT SEVEN, INC.*


1.  
MIAMI HOMEWOOD SUITES:  Loan Agreement dated as of April 1, 2013 among Apple
Seven SPE Miami, Inc., Apple Seven Services Miami, Inc. and Keybank National
Association and related documents including:

a.  
Promissory Note in the original principal amount of $17,000,000 for the benefit
of Keybank National Association, dated April 1, 2013.

b.  
Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filing,
dated as of April 1, 2013, made by Apple Seven SPE Miami, Inc. to Keybank
National Association.

c.  
Guaranty Agreement dated as of April 1, 2013 by Apple REIT Seven, Inc. to and
for the benefit of Keybank National Association.



2.  
SAN DIEGO RESIDENCE INN: Loan Agreement dated as of March 4, 2013 between Apple
Seven SPE SOCAL, Inc. and Cantor Commercial Real Estate Lending, L.P. and
related documents including:

a.  
Promissory Note in the original principal amount of $19,000,000 for the benefit
of Cantor Commercial Real Estate Lending, L.P., dated March 4, 2013.

b.  
Deed of Trust, Security Agreement, Assignment of Leases and Fixture Filing,
dated as of March 4, 2013, made by Apple Seven SPE SOCAL, Inc. to Chicago Title
Insurance Company, as Trustee, for the benefit of Cantor Commercial Real Estate
Lending, L.P.

c.  
Guaranty of Recourse Obligations (Unsecured) dated as of March 4, 2013 from
Apple REIT Seven, Inc. in favor of Cantor Commercial Real Estate Lending, L.P.



3.  
HUNTSVILLE HOMEWOOD SUITES: Loan Agreement dated as of January 15, 2013 between
Apple Seven SPE Huntsville, Inc. and Cantor Commercial Real Estate Lending, L.P.
and related documents including:

a.  
Promissory Note in the original principal amount of $8,500,000 for the benefit
of Cantor Commercial Real Estate Lending, L.P., dated January 15, 2013.

b.  
Fee and Leasehold Mortgage and Security Agreement, dated as of January 15, 2013,
made by Apple Seven SPE Huntsville, Inc. for the benefit of Cantor Commercial
Real Estate Lending, L.P.

c.  
Guaranty of Recourse Obligations (Unsecured) dated as of January 15, 2013 from
Apple REIT Seven, Inc. in favor of Cantor Commercial Real Estate Lending, L.P.



4.  
PRATTVILLE COURTYARD: Loan Agreement dated as of January 15, 2013 between Apple
Seven SPE Prattville, Inc. and Cantor Commercial Real Estate Lending, L.P. and
related documents including:

a.  
Promissory Note in the original principal amount of $6,750,000 for the benefit
of Cantor Commercial Real Estate Lending, L.P., dated January 15, 2013.

b.  
Mortgage and Security Agreement, dated as of January 15, 2013, made by Apple
Seven SPE Prattville, Inc. for the benefit of Cantor Commercial Real Estate
Lending, L.P.

 
* all obligations of a Loan Party described on this schedule are unsecured
Guarantees of Non-Recourse Indebtedness of a Subsidiary for which recourse to
such Loan Party is contractually limited to liability for Customary Non-Recourse
Carve-Outs
 
 
 

--------------------------------------------------------------------------------

 
 
 
c.  
Guaranty of Recourse Obligations (Unsecured) dated as of January 15, 2013 from
Apple REIT Seven, Inc. in favor of Cantor Commercial Real Estate Lending, L.P.

 
5.  
SEATTLE/LAKE UNION RESIDENCE INN: Loan Agreement dated as of August 30, 2012
among Apple Seven SPE Seattle, Inc., Apple Seven Hospitality Management, Inc.
and Keybank National Association and related documents including:

a.  
Promissory Note in the original principal amount of $29,100,000 for the benefit
of Keybank National Association, dated August 30, 2012.

b.  
Deed of Trust, Assignment of Leases and Rents, Security Agreement and Fixture
Filing, dated as of August 30, 2012, made by Apple Seven SPE Seattle, Inc. to
Chicago Title Insurance Company, as Trustee, for the benefit of Keybank National
Association.

c.  
Guaranty Agreement dated as of August 30, 2012 by Apple REIT Seven, Inc. to and
for the benefit of Keybank National Association.



6.  
RANCHO BERNARDO COURTYARD: Loan Agreement dated as of August 24, 2012 among
Apple Seven SPE Rancho Bernardo, Inc., Apple Seven Hospitality Management, Inc.
and Keybank National Association and related documents including:

a.  
Promissory Note in the original principal amount of $15,500,000 for the benefit
of Keybank National Association, dated August 24, 2012.

b.  
Deed of Trust, Assignment of Leases and Rents, Security Agreement and Fixture
Filing, dated as of August 24, 2012, made by Apple Seven SPE Ranco Bernardo,
Inc. to First American Title Insurance Company, as Trustee, for the benefit of
Keybank National Association.

c.  
Guaranty Agreement dated as of August 24, 2012 by Apple REIT Seven, Inc. to and
for the benefit of Keybank National Association.



7.  
KIRKLAND COURTYARD: Loan Agreement dated as of August 24, 2012 among Apple Seven
SPE Kirkland, Inc., Apple Seven Hospitality Management, Inc. and Keybank
National Association and related documents including:

a.  
Promissory Note in the original principal amount of $12,500,000 for the benefit
of Keybank National Association, dated August 24, 2012.

b.  
Deed of Trust, Assignment of Leases and Rents, Security Agreement and Fixture
Filing, dated as of August 24, 2012, made by Apple Seven SPE Kirkland, Inc. to
Chicago Title Insurance Company, as Trustee, for the benefit of Keybank National
Association.

c.  
Guaranty Agreement dated as of August 24, 2012 by Apple REIT Seven, Inc. to and
for the benefit of Keybank National Association.



8.  
HATTIESBURG COURTYARD: Loan Agreement dated as of August 24, 2012 among Apple
Seven SPE Hattiesburg, Inc., Apple Seven Services Southeast, L.P. and Keybank
National Association and related documents including:

a.  
Promissory Note in the original principal amount of $5,900,000 for the benefit
of Keybank National Association, dated August 24, 2012.

b.  
Deed of Trust, Assignment of Leases and Rents, Security Agreement and Fixture
Filing, dated as of August 24, 2012, made by Apple Seven SPE Hattiesburg, Inc.
to Chicago Title Insurance Company, as Trustee, for the benefit of Keybank
National Association.

c.  
Guaranty Agreement dated as of August 24, 2012 by Apple REIT Seven, Inc. to and
for the benefit of Keybank National Association.



9.  
HOUSTON RESIDENCE INN: Loan Agreement dated February 28, 2011 between Apple
Seven SPE Houston, Inc. and Wells Fargo Bank, National Association and related
documents including:

 
 
 

--------------------------------------------------------------------------------

 
 
a.  
Promissory Note for the original principal amount of $10,500,000 dated February
28, 2011 by Apple Seven SPE Houston, Inc. to Wells Fargo Bank, National
Association.

b.  
Deed of Trust and Absolute Assignment of Rents and Leases and Security Agreement
(and Fixture Filing) dated as of February 28, 2011, made by Apple Seven SPE
Houston, Inc. to William M. Woodall, as Trustee, for the benefit of Wells Fargo
Bank, National Association.

c.  
Limited Guaranty, dated February 28, 2011, given by Apple REIT Seven, Inc. for
the benefit of Wells Fargo Bank, National Association.

 
10.  
HIGHLANDS RANCH RESIDENCE INN: Note and Deed of Trust Assumption Agreement dated
as of February 22, 2007 among Wells Fargo Bank, N.A., as Trustee for the
Registered Holders of J.P. Morgan Chase Commercial Mortgage Securities Corp.,
Commercial Mortgage Pass-Through Certificates, Series 2006-LDP7, RT CO Hotel
Partners LLC, Apple Seven SPE Highlands Ranch, Inc., and Apple Seven Services
Highlands Ranch, Inc., and Joined By Apple Seven Hospitality, Inc., as New
Indemnitor.

a.  
Deed of Trust Note in the original principal amount of $11,550,000 dated May 3,
2006 from RT CO Hotel Partners LLC to GMAC Commercial Mortgage Bank.

b.  
Deed of Trust, Assignment of Leases and Profits, Security Agreement and Fixture
Filing dated as of May 3, 2006 from RT CO Hotel Partners LLC to the Public
Trustee for the County of Douglas, as Trustee, for the benefit of GMAC
Commercial Mortgage Bank.



11.  
NEW ORLEANS HOMEWOOD SUITES: Loan Assumption and Modification Agreement dated as
of December 15, 2006 among Apple Seven SPE New Orleans, L.P., Apple Seven
Services New Orleans, L.P., Baronne Hotel Investors, L.L.C., Edwina Friedman,
Jack Guenther, in favor of Wells Fargo Bank, N.A., as Trustee for the Registered
Holders of GMAC Commercial Mortgage Securities Inc., Mortgage Pass-Through
Certificates, Series 2004-C3, and related documents, including:

a.  
Promissory Note for the original principal amount of $17,500,000, dated
September 16, 2004, from Baronne Hotel Investors, L.L.C. to GMAC Commercial
Mortgage Bank.

b.  
Mortgage, Security Agreement, Assignment of Leases and Rents and Fixture Filing
dated September 16, 2004 from Baronne Hotel Investors, L.L.C. to GMAC Commercial
Mortgage Bank.

c.  
Amended and Restated Guaranty of Recourse Obligations dated December 15, 2006
made by Apple REIT Seven, Inc. for the benefit of Wells Fargo Bank, N.A., as
Trustee for the Registered Holders of GMAC Commercial Mortgage Securities Inc.,
Mortgage Pass-Through Certificates, Series 2004-C3.

 
12.  
TUPELO HAMPTON INN: Loan Assumption and Substitution Agreement dated as of
January 23, 2007 among  A7 SPE Tupelo, L.P., Apple REIT Seven, Inc., Hopo/Tupelo
Hotels, LLC, Thomas L. Hunt, Jr., Howard J. Porter, Jr., in favor of LaSalle
Bank National Association, as Trustee for the Registered Holders of Banc of
America Commercial Mortgage Inc., Commercial Mortgage Pass-Through Certificates,
Series 2006-2, and related documents, including:

a.  
Promissory Note in the original principal amount of $4,200,000 dated February
23, 2006, from Hopo/Tupelo Hotels, LLC to Barclays Capital Real Estate, Inc.

b.  
Deed of Trust, Assignment of Rents and Leases, Security Agreement and Fixture
Filing dated as of February 23, 2006 granted by Hopo/Tupelo Hotels, LLC to
Daniel J. Flanigan, As Trustee, for the benefit of Barclays Capital Real Estate,
Inc.



13.  
RICHMOND MARRIOTT: Loan Assumption Agreement and Modification of Note, Deed of
Trust and Other Loan Documents, dated as of January 25, 2008 among Metropolitan
Life Insurance

 
 
 

--------------------------------------------------------------------------------

 
 
 
Company, Apple Seven SPE Richmond, Inc. and Apple Seven Services Richmond, Inc.,
and related documents including:

a.  
Promissory note in the original principal amount of $26,750,000 made as of
September 3, 2004 by PRVA II, L.P. in favor of Metropolitan Life Insurance
Company.

b.  
Leasehold Deed of Trust, Security Agreement and Fixture Filing by PRVA II,L.P.
to David W. Briggs and La Fonte Nesbitt, as Trustees, for the benefit of
Metropolitan Life Insurance Company.

 
 
 

--------------------------------------------------------------------------------

 
 
APPLE REIT EIGHT, INC.*


1.  
TUKWILA HOMEWOOD SUITES: Loan Agreement dated as of September 14, 2012 between
Apple Eight SPE Tukwila, Inc. and Cantor Commercial Real Estate Lending, L.P.
and related documents including:

a.  
Promissory Note in the original principal amount of $9,700,000 for the benefit
of Cantor Commercial Real Estate Lending, L.P., dated September 14, 2012.

b.  
Deed of Trust, Security Agreement, Assignment of Leases and Fixture Filing,
dated as of September 14, 2012, made by Apple Eight SPE Tukwila, Inc. to Chicago
Title Insurance Company, as Trustee, for the benefit of Cantor Commercial Real
Estate Lending, L.P.

c.  
Guaranty of Recourse Obligations (Unsecured) dated as of September 14, 2012 from
Apple REIT Eight, Inc. in favor of Cantor Commercial Real Estate Lending, L.P.



2.  
SOMERSET COURTYARD: Loan Agreement dated as of September 14, 2012 between Apple
Eight SPE Somerset, Inc. and Cantor Commercial Real Estate Lending, L.P. and
related documents including:

a.  
Promissory Note in the original principal amount of $9,000,000 for the benefit
of Cantor Commercial Real Estate Lending, L.P., dated September 14, 2012.

b.  
Leasehold Mortgage, Security Agreement, Assignment of Leases and Fixture Filing,
dated as of September 14, 2012, made by Apple Eight SPE Somerset, Inc. to Cantor
Commercial Real Estate Lending, L.P.

c.  
Guaranty of Recourse Obligations (Unsecured) dated as of September 14, 2013 from
Apple REIT Eight, Inc. in favor of Cantor Commercial Real Estate Lending, L.P.



3.  
OCEANSIDE AND BURBANK RESIDENCE INNS: Loan Agreement dated January 13, 2012
between Apple Eight California, Inc. and Wells Fargo Bank, National
Association  and related documents including:

a.  
First Loan Modification Agreement dated as of April 5, 2013 between Apple Eight
California, Inc. and Wells Fargo Bank, National Association

b.  
Promissory Note in the original principal amount of $40,000,000 dated January
13, 2012 for the benefit of Wells Fargo Bank, National Association.

c.  
Deed of Trust with Absolute Assignment of Leases and Rents, Security Agreement
and Fixture Filing dated January 13, 2012 by Apple Eight California, Inc., to
Wells Fargo Bank, National Association, with regard to the Residence Inn hotel
in Burbank, California.

d.  
Deed of Trust with Absolute Assignment of Leases and Rents, Security Agreement
and Fixture Filing dated January 13, 2012 by Apple Eight California, Inc., to
Wells Fargo Bank, National Association, with regard to the Residence Inn hotel
in Oceanside, California.

e.  
Limited Guaranty dated January 13, 2012 by Apple Eight California, Inc. in favor
of Well Fargo Bank, National Association.



4.  
CONCORD HAMPTON INN: Loan Assumption and Modification Agreement dated March 7,
2008 between Apple Eight SPE Concord, Inc. and Gabriel Newport Concord, LLC in
favor of The Bank of New York Trust Company, National Association as Trustee for
the Registered Holders of

 
 
* all obligations of a Loan Party described on this schedule are unsecured
Guarantees of Non-Recourse Indebtedness of a Subsidiary for which recourse to
such Loan Party is contractually limited to liability for Customary Non-Recourse
Carve-Outs

 
 
 

--------------------------------------------------------------------------------

 
 
 
Morgan Stanley Capital I, Inc., Commercial Mortgage Pass-Through Certificates,
Series MS 2007-IQ14,  and related documents including:

a.  
Promissory Note in the original principal amount of $5,200,000 dated March 1,
2007

b.  
Deed of Trust, Security Agreement and Fixture Filing dated as of March 1, 2007
granted by Gabriel Newport Concord, LLC to LaSalle Bank National Association.

c.  
Substitution of Indemnitor and Assumption of Obligations of Indemnitor dated
March 7, 2008 between Apple Eight Hospitality, Inc., Apple Eight SPE Concord,
Inc., James Gabriel, Michael Pleninger, and The Bank of New York Trust Company,
National Association as Trustee for the Registered Holders of Morgan Stanley
Capital I, Inc., Commercial Mortgage Pass-Through Certificates, Series MS
2007-IQ14.

 
5.  
WESTFORD RESIDENCE INN: Loan Agreement dated October 1, 2010 between Apple Eight
SPE Westford, Inc. and Wells Fargo Bank, National Association, and related
documents including:

a.  
Promissory Note in the original principal amount of $7,000,000, dated October 1,
2010

b.  
Mortgage and Absolute Assignment of Rents and Leases and Security Agreement (and
Fixture Filing) dated October 1, 2010 by Apple Eight SPE Westford, Inc. to Wells
Fargo Bank, National Association.

c.  
Limited Guaranty dated October 1, 2010 by Apple REIT Eight, Inc. in favor of
Wells Fargo Bank, National Association.



6.  
HILTON HEAD HILTON GARDEN INN: Loan Assumption and Substitution Agreement dated
May 24, 2008 between Apple Eight SPE Hilton Head, Inc., Apple Eight Hospitality,
Inc., Homecourt Hospitality-Hilton Head 1, LLC, Homecourt Hospitality-Hilton
Head 2, LLC, James T. Turner and Joan S. Turner, and Wells Fargo Bank, N.A., as
Trustee for the Registered Holders of Credit Suisse First Boston Mortgage
Securities Corp., Commercial Mortgage Pass-Through Certificates, Series 2006-C2,
and related documents including:

a.  
Promissory Note in the original principal amount of $6,600,000 dated March 14,
2006.

b.  
Mortgage and Security Agreement dated March 14, 2006 by G.S. Partners of Hilton
Head, L.L.C. to Wells Fargo Bank, N.A., as assignee of Column Financial, Inc.



7.  
OVERLAND PARK RESIDENCE INN: Consent, Assumption and Modification Agreement with
Release dated April 30, 2008 by Riley Extended Stay Suites, L.L.C., Lewis H.
Wiens, Apple Eight Overland Park, LLC, Apple Eight Hospitality, Inc. Apple Eight
Services Overland Park, Inc., and Wells Fargo Bank, N.A., as Trustee for
Certificateholders of Deutsche Mortgage & Asset Receiving Corporation,
Commercial Mortgage Pass-Through Certificates/ Series COMM 2005-LP5, and related
documents including:

a.  
Promissory Note in the original principal amount of $7,500,000, dated March 7,
2005

b.  
Mortgage, Security Agreement, Assignment of Leases and Rents and Fixture Filing
dated March 7, 2005 by Riley Extended Stay Suites, L.L.C. in favor of PNC Bank,
National Association.

c.  
Non-Recourse Indemnification Agreement dated April 30, 2008 by Apple Eight
Hospitality, Inc. in favor of Wells Fargo Bank, N.A., as Trustee for
Certificateholders of Deutsche Mortgage & Asset Receiving Corporation,
Commercial Mortgage Pass-Through Certificates/ Series COMM 2005-LP5.



8.  
KANSAS CITY RESIDENCE INN: Consent, Assumption and Modification Agreement with
Release dated April 30, 2008 by Country Club Extended Stay Suites, L.L.C., Lewis
H. Wiens, Apple Eight SPE Kansas City, Inc., Apple Eight Hospitality, Inc. Apple
Eight Services Kansas City, Inc., and Wells Fargo Bank, N.A., as Trustee for
Certificateholders of Deutsche Mortgage & Asset Receiving Corporation,
Commercial Mortgage Pass-Through Certificates/ Series COMM 2005-LP5, and related
documents including:

 
 
 

--------------------------------------------------------------------------------

 
 
a.  
Promissory Note in the original principal amount of $11,850,000, dated October
17, 2005

b.  
Deed of Trust, Security Agreement, Assignment of Leases and Rents and Fixture
Filing dated October 17, 2005 by Country Club Extended Stay Suites, L.L.C. for
the benefit of PNC Bank, National Association.

c.  
Non-Recourse Indemnification Agreement dated April 30, 2008 by Apple Eight
Hospitality, Inc. in favor of Wells Fargo Bank, N.A., as Trustee for
Certificateholders of Deutsche Mortgage & Asset Receiving Corporation,
Commercial Mortgage Pass-Through Certificates/ Series COMM 2005-LP5.

 
9.  
WINSTON-SALEM COURTYARD: Assumption Agreement dated May 16, 2008 by LaSalle Bank
National Association, as Trustee for those certain ML-CFC Commercial Mortgage
Trust 2007-5, Commercial Mortgage Pass-Through Certificates, Series 2007-5,
Homecourt Hospitality-Winston-Salem, LLC, Apple Eight SPE Winston-Salem, Inc.
and Apple Eight Services Winston-Salem, Inc., and related documents, including:

a.  
Promissory Note in the original principal amount of $8,000,000 dated November
10, 2006.

b.  
Amended and Restated Loan Agreement dated May 16, 2008 between LaSalle Bank
National Association, as Trustee for those certain ML-CFC Commercial Mortgage
Trust 2007-5, Commercial Mortgage Pass-Through Certificates, Series 2007-5 and
Apple Eight SPE Winston-Salem, Inc.

c.  
Amended and Restated Deed of Trust, Assignment of Leases and Rents, Security
Agreement and Fixture Filing dated May 16, 2008 by Apple Eight SPE
Winston-Salem, Inc. and Apple Eight Services Winston-Salem, Inc. to Chicago
Title Insurance Company, in favor of LaSalle Bank National Association, as
Trustee for those certain ML-CFC Commercial Mortgage Trust 2007-5, Commercial
Mortgage Pass-Through Certificates, Series 2007-5



10.  
GREENVILLE RESIDENCE INN: Assumption Agreement dated May 16, 2008 by LaSalle
Bank National Association, as Trustee for those certain ML-CFC Commercial
Mortgage Trust 2007-5, Commercial Mortgage Pass-Through Certificates, Series
2007-5, Homecourt Hospitality-Greenville, LLC, PHREG-Greenville, LLC, Apple
Eight SPE Greenville, Inc. and Apple Eight Services Greenville, Inc., and
related documents including:

a.  
Promissory Note in the original principal amount of $6,531,000 dated January 18,
2007.

b.  
Amended and Restated Mortgage, Assignment of Leases and Rents, Security
Agreement and Fixture Filing dated May 16, 2008 by Apple Eight SPE Greenville,
Inc., Apple Eight Services Greenville, Inc., in favor of LaSalle Bank National
Association, as Trustee for those certain ML-CFC Commercial Mortgage Trust
2007-5, Commercial Mortgage Pass-Through Certificates, Series 2007-5

c.  
Guaranty of Recourse Obligations dated May 16, 2008 by Apple REIT Eight, Inc.
for the benefit of LaSalle Bank National Association, as Trustee for those
certain ML-CFC Commercial Mortgage Trust 2007-5, Commercial Mortgage
Pass-Through Certificates, Series 2007-5.



11.  
BIRMINGHAM HOMEWOOD SUITES: Assumption Agreement dated May 23, 2008
between  LaSalle Bank National Association, as Trustee for those certain ML-CFC
Commercial Mortgage Trust 2007-5, Commercial Mortgage Pass-Through Certificates,
Series 2007-5, Homecourt Hospitality-Birmingham 1, LLC, Homecourt Hospitality
Birmingham 2, LLC, PHREG-Birmingham, LLC, Apple Eight SPE Birmingham, Inc. and
Apple Eight Services Birmingham, Inc., and related documents including:

a.  
Promissory Note in the original principal amount of $11,850,000, dated January
19, 2007.

 
 
 

--------------------------------------------------------------------------------

 
 
b.  
Amended and Restated Mortgage, Assignment of Leases and Rents, Security
Agreement and Fixture Filing dated May 23, 2008 by Apple Eight SPE Birmingham,
Inc., Apple Eight Services Birmingham, Inc., in favor of LaSalle Bank National
Association, as Trustee for those certain ML-CFC Commercial Mortgage Trust
2007-5, Commercial Mortgage Pass-Through Certificates, Series 2007-5

c.  
Guaranty of Recourse Obligations dated May 23, 2008 by Apple REIT Eight, Inc.
for the benefit of LaSalle Bank National Association, as Trustee for those
certain ML-CFC Commercial Mortgage Trust 2007-5, Commercial Mortgage
Pass-Through Certificates, Series 2007-5.

 
12.  
JACKSONVILLE HOMEWOOD SUITES: Assumption Agreement dated June 17, 2008
between  LaSalle Bank National Association, as Trustee for those certain ML-CFC
Commercial Mortgage Trust 2007-5, Commercial Mortgage Pass-Through Certificates,
Series 2007-5, Homecourt Hospitality-Jacksonville, LLC, PHREG-Jacksonville, LLC,
Apple Eight SPE Jacksonville, Inc. and Apple Eight Services Jacksonville, Inc.,
and related documents including:

a.  
Renewal and Future Advance Promissory Note in the original principal amount of
$17,225,000, dated January 19, 2007

b.  
Amended and Restated Mortgage, Assignment of Leases and Rents, Security
Agreement and Fixture Filing dated June 17, 2008 by Apple Eight SPE
Jacksonville, Inc., Apple Eight Services Jacksonville, Inc., in favor of LaSalle
Bank National Association, as Trustee for those certain ML-CFC Commercial
Mortgage Trust 2007-5, Commercial Mortgage Pass-Through Certificates, Series
2007-5



13.  
FAYETTEVILLE RESIDENCE INN: Loan Agreement dated November 24, 2010 between Apple
Eight SPE Fayetteville, Inc. and Wells Fargo Bank, National Association, and
related documents including:

a.  
Promissory note in the original principal amount of $7,000,000 dated November
24, 2010

b.  
Deed of Trust and Absolute Assignment of Rents and Leases and Security Agreement
(and Fixture Filing) dated November 24, 2010 by Apple Eight SPE Fayetteville,
Inc. to Wells Fargo Bank, National Association.

c.  
Limited Guaranty dated November 24, 2010 by Apple REIT Eight, Inc. to Wells
Fargo Bank, National Association.



14.  
VIRGINIA BEACH (SOUTH) COURTYARD: Loan Agreement dated October 19, 2011 between
Cantor Commercial Real Estate Lending, L.P. and Apple Eight SPE Virginia Beach
South, Inc., and related documents including:

a.  
Promissory Note in the original principal amount of $14,500,000 dated October
19, 2011

b.  
Fee and Leasehold Deed of Trust, Security Agreement, Assignment of Leases and
Fixture Filing dated October 19, 2011 by Apple Eight SPE Virginia Beach South,
Inc. to Kevin J. Kelley, P.C., as Trustee, for the benefit of Cantor Commercial
Real Estate Lending, L.P.

c.  
Guaranty of Recourse Obligations dated October 19, 2011 by Apple REIT Eight,
Inc. for the benefit of Cantor Commercial Real Estate Lending, L.P.



15.  
VIRGINIA BEACH (NORTH) COURTYARD: Loan Agreement dated October 19, 2011 between
Cantor Commercial Real Estate Lending, L.P. and Apple Eight SPE Virginia Beach
North, Inc., and related documents including:

a.  
Promissory Note in the original principal amount of $17,500,000 dated October
19, 2011

b.  
Deed of Trust, Security Agreement, Assignment of Leases and Fixture Filing dated
October 19, 2011 by Apple Eight SPE Virginia Beach North, Inc. to Kevin J.
Kelley, P.C., as Trustee, for the benefit of Cantor Commercial Real Estate
Lending, L.P.

 
 
 

--------------------------------------------------------------------------------

 
 
c.  
Guaranty of Recourse Obligations dated October 19, 2011 by Apple REIT Eight,
Inc. for the benefit of Cantor Commercial Real Estate Lending, L.P.



16.  
CAROLINA BEACH COURTYARD: Loan Agreement dated October 19, 2011 between Cantor
Commercial Real Estate Lending, L.P. and Apple Eight SPE Carolina Beach, L.P.
and related documents including:

a.  
Promissory Note in the original principal amount of $12,500,000 dated October
19, 2011

b.  
Deed of Trust, Security Agreement, Assignment of Leases and Fixture Filing dated
October 19, 2011 by Apple Eight SPE Carolina Beach, L.P. to Firs Title of the
Carolinas, LLC, as Trustee, for the benefit of Cantor Commercial Real Estate
Lending, L.P.

c.  
Guaranty of Recourse Obligations dated October 19, 2011 by Apple REIT Eight,
Inc. for the benefit of Cantor Commercial Real Estate Lending, L.P.



17.  
CHARLOTTESVILLE COURTYARD: Loan Agreement dated October 19, 2011 between Cantor
Commercial Real Estate Lending, L.P. and Apple Eight SPE Charlottesville, Inc.,
and related documents including:

a.  
Promissory Note in the original principal amount of $15,500,000 dated October
19, 2011

b.  
Deed of Trust, Security Agreement, Assignment of Leases and Fixture Filing dated
October 19, 2011 by Apple Eight SPE Charlottesville, Inc. to Kevin J. Kelley,
P.C., as Trustee, for the benefit of Cantor Commercial Real Estate Lending, L.P.

c.  
Guaranty of Recourse Obligations dated October 19, 2011 by Apple REIT Eight,
Inc. for the benefit of Cantor Commercial Real Estate Lending, L.P.



18.  
SUFFOLK COURTYARD: Assumption Agreement dated July 2, 2008 among Southern
Electrical Retirement Fund, Nansemond CY Investment Associates, LLC and Apple
Eight Hospitality Ownership, Inc., and related documents including:

a.  
Promissory Note in the original principal amount of $8,800,000 dated June 26,
2007, as amended by that Modification of Promissory Note dated May 31, 2011.

b.  
First Deed of Trust, Security Agreement and Financing Statement  by Nansemond CY
Investment Associates, LLC to Peter Baumbusch, as Trustee, for the benefit of
Southern Electrical Retirement Fund

c.  
Modification Agreement dated May 31, 2011 between Apple Eight Hospitality
Ownership, Inc. and Southern Electrical Retirement Fund.



19.  
SUFFOLK TOWNEPLACE SUITES: Assumption Agreement dated July 2, 2008 among
Southern Electrical Retirement Fund, James River TPS Associates, LLC and Apple
Eight Hospitality Ownership, Inc. , and related documents including:

a.  
Promissory Note in the original principal amount of $6,750,000 dated June 26,
2007, as amended by that Modification of Promissory Note dated May 31, 2011.

b.  
First Deed of Trust, Security Agreement and Financing Statement  by James River
TPS Associates, LLC to Peter Baumbusch, as Trustee, for the benefit of Southern
Electrical Retirement Fund

c.  
Modification Agreement dated May 31, 2011 between Apple Eight Hospitality
Ownership, Inc. and Southern Electrical Retirement Fund.



20.  
SAVANNAH HILTON GARDEN INN: Consent, Assumption and Modification Agreement with
Release dated July 31, 2008 among Crossroads Hospitality Services, L.L.C.,
William R. Hickman, Jr., Douglas H. Lambert, Apple Eight SPE Savannah, Inc,
Apple Eight Hospitality, Inc., Apple Eight Services Savannah, Inc. and Wells
Fargo Bank, N.A., as Trustee for Registered Holders of J.P. Morgan Chase
Commercial Mortgage Securities Trust 2007-LDP10, Commercial Mortgage
Pass-Through Certificates, Series 2007-LDP10, and related documents including:

 
 
 

--------------------------------------------------------------------------------

 
 
a.  
Promissory Note in the original principal amount of $5,825,000 dated January 16,
2007.

b.  
Leasehold Deed to Secure Debt, Security Agreement and Assignment of Leases and
Rents dated January 16, 2007 by Crossroads Hospitality Services, L.L.C. in favor
of PNC Bank, National Association.

c.  
Non-Recourse Indemnification Agreement dated July 31, 2008 by Apple Eight
Hospitality, Inc. in favor of Wells Fargo Bank, N.A., as Trustee for Registered
Holders of J.P. Morgan Chase Commercial Mortgage Securities Trust 2007-LDP10,
Commercial Mortgage Pass-Through Certificates, Series 2007-LDP10.

 
 
 

--------------------------------------------------------------------------------

 
 
APPLE HOSPITALITY REIT, INC. (formerly APPLE REIT NINE, INC.)*


1.  
ANCHORAGE EMBASSY SUITES: Loan Agreement dated as of September 13, 2012 between
Apple Nine SPE Anchorage, Inc. and Wells Fargo Bank, National Association and
related documents including:

a.  
Promissory Note in the original principal amount of $23,230,000 dated September
13, 2012.

b.  
Deed of Trust, Assignment of Leases and Rents, Security Agreement and Fixture
Filing, dated as of September 13, 2012, made by Apple Nine SPE Anchorage, Inc.
and Apple Nine Hospitality Management, Inc. to Fidelity Title Agency of Alaska,
as Trustee, for the benefit of Wells Fargo Bank, National Association.

c.  
Guaranty of Recourse Obligations dated as of September 13, 2012 by Apple REIT
Nine, Inc. for the benefit of Wells Fargo Bank, National Association.



2.  
COLLEGEVILLE COURTYARD: Loan Agreement dated as of August 30, 2012 between Apple
Nine Collegeville Business Trust and Wells Fargo Bank, National Association and
related documents including:

a.  
Promissory Note in the original principal amount of $12,650,000 dated August 30,
2012.

b.  
Fee and Leasehold Mortgage, Assignment of Leases and Rents, Security Agreement
and Fixture Filing, dated as of August 30, 2012, made by Apple Nine Collegeville
Business Trust, Apple Nine Pennsylvania Business Trust and Apple Nine
Hospitality Management, Inc. to Wells Fargo Bank, National Association.

c.  
Guaranty of Recourse Obligations dated as of August 30, 2012 by Apple REIT Nine,
Inc. for the benefit of Wells Fargo Bank, National Association.



3.  
GRAPEVINE HILTON GARDEN INN: Loan Agreement dated as of August 29, 2012 between
Apple Nine SPE Grapevine, Inc. and Wells Fargo Bank, National Association and
related documents including:

a.  
Promissory Note in the original principal amount of $11,819,000 dated August 29,
2012.

b.  
Deed of Trust, Assignment of Leases and Rents, Security Agreement and Fixture
Filing, dated as of August 29, 2012, made by Apple Nine SPE Grapevine, Inc. and
Apple Nine Hospitality Texas Services II, Inc. to William M. Woodall, as
Trustee, for the benefit of Wells Fargo Bank, National Association.

c.  
Guaranty of Recourse Obligations dated as of August 29, 2012 by Apple REIT Nine,
Inc. for the benefit of Wells Fargo Bank, National Association.



4.  
DUNCANVILLE HILTON GARDEN INN: Note and Deed of Trust Assumption Agreement dated
October 16, 2008 (effective October 21, 2008) between Wells Fargo Bank, N.A., as
Trustee for the Registered Holders of Wachovia Bank Commercial Mortgage Trust,
Commercial Mortgage Pass-Through Certificates, Series 2007-31, SCI Duncanville
Hotel LTD., Apple Nine SPE Duncanville, Inc., and Apple Nine Services
Duncanville, Inc., joined by Apple REIT Nine., Inc. as New Indemnitor,  and
related documents including:

a.  
Promissory Note in the original principal amount of $14,200,000 dated May 1,
2007.

 
* all obligations of a Loan Party described on this schedule are unsecured
Guarantees of Non-Recourse Indebtedness of a Subsidiary for which recourse to
such Loan Party is contractually limited to liability for Customary Non-Recourse
Carve-Outs
 
 
 

--------------------------------------------------------------------------------

 
 
b.  
Deed of Trust and Security Agreement dated May 1, 2007 by SCI Duncanville Hotel
Ltd. for the benefit of Nomura Credit & Capital, Inc.

 
5.  
ALLEN HILTON GARDEN INN: Loan Assumption and Substitution Agreement dated
October 31, 2008 between Apple Nine SPE Allen, Inc., Apple Nine Hospitality,
Inc., SCI Allen Hotel, Ltd., certain Original Indemnitors, and LaSalle Bank
National Association, in its capacity as trustee for the registered holders of
LB-UBS Commercial Mortgage Trust 2005-C7, Commercial Mortgage Pass-Through
Certificates, Series 2005-C7, and related documents including:

a.  
Promissory Note in the original principal amount of $11,250,000, dated September
29, 2005

b.  
Deed of Trust, Fixture Filing and Security Agreement dated September 29, 2005 by
SCI Allen Hotel, Ltd. for the benefit of Lehman Brothers Bank, FSB.

 
6.  
BRISTOL COURTYARD: Assumption Agreement dated November 7, 2008 between Bank of
America, National Association, as successor by merger to LaSalle Bank National
Association, as Trustee for those certain Bear Stearns Commercial Mortgage
Securities, Inc., Commercial Mortgage Pass-Through Certificates, Series
2006-PWR14, Linden Hotel Properties, L.L.C., Apple Nine SPE Bristol, Inc. and
Apple Nine Services Bristol, Inc., and related documents including:

a.  
 Promissory Note in the original principal amount of $10,000,000 dated July 3,
2006.

b.  
Amended and Restated Fee and Leasehold Deed of Trust and Absolute Assignment of
Rents and Leases and Security Agreement (and Fixture Filing) dated November 7,
2008 by  Apple Nine SPE Bristol, Inc. Apple Nine Services Bristol, Inc. for the
benefit of Mortgage Electronic Registration Systems, Inc., as nominee for Bank
of America, National Association, as successor by merger to LaSalle Bank
National Association, as Trustee for those certain Bear Stearns Commercial
Mortgage Securities, Inc., Commercial Mortgage Pass-Through Certificates, Series
2006-PWR14.

c.  
Limited Guaranty dated November 7, 2008 by Apple REIT Nine, Inc. in favor of
Bank of America, National Association, as successor by merger to LaSalle Bank
National Association, as Trustee for those certain Bear Stearns Commercial
Mortgage Securities, Inc., Commercial Mortgage Pass-Through Certificates, Series
2006-PWR14.

 
7.  
AUSTIN (NW) HOMEWOOD SUITES: Consent, Assumption and Modification Agreement with
Release dated April 14, 2009 among Austin FRH, Ltd., Michael V. Harrell, Apple
Nine SPE Austin Northwest, Inc., Apple Nine Hospitality, Inc., Austin Nine
Services Austin Northwest, Inc. and U.S. Bank, National Association, as Trustee
for the Registered Holders of Merrill Lynch Mortgage Trust 2006-C1, Commercial
Mortgage Pass-Through Certificates, Series 2006-C1, and related documents
including:

a.  
Promissory Note in the original principal amount of $8,000,000 effective
February 21, 2006.

b.  
Deed of Trust, Security Agreement and Fixture Filing effective February 21, 2006
by Austin FRH, Ltd. for the benefit of LaSalle Bank National Association.

 
8.  
AUSTIN (ARBORETUM) HAMPTON INN: Consent, Assumption and Modification Agreement
with Release dated April 14, 2009 among FRH Braker, Ltd., Michael V. Harrell,
Apple Nine SPE Austin Arboretum, Inc., Apple Nine Hospitality, Inc., Austin Nine
Services Austin Arboretum, Inc. and U.S. Bank, National Association, as Trustee
for the Registered Holders of Merrill Lynch Mortgage Trust 2006-C1, Commercial
Mortgage Pass-Through Certificates, Series 2006-C1, and related documents
including:

a.  
Promissory Note in the original principal amount of $8,000,000 effective March
1, 2006

 
 
 

--------------------------------------------------------------------------------

 
 
b.  
Deed of Trust, Security Agreement and Fixture Filing effective March 1, 2006 by
FRH Braker, Ltd. for the benefit of LaSalle Bank National Association.

 
9.  
ROUND ROCK HAMPTON INN: Note and Deed of Trust Assumption Agreement effective
March 6, 2009 between Wells Fargo Bank, N.A. as Trustee for the Registered
Holders of J.P. Morgan Chase Commercial Mortgage Securities Corp., Commercial
Mortgage Pass-Through Certificates, Series 2006-LDP7, joined by Apple REIT Nine,
Inc. as New Indemnitor, and related documents including:

a.  
Promissory Note in the original principal amount of $4,400,000 effective April
11, 2006.

b.  
Deed of Trust, Security Agreement and Fixture Filing effective April 11, 2006
from RR Hotel Investment, Ltd. for the benefit of LaSalle Bank National
Association.

 
10.  
ROGERS HAMPTON INN: Assumption Agreement dated August 31, 2010 between U.S. Bank
National Association, as Trustee for Mortgage Stanley Capital I Inc., Commercial
Mortgage Pass-Through Certificates, Series 2005-HQ7, Rogers Lodging Associates,
LLC, Charles J. Raymond, Apple Nine SPE Rogers, Inc. Apple REIT Nine, Inc. and
Apple Nine Services Rogers, Inc., and related documents including:

a.  
Promissory Note in the original principal amount of $9,000,000 dated September
1, 2005.

b.  
Mortgage and Security Agreement dated September 1, 2005 by Rogers Lodging
Associates HI, LLC to Morgan Stanley Mortgage Capital, Inc.

c.  
Guaranty of Recourse Obligations dated August 31, 2010 by Apple REIT Nine, Inc.
in favor of U.S. Bank National Association, as Trustee for Mortgage Stanley
Capital I Inc., Commercial Mortgage Pass-Through Certificates, Series 2005-HQ7.

 
11.  
ST. LOUIS HAMPTON INN: Assumption Agreement dated August 31, 2010 between Bank
of America National Association, as Successor by Merger to LaSalle Bank National
Association, as Trustee for Bear Stearns Commercial Mortgage Securities, Inc.,
Commercial Mortgage Pass-Through Certificates, Series 2005-TOP20, and related
documents including:

a.  
Promissory Note in the original principal amount of $15,000,000 dated September
1, 2005.

b.  
Deed of Trust and Security Agreement dated September 1, 2005 by St. Louis
Lodging Associates, LLC for the benefit of Mortgage Stanley Mortgage Capital,
Inc..

c.  
Guaranty of Recourse Obligations dated August 31, 2010 by Apple REIT Nine, Inc.
in favor of Bank of America National Association, as Successor by Merger to
LaSalle Bank National Association, as Trustee for Bear Stearns Commercial
Mortgage Securities, Inc., Commercial Mortgage Pass-Through Certificates, Series
2005-TOP20.

 
12.  
KANSAS CITY HAMPTON INN: Assumption Agreement dated August 31, 2005 between U.S.
Bank National Association, as Trustee for Mortgage Stanley Capital I Inc.,
Commercial Mortgage Pass-Through Certificates, Series 2005-HQ7, Liberty Lodging
Associates L.L.C., Charles J. Raymond, Apple Nine Kansas City, LLC, Apple REIT
Nine, Inc. and Apple Nine Services Kansas City, Inc., and related documents
including:

a.  
Promissory Note in the original principal amount of $7,000,000 dated September
22, 2005.

b.  
Deed of Trust and Security Agreement dated September 22, 2005 by Liberty Lodging
Associates, L.L.C. for the benefit of Mortgage Stanley Mortgage Capital, Inc.

c.  
Guaranty of Recourse Obligations dated August 31, 2010 by Apple REIT Nine, Inc.
in favor of .S. Bank National Association, as Trustee for Mortgage Stanley
Capital I Inc., Commercial Mortgage Pass-Through Certificates, Series 2005-HQ7.

 
 
 

--------------------------------------------------------------------------------

 
 
13.  
IRVING HOMEWOOD SUITES: Assumption Agreement dated December 29, 2010 between
Apple Nine SPE Irving, Inc., Apple Nine Services Irving, Inc., Redwood
Hospitality, L.P., Bank of America, National Association, as Trustee for the
Registered Holders of Credit Suisse First Boston Mortgage Securities Corp.,
Commercial Mortgage Pass-Through Certificates, Series 2007-C2, Dilip P. Pranav,
Narendra Pranav, and Apple REIT Nine, Inc. , and related documents including:

a.  
Promissory Note in the original principal amount of $6,500,000 effective March
14, 2007.

b.  
Deed of Trust, Security Agreement and Financing Statement effective March 14,
2007 by Redwood Hospitality, L.P. for the benefit of Column Financial, Inc.

 
14.  
PHILLY/MALVERN COURTYARD: Assignment, Assumption and Amendatory  Agreement
effective November 3, 2010 between MAL Lodging, L.P., Apple Nine Malvern
Pennsylvania Business Trust, and ING Life Insurance and Annuity Company, and
related documents including:

a.  
 Promissory Note in the original principal amount of $8,350,000 dated September
12, 2006

b.  
 Open-End Mortgage, Security Agreement, Financing Statement and Fixture Filing
dated September 12, 2006 by MAL Lodging, L.P. for the benefit of ING Life
Insurance and Annuity Company.

c.  
Limited Guaranty dated November 30, 2010 by Apple REIT Nine, Inc. for the
benefit of ING Life Insurance and Annuity Company.

 
15.  
TEXARKANA HAMPTON INN & SUITES: Assumption and Release Agreement dated January
31, 2011 between D & D Lodging, L.L.P., Apple Nine SPE Texarkana, Inc., Wells
Fargo Bank, N.A., as Trustee for the Registered Holders of ML-CFC Commercial
Mortgage Trust 2006-3, Commercial Mortgage Pass-Through Certificates, Series
2006-3, Ruel Jack Daugherty and Elizabeth Ann Daugherty, and Apple REIT Nine,
Inc., and related documents including:

a.  
 Promissory Note in the original principal amount of $5,200,000 dated June 16,
2006.

b.  
 Deed of Trust, Assignment of Leases and Rents, Security Agreement and Fixture
Filing dated June 16, 2006 by D & D Lodging, L.L.P. for benefit of Countrywide
Commercial Real Estate Finance, Inc.

c.  
Guaranty of Recourse Obligations dated January 31, 2011 by Apple REIT Nine, Inc.
for the benefit of Wells Fargo Bank, N.A., as Trustee for the Registered Holders
of ML-CFC Commercial Mortgage Trust 2006-3, Commercial Mortgage Pass-Through
Certificates, Series 2006-3.

 
16.  
DALLAS PARK CITIES HILTON: Note and Deed of Trust Assumption Agreement dated May
13, 2011 between  Wells Fargo Bank, N.A., a National Banking Association, as
Trustee for the Registered Holders of GS Mortgage Securities Corporation II,
Commercial Mortgage Pass-Through Certificates, Series 2005-GG4, RMC PC Hotel,
L.P., Apple Nine SPE Dallas, Inc. and  Apple Nine Services Dallas, Inc., and
related documents including:

a.  
Promissory Note in the original principal amount of $23,500,000 dated May 24,
2005.

b.  
Deed of Trust, Assignment of Leases and Rents and Security Agreement dated May
24, 2005 by RMC PC Hotel, LP for the benefit of Greenwich Capital Financial
Products, Inc.





 
 

--------------------------------------------------------------------------------

 




SCHEDULE 7.03


EXISTING INDEBTEDNESS


 
 
 
Property
           
 
 
Recourse
   
Assumption
or
Origination
 
 
 
Maturity
 
 
 
Interest
 
 
 
 
Balance
 #
 
Property
Company
Borrowing Entity
Lender/Servicer
Nature
Loan #
 Date
Date
Rate
 
1/31/14
7009
 
Duncanville HGI
Apple Nine
Apple Nine SPE Duncanville, Inc.
Wells Fargo
Secured Non-Recourse
191000086
10/21/2008
5/11/2017
5.880%
 
   12,888,461.16
7011
 
Allen HGI
Apple Nine
Apple Nine SPE Allen, Inc.
Wells Fargo
Secured Non-Recourse
343001400
10/31/2008
10/11/2015
5.370%
 
     9,769,611.52
7014
 
Bristol CY
Apple Nine
Apple Nine SPE Bristol, Inc.
Wells Fargo
Secured Non-Recourse
310904271
11/7/2008
8/1/2016
6.585%
 
     9,073,275.92
7022
 
Austin HWS Northwest
Apple Nine
Apple Nine SPE Austin Northwest, Inc.
Columbia
Secured Non-Recourse
002041990
4/14/2009
3/1/2016
5.990%
 
     6,685,471.80
7023
 
Austin HI
Apple Nine
Apple Nine SPE Austin Arboretum, Inc.
Columbia
Secured Non-Recourse
002042004
4/14/2009
3/1/2016
5.950%
 
     6,678,655.57
7024
 
Round Rock HI
Apple Nine
Apple Nine SPE Round Rock, Inc.
Columbia
Secured Non-Recourse
002042071
3/6/2009
5/1/2016
5.945%
 
     3,692,000.70
7050
 
Rogers HI
Apple Nine
Apple Nine SPE Rogers, Inc.
Wells Fargo
Secured Non-Recourse
700400668
8/31/2010
9/1/2015
5.200%
 
     7,765,887.82
7052
 
St Louis HI
Apple Nine
Apple Nine St. Louis, LLC
Wells Fargo
Secured Non-Recourse
700400667
8/31/2010
9/1/2015
5.300%
 
   12,976,571.71
7054
 
Kansas City HI
Apple Nine
Apple Nine Kansas City, LLC
Wells Fargo
Secured Non-Recourse
700400710
8/31/2010
10/1/2015
5.450%
 
     6,091,077.04
7056
 
Anchorage Embassy Suites
Apple Nine
Apple Nine SPE Anchorage, Inc.
Wells Fargo
Secured Non-Recourse
31-0916372
9/13/2012
10/1/2022
4.970%
 
   22,647,646.44
7061
 
Irving HWS
Apple Nine
Apple Nine SPE Irving, Inc.
Berkadia
Secured Non-Recourse
010035745
12/29/2010
4/11/2017
5.830%
 
     5,591,990.52
7062
 
Grapevine HGI
Apple Nine
Apple Nine SPE Grapevine, Inc.
Wells Fargo
Secured Non-Recourse
31-0916373
8/29/2012
9/1/2022
4.890%
 
   11,488,752.15
7085
 
Malvern CY
Apple Nine
Apple Nine Malvern Pennsylvania Business Trust
ING
Secured Non-Recourse
25027933
11/30/2010
10/1/2032
6.500%
 
     7,320,795.19
7086
 
Collegeville CY
Apple Nine
Apple Nine Collegeville Business Trust
Wells Fargo
Secured Non-Recourse
31-0916371
8/30/2012
9/1/2022
4.890%
 
   12,305,902.90
7088
 
Texarkana HI&S
Apple Nine
Apple Nine SPE Texarkana, Inc.
Berkadia/Capmark
Secured Non-Recourse
99-1077753
1/31/2011
7/8/2016
6.900%
 
     4,740,862.42
7095
 
Dallas/Park Cities Hilton
Apple Nine
Apple Nine SPE Dallas, Inc.
Berkadia/Capmark
Secured Non-Recourse
99-1072453
5/17/2011
6/6/2015
6.630%
 
   19,496,256.35
                         
5001
 
Somerset CY
Apple Eight
Apple Eight SPE Somerset, Inc.
Wells a/o 10/18/12
Secured Non-Recourse
48-2100028
9/14/2012
10/6/2022
4.731%
 
     8,765,805.14
5015
 
Concord HI
Apple Eight
Apple Eight SPE Concord, Inc.
Grandbridge
Secured Non-Recourse
586100544
3/7/2008
3/1/2017
6.100%
 
     4,724,917.91
5021
 
Westford RI
Apple Eight
Apple Eight SPE Westford, Inc.
Wells Fargo
Secured Non-Recourse
Loan #33-0910069; Swap #726513
10/1/2010
10/1/2015
5.300%
 
     6,542,386.61
5026
 
Hilton Head HGI
Apple Eight
Apple Eight SPE Hilton Head, Inc.
Wells Fargo
Secured Non-Recourse
99-2000050
5/29/2008
4/11/2016
6.290%
 
     5,570,273.28
5029
 
Overland Park RI
Apple Eight
Apple Eight SPE Overland Park LLC
PNC/Midland
Secured Non-Recourse
940951399
4/30/2008
4/1/2015
5.740%
 
     6,035,125.50
5030
 
Kansas City RI
Apple Eight
Apple Eight SPE Kansas City, Inc.
PNC/Midland
Secured Non-Recourse
940952085
4/30/2008
11/1/2015
5.740%
 
   10,619,034.64
5031
 
Winston Salem CY
Apple Eight
Apple Eight SPE Winston-Salem, Inc.
Wells Fargo
Secured Non-Recourse
17-0204361
5/19/2008
12/8/2016
5.940%
 
     7,467,892.14
5033
 
Greenville RI
Apple Eight
Apple Eight SPE Greenville, Inc.
Wells Fargo
Secured Non-Recourse
17-0204453
5/19/2008
2/8/2017
6.030%
 
     6,019,924.70
5034
 
Birmingham HWS
Apple Eight
Apple Eight SPE Birmingham, Inc.
Wells Fargo
Secured Non-Recourse
17-0204458
5/23/2008
2/8/2017
6.030%
 
   10,922,692.45
5035
 
Jacksonville HWS
Apple Eight
Apple Eight SPE Jacksonville, Inc.
Wells Fargo
Secured Non-Recourse
17-0204460
6/17/2008
2/8/2017
6.030%
 
   15,877,078.75
5036
 
Fayetteville RI
Apple Eight
Apple Eight SPE Fayetteville, Inc.
Wells Fargo
Secured Non-Recourse
31-0910553
11/29/2010
12/1/2015
5.140%
 
     6,557,297.60
5037
 
Oceanside RI (40%)
Apple Eight
Apple Eight California, Inc.
Wells Fargo
Secured Non-Recourse
Loan #1006078 &  cust. #5468729908; swap # 9138671
1/13/2012
1/13/2017
1MTH LIBOR +3.24%; SWAP converts this to 4.24% fixed rate.
Effective January 2015, mortgage rate will reduce to 1MTH LIBOR +3.14%; this is
still swapped to 4.24% fixed rate.
   15,688,000.00
5038
 
Burbank RI (60%)
Apple Eight
Apple Eight California, Inc.
Wells Fargo
Secured Non-Recourse
Loan #1006078 &  cust. #5468729908; swap # 9138671
1/13/2012
1/13/2017
1MTH LIBOR +3.24%; SWAP converts this to 4.24% fixed rate.
Effective January 2015, mortgage rate will reduce to 1MTH LIBOR +3.14%; this is
still swapped to 4.24% fixed rate.
   23,532,000.00
5040
 
Va Beach S 25th St CY
Apple Eight
Apple Eight SPE Virginia Beach South, Inc.
Grandbridge
Secured Non-Recourse
353364
10/19/2011
11/11/2016
6.015%
 
   13,952,125.50
5041
 
Va Beach N 37th St CY
Apple Eight
Apple Eight SPE Virginia Beach North, Inc.
Grandbridge
Secured Non-Recourse
353363
10/19/2011
11/11/2016
6.015%
 
   16,838,772.11
5042
 
Carolina Beach CY
Apple Eight
Apple Eight SPE Carolina Beach, L.P.
Grandbridge
Secured Non-Recourse
353361
10/19/2011
11/11/2016
6.015%
 
   12,027,694.35
5043
 
Charlottesville CY
Apple Eight
Apple Eight SPE Charlottesville, Inc.
Grandbridge
Secured Non-Recourse
353362
10/19/2011
11/11/2016
6.015%
 
   14,914,340.96
5045
 
Suffolk TPS
Apple Eight
Apple Eight Hospitality Ownership, Inc.
Berkadia
Secured Non-Recourse
981069252
7/2/2008
7/1/2017
6.031%
 
     6,150,283.32
5046
 
Suffolk CY
Apple Eight
Apple Eight Hospitality Ownership, Inc.
Berkadia
Secured Non-Recourse
981069284
7/2/2008
7/1/2017
6.031%
 
     8,018,162.67
5048
 
Tukwila HWS
Apple Eight
Apple Eight SPE Tukwila, Inc.
Wells a/o 10/18/12
Secured Non-Recourse
48-2100025
9/14/2012
10/6/2022
4.731%
 
     9,447,590.09
5049
 
Savannah HGI
Apple Eight
Apple Eight SPE Savannah, Inc.
PNC/Midland
Secured Non-Recourse
940953081
7/31/2008
2/1/2017
5.870%
 
     4,988,532.91
                         
3011
 
Houston RI
Apple Seven
Apple Seven SPE Houston, Inc.
Wells Fargo
Secured Non-Recourse
31-0910930
2/28/2011
3/1/2016
5.710%
 
     9,946,936.36
3020
 
Seattle Lake Union RI
Apple Seven
Apple Seven SPE Seattle, Inc.
Wells Fargo
Secured Non-Recourse
54-0100016
8/30/2012
9/1/2022
4.960%
 
   28,316,999.24
3022
 
Hattiesburg CY
Apple Seven
Apple Seven SPE Hattiesburg, Inc.
PNC/Midland
Secured Non-Recourse
030289088
8/24/2012
9/1/2022
5.000%
 
     5,742,233.18
3023
 
Huntsville HWS
Apple Seven
Apple Seven SPE Huntsville, Inc.
Wells Fargo (3/12/13)
Secured Non-Recourse
30-0110031
1/15/2013
2/6/2023
4.1195%
 
     8,322,011.73
3026
 
Rancho Bernardo CY
Apple Seven
Apple Seven SPE Rancho Bernardo, Inc.
PNC/Midland
Secured Non-Recourse
030289087
8/24/2012
9/1/2022
5.000%
 
   15,085,527.66
3027
 
New Orleans HWS
Apple Seven
Apple Seven SPE New Orleans, L.P.
Berkadia
Secured Non-Recourse
11046375
12/15/2006
10/1/2014
5.850%
 
   14,369,298.98
3029
 
Tupelo HI
Apple Seven
Apple Seven SPE Tupelo, L.P.
Wells Fargo
Secured Non-Recourse
37-2100119
1/23/2007
3/1/2016
5.900%
 
     3,137,857.41
3034
 
Highlands Ranch RI
Apple Seven
Apple Seven SPE Highlands Ranch, Inc.
Berkadia
Secured Non-Recourse
11053005
2/21/2007
6/1/2016
5.940%
 
   10,509,416.25
3035
 
Miami Blue Lagoon HWS
Apple Seven
Apple Seven SPE Miami, Inc.
KeyBank
Secured Non-Recourse
01-0068811
4/1/2013
4/1/2023
4.020%
 
   16,708,788.48
3037
 
San Diego RI
Apple Seven
Apple Seven SPE Socal, Inc.
PNC/Midland
Secured Non-Recourse
030291963
3/4/2013
3/6/2023
3.9725%
 
   18,636,055.46
3043
 
Prattville CY
Apple Seven
Apple Seven SPE Prattville, Inc.
Wells Fargo (3/12/13)
Secured Non-Recourse
30-0110037
1/15/2013
2/6/2023
4.1195%
 
     6,608,656.45
3054
 
Kirkland CY
Apple Seven
Apple Seven SPE Kirkland, Inc.
PNC/Midland
Secured Non-Recourse
030289086
8/24/2012
9/1/2022
5.000%
 
   12,165,748.09
3056
 
Richmond Marriott
Apple Seven
Apple Seven SPE Richmond, Inc.
Metlife
Secured Non-Recourse
701657
1/25/2008
9/1/2014
6.950%
 
   21,586,909.79

 
 

 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 11.02
 
ADMINISTRATIVE AGENT’S OFFICE;
CERTAIN ADDRESSES FOR NOTICES


BORROWER:


APPLE REIT NINE, INC.:
814 E. Main St
Richmond, VA 23219
Attention: Chief Financial Officer
Telephone: 804-344-8121
Facsimile: 804-344-8129
Electronic Mail: bpeery@applereit.com
Website Address: www.applehospitalityreit.com
 
ADMINISTRATIVE AGENT:
Administrative Agent’s Office
(for payments and Requests for Credit Extensions):
Bank of America, N.A.
901 Main Street, 14th Floor
Mail Code: TX1-492-14-12
Dallas, TX 75202-3714
Attention:  Eldred Sholars
Telephone: (972) 338-3811
Facsimile:  (214) 290-9485
Electronic Mail:  eldred.sholars@baml.com
Account No.:  1292000883
Ref:  Apple Hospitality REIT
ABA# 026009593


Other Notices as Administrative Agent:
Bank of America, N.A.
Agency Management
901 Main Street, 14th Floor
Mail Code: TX1-492-14-11
Dallas, TX 75202-3714
Attention:  Henry Pennell
Telephone: (214) 209-1226
Facsimile:  (214) 290-9448
Electronic Mail:  henry.pennell@baml.com
 
 
 

--------------------------------------------------------------------------------

 
 
L/C ISSUER:


Bank of America, N.A.
Trade Operations
1000 W Temple St. 7th Floor
Mail Code: CA9-705-07-05
Los Angeles, CA 90012-1514
Attention:  Teela Yung
Telephone:  (213) 417-9523
Facsimile:   (888) 277-5577
Electronic Mail:  teela.p.yung@baml.com


SWING LINE LENDER:
 
Bank of America, N.A.
901 Main Street, 14th Floor
Mail Code: TX1-492-14-12
Dallas, TX 75202-3714
Attention:  Eldred Sholars
Telephone: (972) 338-3811
Facsimile:  (214) 290-9485
Electronic Mail:  eldred.sholars@baml.com
Account No.:  1292000883
Ref:  Apple Hospitality REIT
ABA# 026009593
 
 
 

--------------------------------------------------------------------------------

 

 
Loan Party Taxpayer Identification Numbers:
 
Loan Party Name
Taxpayer Identification Number
Apple Hospitality REIT, Inc. (formerly Apple REIT Nine, Inc.)
26-1379210
Apple REIT Eight, Inc. (formerly Apple Eight Acquisition Sub, Inc.)
46-4625634
Apple Nine Hospitality, Inc.
26-1379447
Apple Nine Hospitality Management, Inc.
26-1379494
Apple Nine Hospitality Ownership, Inc.
26-1379528
Apple Nine Hospitality Texas Services, Inc.
26-3143135
Apple Nine Hospitality Texas Services II, Inc.
26-3389016
Apple Nine Hospitality Texas Services III, Inc.
27-3285427
Apple Nine Illinois, LLC
27-3285481
Apple Nine Louisiana, LLC
27-3099855
Apple Nine Missouri, LLC
27-2217752
Apple Nine NC GP, Inc.
26-3563284
Apple Nine NC LP, Inc.
26-3563319
Apple Nine North Carolina, L.P.
26-3563359
Apple Nine Oklahoma, LLC
27-2217796
Apple Nine Pennsylvania, Inc.
26-3754257
Apple Nine Pennsylvania Business Trust
27-6904014
Apple REIT Seven, Inc. (formerly Apple Seven Acquisition Sub, Inc.)
46-4625136
Sunbelt-CAL, LLC
26-4709788
Sunbelt-CJT, LLC
26-2125331
Sunbelt-CTY, LLC
26-1709656
Sunbelt-GDA LLC
26-1313929
Sunbelt-RAG L.L.C.
20-4693147
Sunbelt-RHM, L.L.C.
20-8691125
Sunbelt-RPC L.L.C.
20-4693199
Sunbelt-SLL, LLC
27-1316816
Apple Eight Hospitality, Inc.
20-8268640

 
 
 

--------------------------------------------------------------------------------

 
 
Loan Party Name
Taxpayer Identification Number
Apple Eight Hospitality Management, Inc.
20-8268653
Apple Eight Hospitality Massachusetts, Inc.
26-1337510
Apple Eight Hospitality Massachusetts Services, Inc.
26-1337608
Apple Eight Hospitality Ownership, Inc.
20-8268666
Apple Eight Hospitality Midwest, LLC
26-1581361
Apple Eight NC GP, Inc.
26-3827393
Apple Eight NC LP, Inc.
26-3827416
Apple Eight North Carolina, L.P.
26-3827450
Apple Eight Hospitality Texas, LLC
26-1963620
Apple Eight Hospitality Texas Services, LLC
26-1963691
Apple Seven Hospitality, Inc.
20-3004978
Apple Seven Hospitality Management, Inc.
20-3005184
Apple Seven Hospitality Ownership, Inc.
20-3004860
Apple Seven Texas GP, Inc.
20-4694453
Apple Seven Texas LP, Inc.
20-4694480
Apple Seven Hospitality Texas, L.P.
20-4709606
Apple Seven Services, LLC
26-0498567
Apple Seven Services II, LLC
26-0667588
Apple Seven Services Lakeland, Inc.
20-8846847
Apple Seven Services Southeast, L.P.
20-5354043
Apple Seven Services Omaha CY, Inc.
20-5778842
Apple Seven Services Provo-San Diego, Inc.
20-8847011
Apple Seven Services San Diego, Inc.
20-8847105
Apple Seven Services Tallahassee, Inc.
20-8847206
Apple Seven SPE Omaha CY, Inc.
20-5778788
Apple Seven SPE Provo-San Diego, Inc.
20-8847068
Blumberg-Dothan Motel, L.L.C.
63-1103561
SHS Vancouver, LLC
20-4808825
Sunbelt-CTR, L.L.C.
20-4056324
Sunbelt-Columbus, L.L.C.
63-1236487
Sunbelt-RDA, LLC
20-4815916
Sunbelt-SCG, L.L.C.
20-8200451
Sunbelt-TCG, L.L.C.
20-8696372

 
 
 

--------------------------------------------------------------------------------

 
 
Loan Party Name
Taxpayer Identification Number
Sunbelt-THA, LLC
20-4815750
Apple Seven Management Services GP, Inc.
20-4694532
Apple Seven Management Services LP, Inc.
20-4694557



 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A


FORM OF COMMITTED LOAN NOTICE


Date:  ___________, _____
To:
Bank of America, N.A., as Administrative Agent

 
Ladies and Gentlemen:


Reference is made to that certain Credit Agreement, dated as of March 3, 2014
(as amended, amended and restated, extended, supplemented or otherwise modified
in writing from time to time, the “Agreement;” the terms defined therein being
used herein as therein defined), among Apple Hospitality REIT, Inc., a Virginia
corporation (the “Borrower”), certain subsidiaries of the Borrower from time to
time party thereto, as Guarantors, the Lenders party thereto and Bank of
America, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer.


The undersigned hereby requests (select one):  
  o
  A Borrowing of Term Loans

  o
  A Borrowing of Revolving Credit Loans

  o
  A conversion or continuation of Term Loans

  o
  A conversion or continuation of Revolving Credit Loans



1.           On                                                                          
(a Business Day).
 
2.           In the amount of
$                                                                         .
 
3.           Comprised
of                                                                                                          .
[Type of Committed Loans requested]
 
4.
For Eurodollar Rate Loans:  with an Interest Period
of                                      
months.



5.
The Loans, if any, borrowed hereunder shall be disbursed to the following bank
for credit by that bank to the following deposit account:



____________________
____________________
____________________


The Revolving Credit Borrowing, if any, requested herein complies with the
proviso to the first sentence of Section 2.01(a) of the Agreement.
 
 
 
A-1
Form of Committed Loan Notice

--------------------------------------------------------------------------------

 
 
[The Borrower hereby represents and warrants that the conditions specified in
Sections 4.02(a) and (b) shall be satisfied on and as of the date of the
proposed Credit Extension.]1


 
APPLE HOSPITALITY REIT, INC.
 


 
By:                                                                        
 
Name:                                                                                                  
 
Title:                                                                     
 


 


 



--------------------------------------------------------------------------------

 
1 Include only in the case of a Borrowing.

 
 
 
 
A-2
Form of Committed Loan Notice

--------------------------------------------------------------------------------

 
 
EXHIBIT B


FORM OF SWING LINE LOAN NOTICE


Date:  ___________, _____


 


 
To:
Bank of America, N.A., as Swing Line Lender

 
Bank of America, N.A., as Administrative Agent

 
Ladies and Gentlemen:


Reference is made to that certain Credit Agreement, dated as of March 3, 2014
(as amended, amended and restated, extended, supplemented or otherwise modified
in writing from time to time, the “Agreement;” the terms defined therein being
used herein as therein defined), among Apple Hospitality REIT, Inc., a Virginia
corporation (the “Borrower”), certain subsidiaries of the Borrower from time to
time party thereto, as Guarantors, the Lenders party thereto and Bank of
America, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer.
 
The undersigned hereby requests a Swing Line Loan:
 
1.           On                                                               
(a Business Day).
 
2.           In the amount of
$                                                               .1
 
The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.04(a) of the Agreement.
 
The Borrower hereby represents and warrants that the conditions specified in
Sections 4.02(a) and (b) shall be satisfied on and as of the date of the
proposed Credit Extension.
 


 
 
APPLE HOSPITALITY REIT, INC.
 
By:                                                                          
 
Name:                                                                 
 
Title:                                                                    
 
 

--------------------------------------------------------------------------------

1
Shall not be less than $100,000.

 
 
B-1
Form of Swing Line Loan Notice

--------------------------------------------------------------------------------

 
 
EXHIBIT C-1


 
FORM OF TERM NOTE
 
___________, ____
 
FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
the order of _____________________ or registered assigns (the “Lender”), in
accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of [insert amount of Lender’s Term Loan Commitment]
_________________________ ($__________) outstanding as a Term Loan under that
certain Credit Agreement, dated as of March 3, 2014 (as amended, amended and
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Agreement;” the terms defined therein being used herein as therein
defined), among Apple Hospitality REIT, Inc., a Virginia corporation (the
“Borrower”), certain subsidiaries of the Borrower from time to time party
thereto, as Guarantors, the Lenders party thereto and Bank of America, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer.
 
The Borrower promises to pay interest on the unpaid principal amount of the Term
Loan made by the Lender from the date of such Loan until such principal amount
is paid in full, at such interest rates and at such times as provided in the
Agreement.  All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office.  If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.
 
This Term Note is one of the Term Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein.  This Term Note is also entitled
to the benefits of the Guaranty.  Upon the occurrence and continuation of one or
more of the Events of Default specified in the Agreement, all amounts then
remaining unpaid on this Term Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement.  The
Administrative Agent will maintain a Register pursuant to the terms of Section
11.06(c) of the Agreement where any transfers of this Term Note, the name and
address of the Lender, and the Term Commitment of, and principal amounts (and
the related interest amounts) of the Term Loans owing to, the Lender will be
recorded.  The Term Loan made by the Lender shall be evidenced by one or more
loan accounts or records maintained by the Lender in the ordinary course of
business.  The Lender may also attach schedules to this Term Note and endorse
thereon the date, Type (if applicable), amount and maturity of its Loan and
payments with respect thereto.
 
The Borrower, for itself and its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Term Note.
 
THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.


 
C-1-1
Form of Term Note

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Borrower has caused this Term Note to be executed by its
duly authorized officer as of the date first above written.
 
 
 


APPLE HOSPITALITY REIT, INC.
 
By:                                                                          
 
Name:                                                                 
 
Title:                                                                    
 
 
                                            
 
C-1-2
Form of Term Note

--------------------------------------------------------------------------------

 
 
EXHIBIT C-2




FORM OF REVOLVING CREDIT NOTE
 
_____________________
 


FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
the order of _____________________ or registered assigns (the “Lender”), in
accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of each Revolving Credit Loan [and Swing Line Loan] from time
to time made by the Lender to the Borrower under that certain Credit Agreement,
dated as of March 3, 2014 (as amended, amended and restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein
defined), among Apple Hospitality REIT, Inc., a Virginia corporation (the
“Borrower”), certain subsidiaries of the Borrower from time to time party
thereto, as Guarantors, the Lenders party thereto and Bank of America, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer.


The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Loan [and Swing Line Loan] from the date of such Loan until
such principal amount is paid in full, at such interest rates and at such times
as provided in the Agreement.  [Except as provided in Section 2.04(f) of the
Agreement with respect to Swing Line Loans, a][A]ll payments of principal and
interest shall be made to the Administrative Agent for the account of the Lender
in Dollars in immediately available funds at the Administrative Agent’s
Office.  If any amount is not paid in full when due hereunder, such unpaid
amount shall bear interest, to be paid upon demand, from the due date thereof
until the date of actual payment (and before as well as after judgment) computed
at the per annum rate set forth in the Agreement.


This Revolving Credit Note is one of the Revolving Credit Notes referred to in
the Agreement, is entitled to the benefits thereof and may be prepaid in whole
or in part subject to the terms and conditions provided therein.  This Revolving
Credit Note is also entitled to the benefits of the Guaranty.  Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Agreement, all amounts then remaining unpaid on this Revolving Credit Note
shall become, or may be declared to be, immediately due and payable all as
provided in the Agreement. The Administrative Agent will maintain a Register
pursuant to the terms of Section 11.06(c) of the Agreement where any transfers
of this Revolving Credit Note, the name and address of the Lender, and the
Revolving Credit Commitment of, and principal amounts (and the related interest
amounts) of the Revolving Credit Loans[, Swing Line Loans] and L/C Obligations
owing to, the Lender will be recorded.  The Lender may also attach schedules to
this Revolving Credit Note and endorse thereon the date, Type (if applicable),
amount and maturity of its Loans and payments with respect thereto.  In the
event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of the Lender, the accounts
and records of the Administrative Agent shall control in the absence of manifest
error.

 
The Borrower, for itself and its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Revolving Credit Note.
 
 
 
C-2-1
Form of Revolving Credit Note

--------------------------------------------------------------------------------

 
 


THIS REVOLVING CREDIT NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.
 


 
[Remainder of page intentionally left blank.]
 
 
 
 
 
 
 
 
 
C-2-2
Form of Revolving Credit Note

--------------------------------------------------------------------------------

 
 


 
IN WITNESS WHEREOF, the Borrower has caused this Revolving Credit Note to be
executed by its duly authorized officer as of the date first above written.
 
 
APPLE HOSPITALITY REIT, INC.
 
By:                                                                          
 
Name:                                                                 
 
Title:                                                                    
 
 
 
 
C-2-3
Form of Revolving Credit Note

--------------------------------------------------------------------------------

 
 
LOANS AND PAYMENTS WITH RESPECT THERETO


Date
 
Type of Loan Made
 
Amount of Loan Made
 
End of Interest Period
 
Amount of Principal or Interest Paid This Date
 
Outstanding Principal Balance This Date
 
Notation Made By
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                   

 
 
C-2-4
Form of Revolving Credit Note

--------------------------------------------------------------------------------

 
 
EXHIBIT D


FORM OF COMPLIANCE CERTIFICATE


Financial Statement Date:                            ,


To:
Bank of America, N.A., as Administrative Agent

 
Ladies and Gentlemen:


Reference is made to that certain Credit Agreement, dated as of March 3, 2014
(as amended, amended and restated, extended, supplemented or otherwise modified
in writing from time to time, the “Agreement;” the terms defined therein being
used herein as therein defined), among Apple Hospitality REIT, Inc., a Virginia
corporation (the “Borrower”), certain subsidiaries of the Borrower from time to
time party thereto, as Guarantors, the Lenders party thereto and Bank of
America, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer.


The undersigned hereby certifies as of the date hereof that he/she is the [chief
executive officer/ chief financial officer/treasurer/controller] of the
Borrower, and that, as such, he/she is authorized to execute and deliver this
Certificate to the Administrative Agent on the behalf of the Loan Parties, and
that:


[Use following paragraph 1 for fiscal year-end financial statements]


1.           The Borrower has delivered the year-end audited financial
statements required by Section 6.01(a) of the Agreement for the fiscal year of
the Borrower ended as of the above date, together with the report and opinion of
an independent certified public accountant required by such section.


[Use following paragraph 1 for fiscal quarter-end financial statements]


1.           The Borrower has delivered the unaudited financial statements
required by Section 6.01(b) of the Agreement for the fiscal quarter of the
Borrower ended as of the above date.  Such financial statements fairly present
the consolidated financial condition, results of operations, shareholder’s
equity and cash flows of the Borrower and its Subsidiaries in accordance with
GAAP as at such date and for such period, subject only to normal year-end audit
adjustments and the absence of footnotes.


2.           The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Borrower and its Subsidiaries during the accounting period covered by such
financial statements.


3.           A review of the activities of the Borrower and its Subsidiaries
during such fiscal period has been made under the supervision of the undersigned
with a view to determining whether during such fiscal period the Borrower and
its Subsidiaries performed and observed all of their Obligations under the Loan
Documents, and
 
 
 
D-1
Form of Compliance Certificate

--------------------------------------------------------------------------------

 
 
[select one:]
[to the best knowledge of the undersigned, during such fiscal period the
Borrower and each of its Subsidiaries performed and observed each covenant and
condition of the Loan Documents applicable to it, and no Default has occurred
and is continuing.]
 
--or--
[to the best knowledge of the undersigned, during such fiscal period the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default and its nature and status:]


4.           The representations and warranties of the Borrower and each other
Loan Party contained in Article V of the Agreement or any other Loan Document,
or which are contained in any document furnished at any time under or in
connection with the Loan Documents, are true and correct in all material
respects on and as of the date hereof, except (x) to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, (y) any representation
or warranty that is already by its terms qualified as to “materiality”,
“Material Adverse Effect” or similar language shall be true and correct in all
respects as of such date after giving effect to such qualification and (z) for
purposes of this Compliance Certificate, the representations and warranties
contained in subsections (a) and (b) of Section 5.05 of the Agreement shall be
deemed to refer to the most recent statements furnished pursuant to subsections
(a) and (b), respectively, of Section 6.01 of the Agreement, including the
statements in connection with which this Compliance Certificate is delivered.


5.           The financial covenant analyses and information set forth on
Schedule 1 attached hereto are true and accurate on and as of the date of this
Certificate.


6.           Attached hereto as Schedule 2 are true and correct copies of the
statement of Net Operating Income for the fiscal quarter ended as of the above
date for each of the Unencumbered Eligible Properties prepared on a basis
consistent with the Audited Financial Statements. The information contained in
such statement fairly presents the Net Operating Income of the Unencumbered
Eligible Properties for such period.


7.           Schedule 2 attached hereto includes a calculation of the
Unencumbered Asset Value as of the last day of the fiscal period covered by this
Compliance Certificate.


8.           Attached hereto as Schedule 3 is a true and correct copy of the
statement of Funds from Operations for the fiscal quarter ended as of the above
date prepared on a basis consistent with the Audited Financial Statements.




 
D-2
Form of Compliance Certificate

--------------------------------------------------------------------------------

 
 


 
IN WITNESS WHEREOF, the undersigned has executed this Certificate as
of                                                    ,                       
 .
 
 
 
APPLE HOSPITALITY REIT, INC.
 
By:                                                                          
 
Name:                                                                 
 
Title:                                                                    
 
 
 
 
D-3
Form of Compliance Certificate

--------------------------------------------------------------------------------

 
 
SCHEDULE 1
                       
Apple
           
Covenant Calculation
                                             
Date
   
Section 7.11(a) Maximum Consolidated Leverage Ratio
         
Consolidated Total Indebtedness
       
Consolidated EBITDA
     
a
Maximum Consolidated Leverage
                   
b
Requirement
                                                       6.00
                   
Compliance (a < b)
                   
Section 7.11(b) Maximum Secured Leverage Ratio
       
Total assets
       
Accumulated depreciation
       
Consolidated Total Assets
                     
Consolidated Secured Indebtedness
                   
a
Secured Leverage Ratio
                   
b
Requirement
45.0%
                   
Compliance (a < b)
                   
Section 7.11(c) Minimum Tangible Net Worth
       
Total shareholders equity
       
Accumulated depreciation
     
a
Consolidated Tangible Net Worth
                   
b
Requirement
 
                                              2,316,176
                   
Compliance (a > b)
                                 
Section 7.11(d) Minimum Fixed Charge Ratio
       
Consolidated EBITDA
       
Less 4% of Revenue
       
Adjusted Consolidated EBITDA
                     
Consolidated Fixed Charges
                   
a
Fixed Charge Coverage Ratio
                   
b
Requirement
                                                       1.50
                   
Compliance (a > b)
                                 
Section 7.11(e) Minimum Unsecured Interest Coverage Ratio
     
Unencumbered Adjusted NOI
                     
Consolidated Unsecured Indebtedness
                     
Consolidated Implied Interest Expense
6%
                   
a
Unsecured Interest Coverage Ratio
                     
b
Requirement
 
                                                       2.00
                   
Compliance (a > b)
                                   
Section 7.11(f) Maximum Unsecured Leverage Ratio
       
Unencumbered Asset Value
                     
Consolidated Unsecured Indebtedness
                   
a
Unsecured Leverage Ratio
                   
b
Requirement
 
60%
                   
Compliance (a < b)
                                   
Section 7.11(g) Maximum Secured Recourse Indebtedness
     
Consolidated Secured Recourse Indebtedness
                     
Consolidated Total Assets
                   
a
Secured Recourse Indebtedness
                   
b
Requirement
 
10%
                   
Compliance (a < b)
                     

 
 
 

--------------------------------------------------------------------------------

 
 
 

             
Section 7.06(b) Restricted Payments (only applicable annually)
     
Restricted payments (net of any proceeds from a dividend
     
reinvestment plan) made in cash during fiscal year ended
                   
Funds from Operations for fiscal year end
                   
Amount necessary to pay any special or extraordinary tax liabilities
     
then due (after taking into account any losses, offsets and credits, as
     
applicable) on capital gains attributable to property Dispositions
     
occurring during the fiscal year then ended
                     
Restricted Payments required to maintain REIT Status and avoid
     
payment of federal or state income or excise tax
                 
a
Net payout
                     
b
Requirement
100%
 
                                                          -
                   
Compliance (a < b)
                                                                 
Investments
                         
7.02 (d)
Investments in unimproved land holdings
           
 Consolidated Total Assets
                       
 < 5% of Consolidated Total Assets
 a
                 
Compliance (a < b)
b
5%
                                 
7.02 (e)
Investments in commercial mortgage/mezzanine loans
         
commercial real estate loans
           
 Consolidated Total Assets
                       
 < 15% of Consolidated Total Assets
 a
                 
Compliance (a < b)
b
15%
                                 
7.02 (f)
Investment in construction or development of Real Estate
           
 Consolidated Total Assets
                       
 < 15% of Consolidated Total Assets
 a
                 
Compliance (a < b)
b
15%
                                 
7.02 (g)
Investments in unconsolidated affiliates
           
 Consolidated Total Assets
                       
 < 15% of Consolidated Total Assets
 a
                 
Compliance (a < b)
b
15%
                                 
7.02 (h)
Investments in the equity interest of persons that are not
         
Unconsolidated Affiliates or Consolidated Subsidiaries
           
 Consolidated Total Assets
                       
 < 5% of Consolidated Total Assets
 a
                 
Compliance (a < b)
b
5%
                                               
7.02 (i)
Investments in non-hotel related assets or activities
           
 Consolidated Total Assets
                       
 < 5% of Consolidated Total Assets
 a
                 
Compliance (a < b)
b
5%
                                                 
Total of 7.02 d, e, f, g, h, and i as % of Consolidated Total Assets
 a
                 
Compliance (a < b)
b
30%
     

 

 
 
 

--------------------------------------------------------------------------------

 
 
 
SCHEDULE 2
                           
Apple
                         
Unencumbered Property Summary - Statements of Net Operating Income and
Unencumbered Asset Value
     
Date
                                                     
 
Hotel
 
Market
 
STATE
 
Date Closed
 
 # UNITS
 
Ownership
 
Management Co.
 
Debt
 
Revenue
NOI w/o FFE Reserve
 
FFE Reserve
 Unencumbered Adjusted NOI
 Unencumbered
Asset Value
 
% of Total
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                   
Total
     
                     -
   
                       -
                       -
                      -
                               -
                                         -
                                                   -
100%

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 3
     
Statement of Funds From Operations
                     
Consolidated Income Statement (in thousands)
                                                                           

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT E-1


 
ASSIGNMENT AND ASSUMPTION
 
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not
joint.]4  Capitalized terms used but not defined herein shall have the meanings
given to them in the Credit Agreement identified below (the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee.  The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.


For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the [revolving credit][term]5 facility provided pursuant to the Credit
Agreement [(including, without limitation, the Letters of Credit and the Swing
Line Loans included in such revolving credit facility)]6 and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)][the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
credit transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
 
 
 

--------------------------------------------------------------------------------

1
For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

 
2
For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

 
3
Select as appropriate.

 
4
Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 
5
Select as appropriate.

 
6
Include as appropriate.

 
 
E-1-1
Form of Assignment and Assumption

--------------------------------------------------------------------------------

 
 
 
above (the rights and obligations sold and assigned by [the][any] Assignor to
[the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”).  Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.


1.           Assignor[s]:            ______________________________


______________________________


2.
Assignee[s]:
______________________________



 
                                ______________________________

 
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]



3.
Borrower:
Apple Hospitality REIT, Inc.



4.
Administrative Agent: Bank of America, N.A., as the administrative agent under
the Credit Agreement



5.
Credit Agreement:
Credit Agreement, dated as of March 3, 2014, among Apple Hospitality REIT, Inc.,
a Virginia corporation (the “Borrower”), certain subsidiaries of the Borrower
from time to time party thereto, as Guarantors, the Lenders party thereto and
Bank of America, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer



6.           Assigned Interest[s]:


Assignor[s]7
Assignee[s]8
Aggregate
Amount of
Revolving Credit Commitments/
Revolving Credit Loans
for all Lenders9
Amount of
Revolving Credit Commitments/
Revolving Credit Loans
Assigned
Aggregate
Amount of
Term Commitments/ Term Loans
for all Lenders10
Amount of
Term Commitments/ Term Loans
Assigned
Percentage
Assigned of
Commitment/
Loans11
   
$____________
$_________
$____________
$_________
____________%
 
   
$____________
$_________
$____________
$_________
____________%
 
   
$____________
$_________
$____________
$_________
____________%
 

--------------------------------------------------------------------------------

7
List each Assignor, as appropriate.

 
8
List each Assignee, as appropriate.

 
9
Amounts in this column and in the column immediately to the right to be adjusted
by the counterparties to take into account any payments or prepayments made
between the Trade Date and the Effective Date.

 
10
Amounts in this column and in the column immediately to the right to be adjusted
by the counterparties to take into account any payments or prepayments made
between the Trade Date and the Effective Date.

 
11
Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 
 
 
E-1-2
Form of Assignment and Assumption

--------------------------------------------------------------------------------

 
 
 
[7.           Trade Date:                      __________________]12
 
Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
 
The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR[S]
 
[NAME OF ASSIGNOR]


By: _____________________________
Title:


ASSIGNEE[S]
 
[NAME OF ASSIGNEE]


By: _____________________________
Title:




[Consented to and]13 Accepted:


BANK OF AMERICA, N.A., as
  Administrative Agent


By: _________________________________
      Title:


BANK OF AMERICA, N.A., as
  L/C Issuer and Swing Line Lender


By: _________________________________
      Title:
 
 
 

--------------------------------------------------------------------------------

 
12
To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 
 
13
To be added only if the consent of the Administrative Agent, L/C Issuer and/or
Swing Line Lender  is required by the terms of the Credit Agreement.

 
E-1-3
Form of Assignment and Assumption

--------------------------------------------------------------------------------

 

 
[Consented to:14


APPLE HOSPITALITY REIT, INC.




By: _________________________________
      Title:
  
 
 
 

--------------------------------------------------------------------------------

14
To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement.

 
 
 
E-1-4
Form of Assignment and Assumption

--------------------------------------------------------------------------------

 
 
ANNEX 1 TO ASSIGNMENT AND ASSUMPTION


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.         Representations and Warranties.


1.1.         Assignor.  [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][[the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim created by [the][such] Assignor and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.


1.2.         Assignee.  [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under
Section 11.06(b)(iii) and (v) of the Credit Agreement (subject to such consents,
if any, as may be required under Section 11.06(b)(iii) of the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements referred
to in Section 5.05 thereof or delivered pursuant to Section 6.01 thereof, as
applicable, and such other documents and information as it deems appropriate to
make its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the][such] Assigned Interest, (vi) it has,
independently and without reliance upon the Administrative Agent, [the][any]
Assignor or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
and (vii) if it is a Foreign Lender, attached hereto is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by [the][such] Assignee; and (b) agrees that (i) it
will, independently and without reliance upon the Administrative Agent,
[the][any] Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the
 
 
 
E-1-5
Form of Assignment and Assumption

--------------------------------------------------------------------------------

 
 
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.


2.         Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the Effective
Date and to [the][the relevant] Assignee for amounts which have accrued from and
after the Effective Date.


3.         General Provisions.  This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns.  This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.




 
E-1-6
Form of Assignment and Assumption

--------------------------------------------------------------------------------

 
 
EXHIBIT E-2


 
FORM OF ADMINISTRATIVE QUESTIONNAIRE
 
[see attached]




 
E-2-1
Form of Administrative Questionnaire

--------------------------------------------------------------------------------

 


[bank-img1.jpg]
 
 
 
E-2-2
Form of Administrative Questionnaire

--------------------------------------------------------------------------------

 
 
[bank-img2.jpg]
 
 
 
 
E-2-3
Form of Administrative Questionnaire

--------------------------------------------------------------------------------

 

[bank-img3.jpg]




 
E-2-4
Form of Administrative Questionnaire

--------------------------------------------------------------------------------

 
 
 
[bank-img4.jpg]
 
 
E-2-5
Form of Administrative Questionnaire

--------------------------------------------------------------------------------

 
 
EXHIBIT F
 
 
 
 

 
 
FORM OF
JOINDER AGREEMENT


JOINDER AGREEMENT, dated as of ___, 201_ (this “Joinder Agreement”), made by
Apple Hospitality REIT, Inc. (the “Borrower”) and the Subsidiary[ies] of the
Borrower signatory hereto ([each] a “New Subsidiary Guarantor”), in favor of
Bank of America, N.A., as administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders referred to in that certain Credit
Agreement, dated as of March 3, 2014 (as amended, amended and restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Credit Agreement;” the terms defined therein being used herein as therein
defined), among the Borrower, certain subsidiaries of the Borrower from time to
time party thereto, as Guarantors, the Lenders party thereto, and Bank of
America, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer.


W I T N E S S E T H:


WHEREAS, this Joinder Agreement is entered into pursuant to Section 6.12 of the
Credit Agreement;


NOW, THEREFORE, in consideration of the premises, the parties hereto hereby
agree as follows:


1.  [The][Each] New Subsidiary Guarantor, hereby acknowledges that it has
received and reviewed a copy of the Credit Agreement, and acknowledges and
agrees to:


(a) join the Credit Agreement as a Guarantor, as indicated with its signature
below;
 
(b) be bound by all covenants, agreements and acknowledgments attributable to a
Guarantor in the Credit Agreement; and
 
(c) perform all obligations and duties required of it by the Credit Agreement in
each case, to the same extent it would have been bound or obligated if it had
been a signatory to the Credit Agreement on the date of the Credit Agreement.
 
2.  [The][Each] New Subsidiary Guarantor represents and warrants that the
representations and warranties contained in Article V of the Credit Agreement as
they relate to such New Subsidiary Guarantor or which are contained in any
certificate furnished by or on behalf of such New Subsidiary Guarantor are true
and correct on the date hereof.


3.  The address, taxpayer identification number and jurisdiction of organization
of [each][the] New Subsidiary Guarantor is set forth in Annex I to this Joinder
Agreement.
 
 
F-1
Form of Joinder Agreement

--------------------------------------------------------------------------------

 

 
4.  This Joinder Agreement may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.


5.  This Joinder Agreement constitutes a Loan Document and that the failure of
any of them to comply with the provisions of this Joinder Agreement shall
constitute an Event of Default.


6.  Except as expressly supplemented hereby, the Credit Agreement and the
Guaranty shall remain in full force and effect.


7.  THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICTS OF LAWS THEREOF.
 
 
F-2
Form of Joinder Agreement

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, each of the undersigned has caused this Joinder Agreement to
be duly executed and delivered by its proper and duly authorized officer as of
the day and year first above written.




[NEW SUBSIDIARY GUARANTORS[S]],
as  [the][a] New Subsidiary Guarantor




By:__________________________
     Name:
     Title:






APPLE HOSPITALITY REIT, INC.,
as the Borrower




By:__________________________
     Name:
                                                                     Title:




ACKNOWLEDGED AND AGREED TO:


BANK OF AMERICA, N.A.,
as Administrative Agent




By:_________________________
      Name:
      Title:




 
F-3
Form of Joinder Agreement

--------------------------------------------------------------------------------

 


EXHIBIT G




FORM OF
UNITED STATES TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Lenders That Are Not Partnerships
For U.S. Federal Income Tax Purposes)
 
Reference is made to that certain Credit Agreement, dated as of March 3, 2014
(as amended, amended and restated, extended, supplemented or otherwise modified
in writing from time to time, the “Agreement;” the terms defined therein being
used herein as therein defined), among Apple Hospitality REIT, Inc., a Virginia
corporation (the “Borrower”), certain subsidiaries of the Borrower from time to
time party thereto, as Guarantors, the Lenders party thereto and Bank of
America, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer.
 
Pursuant to the provisions of Section 3.01(e) of the Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) it is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as amended, (the
“Code”), (iii) it is not a ten percent shareholder of the Borrower within the
meaning of Code Section 881(c)(3)(B), (iv) it is not a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code, and (v) no payments
in connection with any Loan Document are effectively connected with a United
States trade or business conducted by the undersigned.
 
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on Internal Revenue Service Form
W-8BEN.  By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent in writing and (2) the
undersigned shall furnish the Borrower and the Administrative Agent a properly
completed and currently effective certificate in either the calendar year in
which payment is to be made by the Borrower or the Administrative Agent to the
undersigned, or in either of the two calendar years preceding such payment.
 
[Signature Page Follows]
 
 
G-1

--------------------------------------------------------------------------------

 
 
[Lender]
 
 
By:
                                                                            

 
Name:

 
Title:

 
 
[Address]
 
Dated:           ______________________, 20[  ]


 
G-2

--------------------------------------------------------------------------------

 


FORM OF
UNITED STATES TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is made to that certain Credit Agreement, dated as of March 3, 2014
(as amended, amended and restated, extended, supplemented or otherwise modified
in writing from time to time, the “Agreement;” the terms defined therein being
used herein as therein defined), among Apple Hospitality REIT, Inc., a Virginia
corporation (the “Borrower”), certain subsidiaries of the Borrower from time to
time party thereto, as Guarantors, the Lenders party thereto and Bank of
America, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer.
 
Pursuant to the provisions of Section 3.01(e) of the Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the Loan(s) (as well as
any Note(s) evidencing such Loan(s)) in respect of which it is providing this
certificate, (ii) its partners/members are the sole beneficial owners of such
Loan(s) (as well as any Note(s) evidencing such Loan(s)), (iii) neither the
undersigned nor any of its partners/members is a bank within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as amended, (the
“Code”), (iv) none of its partners/members is a ten percent shareholder of the
Borrower within the meaning of Code Section 881(c)(3)(B), (v) none of its
partners/members is a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code, and (vi) no payments in connection with any Loan
Document are effectively connected with a United States trade or business
conducted by the undersigned or its partners/members.
 
The undersigned has furnished the Administrative Agent and the Borrower with
Internal Revenue Service Form W-8IMY accompanied by an Internal Revenue Service
Form W-8BEN from each of its partners/members claiming the portfolio interest
exemption, provided that, for the avoidance of doubt, the foregoing shall not
limit the obligation of the Lender to provide, in the case of a partner/member
not claiming the portfolio interest exemption, a Form W-8ECI, Form W-9 or Form
W-8IMY (including appropriate underlying certificates from each interest holder
of such partner/member), in each case establishing such partner/member’s
available exemption from U.S. federal withholding tax. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent in writing with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.
 
[Signature Page Follows]
 
 
G-3

--------------------------------------------------------------------------------

 
 
 
[Lender]
 
 
By:
                                                                            

 
Name:

 
Title:

 
 
Dated:           ______________________, 20[  ]

 
 
G-4

--------------------------------------------------------------------------------

 


FORM OF
UNITED STATES TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is made to that certain Credit Agreement, dated as of March 3, 2014
(as amended, amended and restated, extended, supplemented or otherwise modified
in writing from time to time, the “Agreement;” the terms defined therein being
used herein as therein defined), among Apple Hospitality REIT, Inc., a Virginia
corporation (the “Borrower”), certain subsidiaries of the Borrower from time to
time party thereto, as Guarantors, the Lenders party thereto and Bank of
America, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer.
 
Pursuant to the provisions of Section 3.01(e) and Section 11.06(d) of the
Agreement, the undersigned hereby certifies that (i) it is the sole record and
beneficial owner of the participation in respect of which it is providing this
certificate, (ii) it is not a bank within the meaning of Section 881(c)(3)(A) of
the Internal Revenue Code of 1986, as amended, (the “Code”), (iii) it is not a
ten percent shareholder of the Borrower within the meaning of Code Section
881(c)(3)(B), (iv) it is not a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code, and (v) no payments in connection with any
Loan Document are effectively connected with a United States trade or business
conducted by the undersigned.
 
The undersigned has furnished its participating non-U.S. Lender with a
certificate of its non-U.S. person status on Internal Revenue Service Form
W-8BEN.  By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such non-U.S. Lender in writing and (2) the undersigned shall have at
all times furnished such non-U.S. Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.
 
[Signature Page Follows]
 
 
 
G-5

--------------------------------------------------------------------------------

 
 


[Participant]
 
 
 
By:
                                                                            

 
Name:

 
Title:

 
 
[Address]
 
Dated:           ______________________, 20[  ]


 
G-6

--------------------------------------------------------------------------------

 
 
FORM OF
UNITED STATES TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is made to that certain Credit Agreement, dated as of March 3, 2014
(as amended, amended and restated, extended, supplemented or otherwise modified
in writing from time to time, the “Agreement;” the terms defined therein being
used herein as therein defined), among Apple Hospitality REIT, Inc., a Virginia
corporation (the “Borrower”), certain subsidiaries of the Borrower from time to
time party thereto, as Guarantors, the Lenders party thereto and Bank of
America, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer.
 
Pursuant to the provisions of Section 3.01(e) and Section 11.06(d) of the
Agreement, the undersigned hereby certifies that (i) it is the sole record owner
of the participation in respect of which it is providing this certificate, (ii)
its partners/members are the sole beneficial owners of such participation, (iii)
neither the undersigned nor any of its partners/members is a bank within the
meaning of Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as
amended, (the “Code”), (iv) none of its partners/members is a ten percent
shareholder of the Borrower within the meaning of Code Section 881(c)(3)(B), (v)
none of its partners/members is a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code, and (vi) no payments in connection with any
Loan Document are effectively connected with a United States trade or business
conducted by the undersigned or its partners/members.
 
The undersigned has furnished its participating non-U.S. Lender with Internal
Revenue Service Form W-8IMY accompanied by an Internal Revenue Service Form
W-8BEN from each of its partners/members claiming the portfolio interest
exemption, provided that, for the avoidance of doubt, the foregoing shall not
limit the obligation of the undersigned to provide, in the case of a
partner/member not claiming the portfolio interest exemption, a Form W-8ECI,
Form W-9 or Form W-8IMY (including appropriate underlying certificates from each
interest holder of such partner/member), in each case establishing such
partner/member’s available exemption from U.S. federal withholding tax. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such non-U.S. Lender in writing and (2) the undersigned shall have at all times
furnished such non-U.S. Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


[Signature Page Follows]
 


 
G-7

--------------------------------------------------------------------------------

 
 


 
[Participant]
 
 
 
By:
                                                                            

 
Name:

 
Title:

 
 
[Address]
 
Dated:           ______________________, 20[  ]




 
G-8

--------------------------------------------------------------------------------

 
 
EXHIBIT H




FORM OF SOLVENCY CERTIFICATE
 
I, the undersigned, [chief financial officer/chief accounting officer] of Apple
Hospitality REIT, Inc., a Virginia corporation (the “Borrower”), DO HEREBY
CERTIFY on behalf of the Loan Parties that:
 
1.           This certificate is furnished pursuant to Section 4.01(a)(viii) of
the Credit Agreement (as in effect on the date of this certificate; the
capitalized terms defined therein being used herein as therein defined) dated as
of March 3, 2014, among the Borrower, certain subsidiaries of the Borrower from
time to time party thereto, as Guarantors, the Lenders party thereto and Bank of
America, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer (as
from time to time in effect, the “Credit Agreement”).
 
2.           After giving effect to the transaction to occur on the Closing Date
(including, without limitation, all Credit Extensions to occur on the Closing
Date), (a) the fair value of the property of each Loan Party is, individually
and together with its Subsidiaries on a consolidated basis, greater than the
total amount of liabilities, including contingent liabilities, of such Loan
Party, individually and together with its Subsidiaries on a consolidated basis,
respectively, (b) the present fair salable value of the assets of each Loan
Party, individually and together with its Subsidiaries on a consolidated basis,
is not less than the amount that will be required to pay the probable liability
of such Loan Party, individually and together with its Subsidiaries on a
consolidated basis, respectively, on its/their debts as they become absolute and
matured, (c) each Loan Party, individually and together with its Subsidiaries on
a consolidated basis, does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Loan Party’s ability, individually and
together with its Subsidiaries on a consolidated basis, respectively, to pay
such debts and liabilities as they mature, (d) each Loan Party, individually and
together with its Subsidiaries on a consolidated basis, is not engaged in
business or a transaction, and is not about to engage in business or a
transaction, for which such Loan Party’s property, individually and together
with its Subsidiaries on a consolidated basis, respectively, would constitute an
unreasonably small capital, and (e) each Loan Party, individually and together
with its Subsidiaries on a consolidated basis, is able to pay its debts and
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business.  The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.
 
[Signature Page Follows]
 
 
 
H-1
Form of Solvency Certificate

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate as of
______________ ___, 201__.
 
 
APPLE HOSPITALITY REIT, INC.
 
 
By:                                                               
Name:
Title:[Chief Financial Officer/Chief
         Accounting Officer]
 


 
H-2
Form of Solvency Certificate

--------------------------------------------------------------------------------

 
 
EXHIBIT I




FORM OF
DESIGNATION NOTICE
 


 

TO:    Bank of America, N.A., as Administrative Agent     RE: Credit Agreement,
dated as of March 3, 2014 (as amended, amended and restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement;” the terms defined therein being used herein as therein defined),
among Apple Hospitality REIT, Inc., a Virginia corporation (the “Borrower”),
certain subsidiaries of the Borrower from time to time party thereto, as
Guarantors, the Lenders party thereto and Bank of America, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer.     DATE:    [Date]

 

--------------------------------------------------------------------------------

[Name of Hedge Bank] hereby notifies you, pursuant to the terms of the Credit
Agreement, that it meets the requirements of a Hedge Bank under the terms of the
Credit Agreement and is a Hedge Bank under the Credit Agreement and the other
Loan Documents.


Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.


A duly authorized officer of the undersigned has executed this notice as of the
day and year set forth above.
 
                                                                      ,
as a Hedge Bank


By:                                                                
Name:                                                                                                                          
Title:                                                            
                                                               




 
 
I-1
Form of Designation Notice

--------------------------------------------------------------------------------

 